Exhibit 10.11 Recording Requested By: Scott R. Smith, Blank Rome LLP 405 Lexington Avenue New York, NY10174-0208 When Recorded Mail to: Scott R. Smith, Blank Rome LLP 405 Lexington Avenue New York, NY10174-0208 DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF PRODUCTION, FINANCING STATEMENT AND FIXTURE FILING FROM PACIFIC ENERGY DEVELOPMENT CORP., as Grantor TO THE PUBLIC TRUSTEE OF MORGAN COUNTY, COLORADO, as Trustee AND BAM ADMINISTRATIVE SERVICES LLC, as Beneficiary DATED AS OF March 7, 2014 THIS INSTRUMENT SECURES PAYMENT OF FUTURE ADVANCES. THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS AND COVERS PROCEEDS OF MORTGAGED PROPERTY. THIS INSTRUMENT COVERS MINERALS AND OTHER SUBSTANCES OF VALUE WHICH MAY BE EXTRACTED FROM THE EARTH (INCLUDING WITHOUT LIMITATION OIL AND GAS). THIS DEED OF TRUST IS TO BE FILED FOR RECORD, AMONG OTHER PLACES, IN THE REAL ESTATE OR COMPARABLE RECORDS OF THE COUNTIES REFERENCED IN EXHIBIT A HERETO. A POWER OF SALE HAS BEEN GRANTED IN THIS DEED OF TRUST.A POWER OF SALE ALLOWS THE TRUSTEE TO TAKE THE MORTGAGED PROPERTY AND SELL IT WITHOUT GOING TO COURT IN A JUDICIAL FORECLOSURE ACTION UPON DEFAULT BY THE GRANTOR UNDER THIS DEED OF TRUST. DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF PRODUCTION, FINANCING STATEMENT AND FIXTURE FILING THIS DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF PRODUCTION, FINANCING STATEMENT AND FIXTURE FILING (this “Deed of Trust”), dated effective as of March 7, 2014 (the “Effective Date”), by PACIFIC ENERGY DEVELOPMENT CORP., a Nevada corporation (“Grantor”), with an address at 4125 Blackhawk Plaza Circle, Suite 201A, Danville, California 94506, to the PUBLIC TRUSTEE OF MORGAN COUNTY, COLORADO (“Trustee”), and BAM ADMINISTRATIVE SERVICES LLC,a Delaware limited liability company (“Beneficiary”), with an address at 1370 Avenue of the Americas, 32nd Floor, New York, New York 10019.Grantor, Trustee and Beneficiary may be referred to herein, individually, as a “Party,” and, collectively, as the “Parties.” RECITALS: A.PEDEVCO Corp., a Texas corporation (the “Company”) is party to that certain Note Purchase Agreement dated as of the date hereof (as amended, amended and restated, supplemented, or otherwise modified from time to time, the “Purchase Agreement”) by and between the Company, the investor parties thereto (collectively, the “Investors” and each, individually, an “Investor”) and Beneficiary, as agent for the Investors, pursuant to which the Investors agreed to extend loans to the Company in the principal amount of up to $50,000,000 (the “Loans”), repayment of which is evidenced by certain Senior Secured Promissory Notes dated the date hereof issued to each Investor (the “Notes”).Capitalized terms used but not otherwise defined herein shall have the meanings given to them in the Purchase Agreement, unless this Deed of Trust specifies another document in which a capitalized term is defined. B.In order to induce Beneficiary and the Investors to enter into the Purchase Agreement and other Transaction Documents and to induce the Investors to extend the Loans pursuant to the Purchase Agreement, Grantor has agreed to guaranty the obligations of Company to Beneficiary and the Investors pursuant to that certain Guaranty dated as of the date hereof (as amended, amended and restated, supplemented, or otherwise modified from time to time, the “Guaranty”) executed by Grantor and the other guarantors thereto in favor of Beneficiary and the Investors. C.In order to secure Grantor’s obligations under the Guaranty and to induce Beneficiary and the Investors to enter into the Purchase Agreement and other Transaction Documents and to induce the Investors to extend the Loans pursuant to the Purchase Agreement, Grantor has agreed to execute and deliver to the Beneficiary this Deed of Trust. D.Grantor is a subsidiary of the Company and will derive benefit from the extension of the Loans to the Company. AGREEMENT: NOW, THEREFORE, in order to comply with the terms and conditions of the Purchase Agreement and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto agree as follows: 1 ARTICLE I GRANTING CLAUSE 1.1Grantor does hereby irrevocably GRANT, BARGAIN, SELL, ASSIGN, TRANSFER and CONVEY WITH POWER OF SALE unto Trustee for the proposes, uses and benefits hereinafter set out, IN TRUST, the following described real and personal property, rights, titles, interests and estates (collectively, the “Mortgaged Property”): (a)All rights, titles, interests and estates now owned or hereafter acquired by Grantor in, to and under the leases described in Exhibit A attached hereto, and to the oil and gas leases and/or oil, gas and other mineral leases and other interests and estates and the lands and premises covered or affected thereby (the “Leases”), insofar as the Leases cover the land described on Exhibit A attached hereto (collectively, the “Hydrocarbon Property”), even though Grantor’s interests therein may be incorrectly described or a description of a part or all of such Hydrocarbon Property or Grantor’s interests therein be omitted; it being intended by Grantor and Beneficiary herein to cover and affect hereby all interests which Grantor may now own or may hereafter acquire in and to the Hydrocarbon Property notwithstanding that the interests as specified on Exhibit A may be limited to particular lands, specified depths or particular types of property interests. (b)All rights, titles, interests and estates now owned or hereafter acquired by Grantor in, to and under:(i) the properties now or hereafter pooled or unitized with the Hydrocarbon Property; (ii) all presently existing or future unitization, communitization, pooling agreements and declarations of pooled units and the units created thereby (including, without limitation, all units created under orders, regulations, rules or other official acts of any Federal, State or other governmental body or agency having jurisdiction and any units created solely among working interest owners pursuant to operating agreements or otherwise) which may affect all or any portion of the Hydrocarbon Property, including, without limitation, those units which may be described or referred to on attached Exhibit A; (iii) all operating agreements, production sales or other contracts, farmout agreements, farm-in agreements, area of mutual interest agreements, equipment leases and other agreements described or referred to in this Deed of Trust or which relate to any of the Hydrocarbon Property or interests in the Hydrocarbon Property described or referred to herein or on attached Exhibit A or to the production, sale, purchase, exchange, processing, handling, storage, transporting or marketing of the Hydrocarbons (as hereinafter defined) from or attributable to such Hydrocarbon Property; and (iv) all geological, geophysical, seismic, engineering, accounting, title and other technical or business data concerning the Mortgaged Property, the Hydrocarbons, or any other item of property which are in the possession of Grantor or in which Grantor can otherwise grant a security interest with respect to the Hydrocarbon Property, and all books, files, records, magnetic media, computer records, and other forms of recording or obtaining access to such data. (c)All rights, titles, interests and estates now owned or hereafter acquired by Grantor in and to all oil, gas, casinghead gas, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all products refined therefrom and all other minerals (collectively called either the “Hydrocarbons”) in and under and which may be produced and saved from or attributable to the Hydrocarbon Property, the lands pooled or unitized therewith and Grantor’s interests therein, including all oil in tanks and all rents, issues, profits, proceeds, products, revenues and other income from or attributable to the Hydrocarbon Property, the lands pooled or unitized therewith and Grantor’s interests therein which are subjected or required to be subjected to the liens and security interests of this Deed of Trust. 2 (d)All tenements, hereditaments, appurtenances and properties relating, belonging, affixed or incidental to the Hydrocarbon Property, rights, titles, interests and estates described or referred to in paragraphs (a) and (b) above, which are now owned or which may hereafter be acquired by Grantor, including, without limitation, any and all property, real or personal, now owned or hereafter acquired and situated upon, used, held for use, or useful in connection with the operating, working or development of any of such Hydrocarbon Property or the lands pooled or unitized therewith (excluding drilling rigs, trucks, automotive equipment or other personal property which may be taken to the premises for the purpose of drilling a well or for other similar temporary uses) and including any and all oil wells, gas wells, injection wells or other wells, including, without limitation, those described on Exhibit A, structures, field separators, liquid extraction plants, plant compressors, pumps, pumping units, pipelines, sales and flow lines, gathering systems, field gathering systems, salt water disposal facilities, tanks and tank batteries, fixtures, valves, fittings, machinery and parts, engines, boilers, meters, apparatus, equipment, appliances, tools, implements, cables, wires, towers, casing, tubing and rods, surface leases, rights-of-way, easements, servitudes, licenses and other surface and subsurface rights together with all additions, substitutions, replacements, accessions and attachments to any and all of the foregoing properties. (e)All of the rights, titles and interests of every nature whatsoever now owned or hereafter acquired by Grantor in and to the Hydrocarbon Property rights, titles, interests and estates and every part and parcel thereof. (f)All rights and interests whatsoever now owned or hereafter acquired by Grantor in and to future contracts, forward contracts, swap, cap or collar contracts, option contracts, hedging contracts or other derivative contracts or similar agreements covering oil and gas commodities or prices or financial, monetary or interest rate instruments. (g)All accounts, contract rights, inventory, general intangibles, insurance contracts and insurance proceeds and any other personable/movable property of any kind or character constituting a part of, relating to or arising out of those portions of the Mortgaged Property which are described in paragraphs (a) through (f) above and all proceeds and products of all such portions of the Mortgaged Property and payments in lieu of production (such as “take or pay” payments), whether such proceeds or payments are goods, money, documents, instruments, chattel paper, securities, accounts, general intangibles, fixtures, real property, or other assets. TO HAVE AND TO HOLD the Mortgaged Property unto Trustee, and it’s successors and assigns or substitutes, IN TRUST, for the benefit of Beneficiary, in accordance with the terms and provisions hereof. ARTICLE II INDEBTEDNESS SECURED 2.1This Deed of Trust is executed and delivered by Grantor to secure and enforce the following (the “Obligations”):all of the liabilities and obligations (primary, secondary, direct, contingent, sole, joint or several) due or to become due, or that are now or may be hereafter contracted or acquired, or owing, of Grantor to Beneficiary under this Deed of Trust, the Guaranty, the other Transaction Documents, and any other instruments, agreements or other documents executed and/or delivered in connection herewith or therewith, in each case, whether now or hereafter existing, voluntary or involuntary, direct or indirect, absolute or contingent, liquidated or unliquidated, whether or not jointly owed with others, and whether or not from time to time decreased or extinguished and later increased, created or incurred, and all or any portion of such obligations or liabilities that are paid, to the extent all or any part of such payment is avoided or recovered directly or indirectly from the Beneficiary as a preference, fraudulent transfer or otherwise as such obligations may be amended, supplemented, converted, extended or modified from time to time.Without limiting the generality of the foregoing, the term “Obligations” shall include, without limitation:(i) principal of, and interest on, the Notes and the Loans (including any interest that accrues after the commencement of any proceeding commenced by or against any Person under any provision of title 11 of the United States Code, as in effect from time to time, or under any other state or federal bankruptcy or insolvency law, assignments for the benefit of creditors, formal or informal moratoria, compositions, extensions generally with creditors, or proceedings seeking reorganization, arrangement or other similar relief (an “Insolvency Proceeding”) regardless of whether allowed or allowable in whole or in part as a claim in such Insolvency Proceeding); (ii) any and all other fees, legal fees and other expenses, indemnities, costs, obligations and liabilities of Grantor from time to time under or in connection with this Deed of Trust, the Notes, the Purchase Agreement, the Guaranty, the other Transaction Documents, and any other instruments, agreements or other documents executed and/or delivered in connection herewith or therewith; (iii) payment of the Major Transaction Prepayment Price (as defined in the Notes), and (iv) all amounts in respect of the foregoing that would be payable but for the fact that the obligations to pay such amounts are unenforceable or not allowable due to the existence of a bankruptcy, reorganization or similar proceeding involving Grantor.Any reference in this Deed of Trust or in the Transaction Documents to the Obligations shall include all or any portion thereof and any extensions, modifications, renewals or alterations thereof, both prior and subsequent to any Insolvency Proceeding. 3 ARTICLE III REPRESENTATIONS, WARRANTIES AND COVENANTS Grantor hereby represents, warrants and covenants as follows: 3.1This Deed of Trust is, and always will be kept, a direct first lien and security interest (subject to Permitted Encumbrances and all burdens recorded in the real property records of the county in which the Mortgaged Property is located) upon the Mortgaged Property and Grantor will not create or suffer to be created or permit to exist any lien, security interest or charge prior to or on a parity with the lien and security interest of this Deed of Trust upon the Mortgaged Property or any part thereof or upon the rents, issues, revenues, profits and other income therefrom without Beneficiary’s consent.Except for Permitted Encumbrances and all burdens recorded in the real property records of the county in which the Mortgaged Property is located, Grantor will warrant and defend the “good, valid, and marketable title” (as such phrase is defined in the Purchase Agreement) to the Mortgaged Property against the claims and demands of all other persons whomsoever and will maintain and preserve the lien created hereby so long as any of the Indebtedness secured hereby remains unpaid.If an adverse claim is made against the “good, valid, and marketable title” to any part of the Mortgaged Property, subject to Permitted Encumbrances and all burdens recorded in the real property records of the county in which the Mortgaged Property is located, Grantor agrees it will promptly defend against such adverse claim at Grantor’s cost and expense, and Grantor further agrees that the Trustee and/or Beneficiary may take such other action as they reasonably deem advisable to protect and preserve their interests in the Mortgaged Property, and in such event Grantor will indemnify the Trustee and Beneficiary against any and all cost, reasonable attorney’s fees, and other expenses which the Trustee may incur in defending against any such adverse claim. 3.2Grantor is not a “foreign person” within the meaning of the Internal Revenue Code of 1986, as amended (hereinafter called the “Code”), Sections 1445 and 7701 (i.e., Grantor is not a non-resident alien, foreign corporation, foreign partnership, foreign trust or foreign estate as those terms are defined in the Code and any regulations promulgated thereunder). 3.3All or portions of the Mortgaged Property may be comprised of interests in the Hydrocarbon Property which are other than working interests or which may be operated by a party or parties other than Grantor and with respect to all or any such interests and properties as may be comprised of interests other than working interests or which may be operated by parties other than Grantor, Grantor’s covenants as expressed in this Article III are modified to require that Grantor use its commercially reasonable efforts to obtain compliance with such covenants by the working interest owners or the operator or operators of such leases or properties. 4 3.4The Grantor agrees that if the Grantor fails to perform any act or to take any action which the Grantor is required to perform or take hereunder or pay any money which the Grantor is required to pay hereunder, Beneficiary in the Grantor’s name or its or their own name may, but shall not be obligated to, perform or cause to perform such act or take such action or pay such money, and any expenses so incurred by either of them and any money so paid by either of them shall be a demand obligation owing by the Grantor to the Beneficiary and Beneficiary, upon making such payment, shall be subrogated to all of the rights of the Person receiving such payment.Each amount due and owing by Grantor to Beneficiary pursuant to this Deed of Trust shall bear interest from the date of such expenditure or payment or other occurrence which gives rise to such amount being owed to such Person until paid at the rate of interest stipulated in the Notes following the occurrence and during the continuance of an Event of Default, and all such amounts together with such interest thereon shall be a part of the Obligations. ARTICLE IV ASSIGNMENT OF PRODUCTION, ACCOUNTS, CONTRACT RIGHTS AND PROCEEDS 4.1For the purpose of securing the payment and performance of, and to facilitate the discharge of, the Obligations, Grantor hereby bargains, sells, transfers, assigns, sets over and delivers to the Trustee, in trust, and grants and assigns to Beneficiary a security interest in and assignment of, all of Grantor’s right, title and interest in the Hydrocarbons produced from or allocated to the Mortgaged Property after 7:00 o’clock a.m. on the date hereof, and all proceeds thereof, all accounts and contract rights of Grantor under which such proceeds may arise and all proceeds of Hydrocarbons produced from or allocated to the Mortgaged Property prior to such date and with respect to which payment has not yet been made (all such production, proceeds and amounts, including such accounts, being herein called the “Proceeds of Runs”); provided, however, Grantor shall, prior to an Event of Default, have the right to collect and retain such Proceeds of Runs as they become due and payable. 4.2Beneficiary is hereby authorized, at any time after the occurrence and during the continuance of an Event of Default, to give notice to Grantor and the operator or operators of the Mortgaged Property directing and instructing the operator or operators of the Mortgaged Property and any and all purchasers of Hydrocarbons produced from or allocated to the Mortgaged Property to pay, all of the Proceeds of Runs to Beneficiary until such time as such operators or purchasers have been furnished with written notice from Beneficiary that payment should again be made to Grantor.At any time after Beneficiary or Grantor gives notice that Proceeds of Runs shall be paid to Beneficiary, Beneficiary may (but need not), in its own name or in Grantor’s name, demand, sue for, collect or receive any and all Proceeds of Runs and may (but need not) make any compromise or settlement or otherwise agree to waive, modify, amend or change any obligations with respect thereto.All Proceeds of Runs received by Beneficiary pursuant to this Deed of Trust shall be applied by Beneficiary as provided herein.No purchaser of the production attributed to the Mortgaged Property shall have any responsibility for the application of any funds paid to Beneficiary after delivery of notice from Beneficiary to Grantor that Proceeds of Runs are to be paid to Beneficiary. 4.3Grantor agrees to execute and deliver any and all transfer orders, division orders and other instruments that may be required by the operator of any of the Mortgaged Property or by any purchaser of the production from any of the Mortgaged Property for the purpose of effectuating payment of the Proceeds of Runs to Beneficiary. 5 4.4Grantor hereby appoints Beneficiary as its true and lawful attorney-in-fact for Grantor, with full authority in the place and stead of Grantor and from time to time in the discretion of Beneficiary, to pursue, after the occurrence and during the continuance of an Event of Default, any and all rights of Grantor to liens on and security interests in the Hydrocarbons securing payment of Proceeds of Runs.Beneficiary is fully authorized to receive said revenues and proceeds; to endorse and cash any and all checks and drafts payable to the order of Grantor or Beneficiary for the account of Grantor received from or in connection with said revenues or proceeds and to hold the proceeds thereof in a bank account as additional collateral securing the Obligations; and to execute transfer and division orders in the name of Grantor, or otherwise, with warranties binding Grantor.All proceeds received by the Beneficiary shall be applied as provided in this Deed of Trust.Beneficiary shall not be liable for any delay, neglect, or failure to effect collection of any proceeds or to take any other action in connection therewith or hereunder.The power of attorney granted to Beneficiary in this section, being coupled with an interest, shall be irrevocable so long as the Obligations or any part thereof remains unpaid. 4.5Nothing herein contained shall modify or otherwise alter the obligation of Grantor to make prompt payment of all principal and interest owing on the Obligations regardless of whether the Proceeds of Runs are sufficient to pay the same and the rights provided in accordance with the foregoing assignment provision shall be cumulative of all other security of any and every character now or hereafter existing to secure payment of the Indebtedness. ARTICLE V DEFEASANCE 5.1Upon indefeasible payment in full in cash of the Obligations in accordance with the provisions of the Notes and the other Transaction Documents and the termination of the Purchase Agreement, then and in that case only, this Deed of Trust shall have no force and effect, this conveyance shall become null and void, the Mortgaged Property hereby conveyed shall become wholly clear of the liens, conveyances, assignments and security interests evidenced hereby, and all such liens, conveyances, assignments and security interests shall be released, and Beneficiary shall execute, acknowledge and deliver to Grantor, as Grantor’s sole expense, a recordable release, in form and substance reasonably satisfactory to Beneficiary, of the same within thirty (30) days after Grantor delivers such release to Beneficiary. ARTICLE VI DEFAULT AND REMEDIES 6.1An “Event of Default” under the Notes shall be an Event of Default under this Deed of Trust. 6 6.2Upon the occurrence and during the continuation of an Event of Default, Grantor hereby authorizes and empowers the Beneficiary, by or through the Trustee, or otherwise, to foreclose this Deed of Trust by advertisement and sale of the Mortgaged Property pursuant to the laws of the State of Colorado (the power of sale provided for by the laws of the State of Colorado being hereby expressly granted to Beneficiary and Trustee by Grantor) and shall thereupon have the right and power to sell, at one or more sales, as an entirety or in parcels, as provided by law, the Mortgaged Property at such place or places and otherwise in such manner and upon such notice as may be required by law, or in the absence of any such requirement, as Trustee may deem appropriate.Nothing contained in this section shall be construed so as to limit in any way Beneficiary’s rights to sell the Mortgaged Property, or any portion thereof, by private sale if, and to the extent that, such private sale is permitted under the laws of the State of Colorado or by public or private sale after entry of a judgment by any court of competent jurisdiction so ordering.If Beneficiary invokes the power of sale, Beneficiary shall give written notice to the Trustee of such election.Trustee shall give such notice to Grantor of Grantor’s rights as required by law and proceed to sell the Mortgaged Property pursuant to the laws of the State of Colorado.Beneficiary may postpone the sale of all or any portion of such real property by public announcement made at the time of sale fixed by the preceding postponement.To the extent permitted by applicable law, the right of sale hereunder shall not be exhausted by one or any sale, and Beneficiary may make other and successive sales until all of such Mortgaged Property be legally sold.The recitals in any deed, assignment or other conveyance given by Beneficiary of an Event of Default, publication of notice of sale, demand that such sale should be made, postponement of sale, terms of sale, name of purchaser, payment of purchase money and any other facts affecting the regularity or validity of such sale shall be conclusive proof of the truthfulness thereof, and such deed or deeds shall be conclusive against all persons as to all matters or facts therein recited.It is expressly understood that Beneficiary or any holder of all or any part of the Obligations may be a purchaser of the Mortgaged Property hereby mortgaged and sold pursuant hereto, or any part thereof, at any sale thereof, whether such sale be under the power of sale hereinabove vested in Trustee or upon any other foreclosure of the lien or security interest herein, or otherwise; and Beneficiary or such holder so purchasing or redeeming shall, upon any such purchase or redemption, acquire good title to the Mortgaged Property so purchased, free of the lien or security interest created hereby and free of all rights of redemption in Grantor.Grantor hereby irrevocably appoints Beneficiary to be the attorney-in-fact of Grantor and in the name and on behalf of Grantor to do and perform any and all such acts and things which Grantor ought to do and perform under the covenants herein contained and generally, to use the name of Grantor in the exercise of all or any of the powers hereby conferred on Beneficiary.Title to any such property shall vest in the holder of the certificate of purchase or in the holder of the last certificate of redemption as provided for under Section 38-38-501 of the Colorado Revised Statutes.Any instrument of conveyance executed by the Trustee and made to any holder of the certificate of purchase or holder of the last certificate of redemption shall be in substantially the form provided for under Section 38-38-502 of the Colorado Revised Statutes.To the extent and under such circumstances as are permitted by law, Beneficiary or any Investor may be a purchaser at any such sale, and shall have the right, after paying or accounting for all costs of said sale or sales, to credit the amount of the bid upon the amount of the Obligations. 6.3Upon the occurrence and during the continuation of an Event of Default, Beneficiary shall have all rights, powers, and remedies granted by law, including, without limitation, as a secured party under the Colorado Uniform Commercial Code, including, without limitation, the right to take possession of all personal property constituting a part of the Mortgaged Property, and for this purpose may, to the extent permitted by law, enter upon any premises on which any or all of such personal property is situated and take possession of and operate such personal property (or any portion thereof) or remove it therefrom.Beneficiary may require Grantor to assemble such personal property and make it available to Beneficiary at a place to be designated by the Beneficiary.Unless such personal property is perishable or threatens to decline speedily in value or is of a type customarily sold on a recognized market, Beneficiary shall, to the extent notice of sale is required by applicable law, deliver to Grantor notice of the time and place of any public sale or of the time after which any private sale or other disposition of such personal property is to be made, it being agreed by Grantor that ten (10)days notice shall constitute reasonable notification thereof. 6.4Beneficiary may, at its election, proceed by suit or suits, at law or in equity, to enforce the payment of the Indebtedness, and of the notes evidencing it. On or at any time after the filing of judicial proceedings to protect or enforce the rights of Beneficiary, Beneficiary, as a matter of right and without regard to the sufficiency of the security, and without any showing of insolvency, fraud, or mismanagement on the part of Grantor, shall be entitled to the appointment of a receiver or receivers of all or any portion of the Properties, and of the income, rents, issues, and profits thereof, and Grantor does hereby consent to the appointment of such receiver or receivers and agrees not to oppose any application therefor. 7 6.5In addition to all rights and remedies under this Deed of Trust, at law and in equity, if any Event of Default shall occur and Trustee or the Beneficiary shall exercise any remedies under this Deed of Trust with respect to any portion of the Mortgaged Property (or Grantor shall transfer any Mortgaged Property in lieu of foreclosure), the Beneficiary or the Trustee shall have the right to request that any operator of any Mortgaged Property which is either Grantor or any Affiliate of Grantor to resign as operator pursuant to any A.A.P.L Model Form Operating Agreement applicable thereto, and such resignation shall not become effective until 7:00 a.m. on the first day of the calendar month following the expiration of ninety (90) days after the giving of notice of resignation by Grantor or such Affiliate, unless a successor operator has been selected and assumes the duties of Grantor or such Affiliate as operator of such Mortgaged Property at an earlier date. 6.6The proceeds of any sale of the Mortgaged Property, or any part thereof, whether under the Colorado Uniform Commercial Code or the power of sale herein granted and conferred, whose application has not elsewhere herein been specifically provided for, shall be applied to the Obligations as follows: (a)First:To the payment of all expenses incurred by Trustee or Beneficiary incident to the enforcement of the Obligations, this Deed of Trust or any other Transaction Documents. (b)Second:To the payment of the Obligations, including the Notes, with accrued interest thereon to the date of such payment, if any, in such order and manner as determined by Beneficiary; and (c)Third:To Grantor or other third persons as a court of competent jurisdiction may direct. 6.7Beneficiary at all times shall have the right to release any part of the Mortgaged Property now or hereafter subject to the lien or security interests created hereby or any other lien or security interest it now has or may hereafter have, without releasing any other part of said Mortgaged Property, and without affecting the lien or security interest created hereby, as to the part or parts thereof not so released. 6.8To the extent permitted by applicable law, the obligations of Grantor hereunder shall survive the non-assumption of and the commencement of any insolvency proceeding and shall remain binding upon Grantor, or a trustee, receiver, custodian or liquidator of Grantor appointed in any such case. ARTICLE VII SECURITY AGREEMENT 7.1To further secure the Obligations, Grantor hereby grants to Beneficiary, a security interest in all of Grantor’s rights, titles and interests in and to the Mortgaged Property insofar as such Mortgaged Property consist of the goods, equipment, accounts, contract rights, general intangibles, insurance contracts, insurance proceeds, inventory, hydrocarbons, fixtures and any and all other personal property of any kind or character defined in and subject to the provisions of the Colorado Uniform Commercial Code, including the proceeds and products from any and all of such personal property.Upon the occurrence of any Event of Default, Beneficiary is and shall be entitled to all of the rights, powers and remedies afforded a secured party by the Colorado Uniform Commercial Code with reference to the personal property and fixtures in which Beneficiary has been granted a security interest herein, Beneficiary may proceed as to both the real and personal property covered hereby in accordance with the rights and remedies granted under this Deed of Trust in respect of the real property covered hereby.Such rights, powers and remedies shall be cumulative and in addition to those granted Beneficiary under any other provision of this Deed of Trust or under any other instrument executed in connection with or as security for the Obligations.Grantor covenants and agrees with Beneficiary that: 8 (a)To the extent permitted by law, Grantor expressly waives any notice of sale or other dispos­ition of the personal property constituting a part of the ­Mortgaged Property ­and any other right or remedies of a ­Grantor ­or formalities prescribed by law relative to sale or disposition of the ­ personal property constituting a part of the Mortgaged Property or ­exercise of any other right or remedy of Beneficiary existing after default hereunder; and to the extent any such notice is required and cannot be waived, Grantor agrees that if such notice is delivered to it at least ten (10) days before the time of the sale or disposition, such notice shall be deemed reasonable and shall fully satisfy any requirement for giving of said notice. (b)Following an Event of Default, Beneficiary is expressly granted the right at its option, to transfer at any time to itself or to its nominee the personal property constituting a part of the Mortgaged Property, or any part thereof, and to receive the monies, income, proceeds, or benefits attributable or accruing thereto and to hold the same as security for the indebtedness or to apply it on the principal and interest or other amounts owing on any of the Obligations, whether or not then due, in such order or manner as Beneficiary may elect.All rights to marshalling of assets of Grantor, including any such right with respect to the personal property constituting a part of the Mortgaged Property, are hereby waived. (c) All expenses of preparing for sale, or other use or disposition, selling or otherwise using or disposing of the Mortgaged Property and the like which are incurred or paid by Beneficiary as authorized or permitted hereunder, including also all reasonable attorneys’ fees, legal expenses and costs, shall be added to the Obligations and the Grantor shall be liable therefor. (d)If Beneficiary elects to exercise its rights under the Colorado Uniform Commercial Code as to the personal property constituting a part of the Mortgaged Property, this election shall not preclude Beneficiary or the Trustee from exercising any other rights and remedies granted by this instrument as to the remainder of the Mortgaged Property. (e)Any copy of this instrument may also serve as a financing statement and, when filed under the real estate records of Morgan County, a fixture filing of some portions of the goods described herein, that are or are to become fixtures as part of the Mortgaged Property, under the Colorado Uniform Commercial Code between the Grantor, whose present address is listed on the first page of this Deed of Trust, and Beneficiary, whose present address is listed on the first page of this Deed of Trust. (f)So long as any amount remains unpaid on any of the Obligations, Grantor will not execute and there will not be filed in any public office any financing statement or statements affecting the collateral other than financing statements in favor of Beneficiary hereunder, unless the prior written specific consent and approval of Beneficiary shall have first been obtained. (g)Beneficiary is authorized to file, in any jurisdiction where Beneficiary deems it necessary, a financing statement or statements covering the Mortgaged Property, and at the reasonable request of Beneficiary, Grantor will join Beneficiary in executing one or more such financing statements pursuant to the Colorado Uniform Commercial Code in form satisfactory to Beneficiary, and will pay the cost of filing or recording this Deed of Trust, as a financing statement, in all public offices at any time and from time to time whenever filing or recording of any financing statement or of this Deed of Trust is deemed by Beneficiary to be necessary or desirable. 9 7.2Portions of the Mortgaged Property consist of (i) oil, gas and other minerals produced or to be produced from the lands described in the Leases and to the accounts resulting from the sale thereof at the wellhead, or (ii) goods which are or will become fixtures attached to the real estate constituting a portion of the Mortgaged Property, and Grantor hereby agrees that this instrument shall be filed in the real property records and the Uniform Commercial Code records of the counties in which the Mortgaged Property are located as a financing statement to perfect the security interest of Beneficiary in said portions of the Mortgaged Property.Nothing herein contained shall impair or limit the effectiveness of this Deed of Trust as a security agreement or financing statement for other purposes. ARTICLE VIII MISCELLANEOUS PROVISIONS 8.1All notices, requests, consents, demands and other communications required or permitted hereunder shall be given or furnished in the manner set forth in Section 8.4 of the Purchase Agreement. 8.2All exhibits attached hereto are hereby incorporated herein and made a part hereof for all purposes, as if set forth in full herein. References in such exhibits to instruments on file in the public records are hereby incorporated by reference herein for all purposes. 8.3The terms, provisions, covenants and conditions hereof shall be binding upon Grantor, Grantor’s successors, legal representatives, and assigns, and shall inure to the benefit of Beneficiary, its successors and assigns, provided that Grantor shall not assign its rights and/or obligations under this Deed of Trust without the prior written consent of Beneficiary, which consent Beneficiary may withhold in its sole discretion. 8.4In the event of a conflict between the terms and conditions of this Deed of Trust and the Purchase Agreement, the terms and conditions of this Deed of Trust shall control and govern the point in conflict. 8.5IN CONNECTION WITH ANY ACTION TAKEN BY THE TRUSTEE AND/OR BENEFICIARY PURSUANT TO THIS DEED OF TRUST, THE TRUSTEE AND/OR BENEFICIARY AND THEIR OFFICERS, DIRECTORS, EMPLOYEES, REPRESENTATIVES, AGENTS, ATTORNEYS, ACCOUNTANTS AND EXPERTS (“INDEMNIFIED PARTIES”) SHALL NOT BE LIABLE FOR ANY LOSS SUSTAINED BY GRANTOR RESULTING FROM AN ASSERTION THAT BENEFICIARY HAS RECEIVED FUNDS FROM THE PRODUCTION OF HYDROCARBONS CLAIMED BY THIRD PERSONS OR ANY ACT OR OMISSION OF ANY INDEMNIFIED PARTY IN ADMINISTERING, MANAGING, OPERATING OR CONTROLLING THE MORTGAGED PROPERTY INCLUDING SUCH LOSS WHICH MAY RESULT FROM THE ORDINARY NEGLIGENCE OF AN INDEMNIFIED PARTY UNLESS SUCH LOSS IS CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF AN INDEMNIFIED PARTY AS DETERMINED BY A FINAL DECISION OF A COURT OF COMPETENT JURISDICTION, NOR SHALL THE TRUSTEE AND/OR BENEFICIARY BE OBLIGATED TO PERFORM OR DISCHARGE ANY OBLIGATION, DUTY OR LIABILITY OF GRANTOR. GRANTOR SHALL AND DOES HEREBY AGREE TO INDEMNIFY EACH INDEMNIFIED PARTY FOR, AND TO HOLD EACH INDEMNIFIED PARTY HARMLESS FROM, ANY AND ALL LIABILITY, LOSS OR DAMAGE INCURRED BY ANY INDEMNIFIED PARTY BY REASON OF THIS DEED OF TRUST OR THE EXERCISE OF RIGHTS OR REMEDIES HEREUNDER; IF THE TRUSTEE AND/OR BENEFICIARY MAKES ANY EXPENDITURE ON ACCOUNT OF ANY SUCH LIABILITY, LOSS OR DAMAGE, THE AMOUNT THEREOF, INCLUDING COSTS, EXPENSES AND REASONABLE ATTORNEYS’ FEES, SHALL BE A DEMAND OBLIGATION (WHICH OBLIGATION GRANTOR HEREBY EXPRESSLY PROMISES TO PAY) OWING BY GRANTOR TO THE TRUSTEE AND/OR BENEFICIARY AND SHALL BEAR INTEREST FROM THE DATE EXPENDED UNTIL PAID AT THE POST-DEFAULT RATE, SHALL BE A PART OF THE OBLIGATIONS AND SHALL BE SECURED BY THIS DEED OF TRUST AND ANY OTHER SECURITY INSTRUMENT.THE LIABILITIES OF THE GRANTOR AS SET FORTH IN THIS SECTION SHALL SURVIVE THE TERMINATION OF THIS DEED OF TRUST. 10 8.6To the fullest extent permitted by law, Grantor hereby irrevocably and unconditionally waives and releases (a) all benefits that might accrue to Grantor by virtue of any present or future moratorium law or other law exempting the Mortgaged Property from attachment, levy or sale on execution or providing for any appraisement, valuation, stay of execution, exemption from civil process, redemption or extension of time for payment; and (b) all notices of any Event of Default or of Beneficiary’s or the Investors’ intention to accelerate maturity of the Obligations or of Beneficiary’s election to exercise or its actual exercise of any right, remedy or recourse provided for under this Deed of Trust or any other Transaction Document. 8.7If any provision hereof is invalid or unenforceable in any jurisdiction, the other provisions hereof shall remain in full force and effect in such jurisdiction and the remaining provisions hereof shall be liberally construed in favor of the Trustee and Beneficiary in order to effectuate the provisions hereof, and the invalidity or unenforceability of any provision hereof in any jurisdiction shall not affect the validity or enforceability of any such provision in any other jurisdiction. 8.8This instrument shall be governed by, and construed in accordance with the laws of the State of Colorado without regard to conflicts of laws principles that would cause the application of law from another jurisdiction, except to the extent that the laws of another jurisdiction govern the attachment, creation validity, priority, perfection or manner or procedure for enforcement of the liens or security interests created by this Deed of Trust. 8.9THIS DEED OF TRUST, THE NOTES, THE PURCHASE AGREEMENT, AND THE OTHER TRANSACTION DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. 8.10The Parties agree to take all action and to execute, acknowledge and deliver all such instruments necessary or advisable to consummate the transactions contemplated by this Deed of Trust. 8.11This Deed of Trust may be executed in any number of counterparts, each of which shall be deemed valid and binding with respect to the signatories thereto, and all of which together shall constitute one and the same instrument. [signature page follows] 11 Executed as of March 7, 2014. GRANTOR: Pacific Energy Development Corp. By: Name: Frank C. Ingriselli Title:President and CEO BENEFICIARY: BAM Administrative Services LLC By: Name: Title: EXHIBIT “A” Lessor Lessee Eff Date County State T R S Description L1 Description L2 ADKISSON, KATHERINE Condor Energy Technology LLC 6/16/13 Morgan CO 7N 59W 17 NENE ADKISSON, KATHERINE Condor Energy Technology LLC 6/16/13 Morgan CO 7N 59W 17 NENW ADKISSON, KATHERINE Condor Energy Technology LLC 6/16/13 Morgan CO 7N 59W 17 NWNE ADKISSON, KATHERINE Condor Energy Technology LLC 6/16/13 Morgan CO 7N 59W 17 NWNW ADKISSON, KATHERINE Condor Energy Technology LLC 6/16/13 Morgan CO 7N 59W 17 SENE ADKISSON, KATHERINE Condor Energy Technology LLC 6/16/13 Morgan CO 7N 59W 17 SENW ADKISSON, KATHERINE Condor Energy Technology LLC 6/16/13 Morgan CO 7N 59W 17 SWNE ADKISSON, KATHERINE Condor Energy Technology LLC 6/16/13 Morgan CO 7N 59W 17 SWNW Alan B. Hall, a/k/a Alan Bradley Hall, married to Kelly McMsnyderahon Hall, dealing herein with his sole and separate property Baseline Minerals, Inc. 7/18/11 Weld CO 6N 60W 5 NENE Alan B. Hall, a/k/a Alan Bradley Hall, married to Kelly McMsnyderahon Hall, dealing herein with his sole and separate property Baseline Minerals, Inc. 7/18/11 Weld CO 6N 60W 5 NESE Alan B. Hall, a/k/a Alan Bradley Hall, married to Kelly McMsnyderahon Hall, dealing herein with his sole and separate property Baseline Minerals, Inc. 7/18/11 Weld CO 6N 60W 5 NWNE Alan B. Hall, a/k/a Alan Bradley Hall, married to Kelly McMsnyderahon Hall, dealing herein with his sole and separate property Baseline Minerals, Inc. 7/18/11 Weld CO 6N 60W 5 NWSE Alan B. Hall, a/k/a Alan Bradley Hall, married to Kelly McMsnyderahon Hall, dealing herein with his sole and separate property Baseline Minerals, Inc. 7/18/11 Weld CO 7N 59W 18 SENE Alan B. Hall, a/k/a Alan Bradley Hall, married to Kelly McMsnyderahon Hall, dealing herein with his sole and separate property Baseline Minerals, Inc. 7/18/11 Weld CO 7N 59W 18 SESE Alan B. Hall, a/k/a Alan Bradley Hall, married to Kelly McMsnyderahon Hall, dealing herein with his sole and separate property Baseline Minerals, Inc. 7/18/11 Weld CO 7N 59W 18 SWNE Alan B. Hall, a/k/a Alan Bradley Hall, married to Kelly McMsnyderahon Hall, dealing herein with his sole and separate property Baseline Minerals, Inc. 7/18/11 Weld CO 7N 59W 18 SWSE AMBER WAVES, GENERAL PARTNERSHIP Great Western Oil and Gas 11/8/10 Weld CO 7N 59W 17 NWNW AMBER WAVES, GENERAL PARTNERSHIP Great Western Oil and Gas 11/8/10 Weld CO 7N 59W 17 SENW AMBER WAVES, GENERAL PARTNERSHIP Great Western Oil and Gas 11/8/10 Weld CO 7N 59W 17 SESW AMBER WAVES, GENERAL PARTNERSHIP Great Western Oil and Gas 11/8/10 Weld CO 7N 59W 17 NESW AMBER WAVES, GENERAL PARTNERSHIP Great Western Oil and Gas 11/8/10 Weld CO 7N 59W 17 SESE AMBER WAVES, GENERAL PARTNERSHIP Great Western Oil and Gas 11/8/10 Weld CO 7N 59W 17 SWSE AMBER WAVES, GENERAL PARTNERSHIP Great Western Oil and Gas 11/8/10 Weld CO 7N 59W 17 NWSE AMBER WAVES, GENERAL PARTNERSHIP Great Western Oil and Gas 11/8/10 Weld CO 7N 59W 18 NESE AMBER WAVES, GENERAL PARTNERSHIP Great Western Oil and Gas 11/8/10 Weld CO 7N 59W 18 SWNW LOT 4 AMBER WAVES, GENERAL PARTNERSHIP Great Western Oil and Gas 11/8/10 Weld CO 7N 59W 18 SENW LOT 3 AMBER WAVES, GENERAL PARTNERSHIP Great Western Oil and Gas 11/8/10 Weld CO 7N 59W 18 SWNW LOT 2 AMBER WAVES, PARTNERSHIP Great Western Oil and Gas 11/8/10 Weld CO 7N 59W 18 NWNW AMBER WAVES, PARTNERSHIP Great Western Oil and Gas 11/8/10 Weld CO 7N 59W 18 NENW AMBER WAVES, PARTNERSHIP Great Western Oil and Gas 11/8/10 Weld CO 7N 59W 18 SENW AMBER WAVES, PARTNERSHIP Great Western Oil and Gas 11/8/10 Weld CO 7N 59W 18 SWNW AMBER WAVES, PARTNERSHIP Great Western Oil and Gas 11/8/10 Weld CO 7N 59W 18 SWSW AMBER WAVES, PARTNERSHIP Great Western Oil and Gas 11/8/10 Weld CO 7N 59W 18 SESW AMBER WAVES, PARTNERSHIP Great Western Oil and Gas 11/8/10 Weld CO 7N 59W 18 NESW AMBER WAVES, PARTNERSHIP Great Western Oil and Gas 11/8/10 Weld CO 7N 59W 18 NWSW Andrew J. Prebish, a married man dealing in his sole and separate property Baseline Minerals, Inc. 10/5/10 Weld CO 7N 59W 18 NESE Andrew J. Prebish, a married man dealing in his sole and separate property Baseline Minerals, Inc. 10/5/10 Weld CO 7N 59W 18 NESW Andrew J. Prebish, a married man dealing in his sole and separate property Baseline Minerals, Inc. 10/5/10 Weld CO 7N 59W 18 NWSE Andrew J. Prebish, a married man dealing in his sole and separate property Baseline Minerals, Inc. 10/5/10 Weld CO 7N 59W 18 SENW Andrew J. Prebish, a married man dealing in his sole and separate property Baseline Minerals, Inc. 10/5/10 Weld CO 7N 59W 18 SESE Andrew J. Prebish, a married man dealing in his sole and separate property Baseline Minerals, Inc. 10/5/10 Weld CO 7N 59W 18 SESW Andrew J. Prebish, a married man dealing in his sole and separate property Baseline Minerals, Inc. 10/5/10 Weld CO 7N 59W 18 SWSE Andrew J. Prebish, a married man dealing in his sole and separate property Baseline Minerals, Inc. 10/5/10 Weld CO 7N 59W 18 SWSW lot 4 Andrew J. Prebish, a married man dealing in his sole and separate property Baseline Minerals, Inc. 10/5/10 Weld CO 7N 59W 18 NWSW lot 3 Andrew J. Prebish, a married man dealing in his sole and separate property Baseline Minerals, Inc. 10/5/10 Weld CO 7N 59W 18 SWNW lot 2 Andrew J. Prebish, a married man dealing in his sole and separate property Baseline Minerals, Inc. 10/5/10 Weld CO 7N 59W 18 NESW Andrew J. Prebish, a married man dealing in his sole and separate property Baseline Minerals, Inc. 10/5/10 Weld CO 7N 59W 18 SENW Andrew J. Prebish, a married man dealing in his sole and separate property Baseline Minerals, Inc. 10/5/10 Weld CO 7N 59W 31 SESW Andrew J. Prebish, a married man dealing in his sole and separate property Baseline Minerals, Inc. 10/5/10 Weld CO 7N 59W 31 NENW Andrew J. Prebish, a married man dealing in his sole and separate property Baseline Minerals, Inc. 10/5/10 Weld CO 7N 59W 31 NWNW Andrew J. Prebish, a married man dealing in his sole and separate property Baseline Minerals, Inc. 10/5/10 Weld CO 7N 59W 31 NWSW Andrew J. Prebish, a married man dealing in his sole and separate property Baseline Minerals, Inc. 10/5/10 Weld CO 7N 59W 31 SWNW Andrew J. Prebish, a married man dealing in his sole and separate property Baseline Minerals, Inc. 10/5/10 Weld CO 7N 59W 31 SWSW Anita Brauer, a single woman Contex Energy Company 2/14/08 Weld CO 7N 59W 31 SWSE Anita Brauer, a single woman Contex Energy Company 2/14/08 Weld CO 7N 59W 31 NWNE Anita Brauer, a single woman Contex Energy Company 2/14/08 Weld CO 7N 59W 31 NENE Anita Brauer, a single woman Contex Energy Company 2/14/08 Weld CO 7N 59W 31 SENE Anita Brauer, a single woman Contex Energy Company 2/14/08 Weld CO 7N 59W 31 SWNE Anita Brauer, a single woman Contex Energy Company 2/14/08 Weld CO 7N 59W 31 NWSE Anita Brauer, a single woman Contex Energy Company 2/14/08 Weld CO 7N 59W 31 SESE Anita Brauer, a single woman Contex Energy Company 2/14/08 Weld CO 7N 59W 31 NESE Anthony Dicroce, a widower Baseline Minerals, Inc. 7/12/11 Weld CO 7N 59W 31 NENW Anthony Dicroce, a widower Baseline Minerals, Inc. 7/12/11 Weld CO 7N 59W 31 NESW Anthony Dicroce, a widower Baseline Minerals, Inc. 7/12/11 Weld CO 7N 59W 31 NWNW Anthony Dicroce, a widower Baseline Minerals, Inc. 7/12/11 Weld CO 7N 59W 31 NWSW Anthony Dicroce, a widower Baseline Minerals, Inc. 7/12/11 Weld CO 7N 59W 31 SENW Anthony Dicroce, a widower Baseline Minerals, Inc. 7/12/11 Weld CO 7N 59W 31 SESW Anthony Dicroce, a widower Baseline Minerals, Inc. 7/12/11 Weld CO 7N 59W 31 SWNW Anthony Dicroce, a widower Baseline Minerals, Inc. 7/12/11 Weld CO 7N 59W 31 SWSW APPLEWICK, EVELYN Condor Energy Technology LLC 7/11/13 Morgan CO 7N 59W 18 NESE APPLEWICK, EVELYN Condor Energy Technology LLC 7/11/13 Morgan CO 7N 59W 18 NWSE APPLEWICK, EVELYN Condor Energy Technology LLC 7/11/13 Morgan CO 7N 59W 18 SESE APPLEWICK, EVELYN Condor Energy Technology LLC 7/11/13 Morgan CO 7N 59W 18 SWSE APPLEWICK, EVELYN Condor Energy Technology LLC 7/11/13 Morgan CO 7N 59W 18 NESE APPLEWICK, EVELYN Condor Energy Technology LLC 7/11/13 Morgan CO 7N 59W 18 NWSE APPLEWICK, EVELYN Condor Energy Technology LLC 7/11/13 Morgan CO 7N 59W 18 SESE APPLEWICK, EVELYN Condor Energy Technology LLC 7/11/13 Morgan CO 7N 59W 18 SWSE Arnold H. Dillon, individually and as the Personal Representative of the Estate of Marie Dillon, Deceased Condor Energy Technology LLC 8/26/13 Weld CO 7N 59W 31 Arnold H. Dillon, individually and as the Personal Representative of the Estate of Marie Dillon, Deceased Condor Energy Technology LLC 8/26/13 Weld CO 7N 59W 31 Barbara J. Memovich, a widow, and an heir to Robert Harris Memovich Baseline Minerals, Inc. 8/29/11 Weld CO 7N 59W 31 NENW Barbara J. Memovich, a widow, and an heir to Robert Harris Memovich Baseline Minerals, Inc. 8/29/11 Weld CO 7N 59W 31 NESW Barbara J. Memovich, a widow, and an heir to Robert Harris Memovich Baseline Minerals, Inc. 8/29/11 Weld CO 7N 59W 31 NWNW Barbara J. Memovich, a widow, and an heir to Robert Harris Memovich Baseline Minerals, Inc. 8/29/11 Weld CO 7N 59W 31 NWSW Barbara J. Memovich, a widow, and an heir to Robert Harris Memovich Baseline Minerals, Inc. 8/29/11 Weld CO 7N 59W 31 SENW Barbara J. Memovich, a widow, and an heir to Robert Harris Memovich Baseline Minerals, Inc. 8/29/11 Weld CO 7N 59W 31 SESW Barbara J. Memovich, a widow, and an heir to Robert Harris Memovich Baseline Minerals, Inc. 8/29/11 Weld CO 7N 59W 31 SWNW Barbara J. Memovich, a widow, and an heir to Robert Harris Memovich Baseline Minerals, Inc. 8/29/11 Weld CO 7N 59W 31 SWSW BERGAM, DOROTHY C. Baseline Minerals, Inc. 7/13/10 Morgan CO 7N 59W 18 SWSE BERGAM, DOROTHY C. Baseline Minerals, Inc. 7/13/10 Morgan CO 7N 59W 18 NESE BERGAM, DOROTHY C. Baseline Minerals, Inc. 7/13/10 Morgan CO 7N 59W 18 SESE BERGAM, DOROTHY C. Baseline Minerals, Inc. 7/13/10 Morgan CO 7N 59W 18 NENE BERGAM, DOROTHY C. Baseline Minerals, Inc. 7/13/10 Morgan CO 7N 59W 18 NENW BERGAM, DOROTHY C. Baseline Minerals, Inc. 7/13/10 Morgan CO 7N 59W 18 NWNE BERGAM, DOROTHY C. Baseline Minerals, Inc. 7/13/10 Morgan CO 7N 59W 18 SENE BERGAM, DOROTHY C. Baseline Minerals, Inc. 7/13/10 Morgan CO 7N 59W 18 SWNE BETTY JEAN BOSLEY Great Western Oil and Gas 1/8/11 Weld CO 7N 59W 18 SWNW LOT 2 BETTY JEAN BOSLEY Great Western Oil and Gas 1/8/11 Weld CO 7N 59W 18 SENW BETTY JEAN BOSLEY Great Western Oil and Gas 1/8/11 Weld CO 7N 59W 18 SENW LOT 3 BETTY JEAN BOSLEY Great Western Oil and Gas 1/8/11 Weld CO 7N 59W 18 SWNW LOT 4 BETTY JEAN BOSLEY Great Western Oil and Gas 1/8/11 Weld CO 7N 59W 18 SESW BETTY JEAN BOSLEY Great Western Oil and Gas 1/8/11 Weld CO 7N 59W 18 NESW BETTY JEAN BOSLEY Great Western Oil and Gas 1/8/11 Weld CO 7N 59W 18 SESE BETTY JEAN BOSLEY Great Western Oil and Gas 1/8/11 Weld CO 7N 59W 18 SWSE BETTY JEAN BOSLEY Great Western Oil and Gas 1/8/11 Weld CO 7N 59W 18 NWSE BETTY JEAN BOSLEY Great Western Oil and Gas 1/8/11 Weld CO 7N 59W 18 NESE Beverly A. Ditolla, a single woman Baseline Minerals, Inc. 7/13/11 Weld CO 7N 59W 31 NENW Beverly A. Ditolla, a single woman Baseline Minerals, Inc. 7/13/11 Weld CO 7N 59W 31 NESW Beverly A. Ditolla, a single woman Baseline Minerals, Inc. 7/13/11 Weld CO 7N 59W 31 NWNW Beverly A. Ditolla, a single woman Baseline Minerals, Inc. 7/13/11 Weld CO 7N 59W 31 NWSW Beverly A. Ditolla, a single woman Baseline Minerals, Inc. 7/13/11 Weld CO 7N 59W 31 SENW Beverly A. Ditolla, a single woman Baseline Minerals, Inc. 7/13/11 Weld CO 7N 59W 31 SESW Beverly A. Ditolla, a single woman Baseline Minerals, Inc. 7/13/11 Weld CO 7N 59W 31 SWNW Beverly A. Ditolla, a single woman Baseline Minerals, Inc. 7/13/11 Weld CO 7N 59W 31 SWSW Bill Paul, a married man dealing in his sole and separate property Baseline Minerals, Inc. 9/5/08 Weld CO 7N 59W 31 NESE Bill Paul, a married man dealing in his sole and separate property Baseline Minerals, Inc. 9/5/08 Weld CO 7N 59W 31 NESW Bill Paul, a married man dealing in his sole and separate property Baseline Minerals, Inc. 9/5/08 Weld CO 7N 59W 31 NWSE Bill Paul, a married man dealing in his sole and separate property Baseline Minerals, Inc. 9/5/08 Weld CO 7N 59W 31 SENW Bill Paul, a married man dealing in his sole and separate property Baseline Minerals, Inc. 9/5/08 Weld CO 7N 59W 31 SESE Bill Paul, a married man dealing in his sole and separate property Baseline Minerals, Inc. 9/5/08 Weld CO 7N 59W 31 SESW Bill Paul, a married man dealing in his sole and separate property Baseline Minerals, Inc. 9/5/08 Weld CO 7N 59W 31 SWSE Bill Paul, a married man dealing in his sole and separate property Baseline Minerals, Inc. 9/5/08 Weld CO 7N 59W 31 SWSW lot 4 Bill Paul, a married man dealing in his sole and separate property Baseline Minerals, Inc. 9/5/08 Weld CO 7N 59W 31 NWSW lot 3 Bill Paul, a married man dealing in his sole and separate property Baseline Minerals, Inc. 9/5/08 Weld CO 7N 59W 31 SWNW lot 2 Bill Paul, a married man dealing in his sole and separate property Baseline Minerals, Inc. 9/5/08 Weld CO 7N 59W 31 NENW Bill Paul, a married man dealing in his sole and separate property Baseline Minerals, Inc. 9/5/08 Weld CO 7N 59W 31 NESW Bill Paul, a married man dealing in his sole and separate property Baseline Minerals, Inc. 9/5/08 Weld CO 7N 59W 31 NWNW Bill Paul, a married man dealing in his sole and separate property Baseline Minerals, Inc. 9/5/08 Weld CO 7N 59W 31 NWSW Bill Paul, a married man dealing in his sole and separate property Baseline Minerals, Inc. 9/5/08 Weld CO 7N 59W 31 SENW Bill Paul, a married man dealing in his sole and separate property Baseline Minerals, Inc. 9/5/08 Weld CO 7N 59W 31 SESW Bill Paul, a married man dealing in his sole and separate property Baseline Minerals, Inc. 9/5/08 Weld CO 7N 59W 19 SWNW Bill Paul, a married man dealing in his sole and separate property Baseline Minerals, Inc. 9/5/08 Weld CO 7N 59W 19 SWSW BLACKRIVER ROYALTIES Condor Energy Technology LLC 4/19/13 Morgan CO 7N 59W 18 Blake LaRue, a/k/a William Blake LaRue, married to Bonnie P. LaRue, dealling herein with his sole and separate property Baseline Minerals, Inc. 7/15/11 Weld CO 7N 59W 19 NENE Blake LaRue, a/k/a William Blake LaRue, married to Bonnie P. LaRue, dealling herein with his sole and separate property Baseline Minerals, Inc. 7/15/11 Weld CO 7N 59W 19 NESE Blake LaRue, a/k/a William Blake LaRue, married to Bonnie P. LaRue, dealling herein with his sole and separate property Baseline Minerals, Inc. 7/15/11 Weld CO 7N 59W 19 NWNE Blake LaRue, a/k/a William Blake LaRue, married to Bonnie P. LaRue, dealling herein with his sole and separate property Baseline Minerals, Inc. 7/15/11 Weld CO 7N 59W 19 NWSE Blake LaRue, a/k/a William Blake LaRue, married to Bonnie P. LaRue, dealling herein with his sole and separate property Baseline Minerals, Inc. 7/15/11 Weld CO 7N 59W 19 SENE Blake LaRue, a/k/a William Blake LaRue, married to Bonnie P. LaRue, dealling herein with his sole and separate property Baseline Minerals, Inc. 7/15/11 Weld CO 7N 59W 19 SESE Blake LaRue, a/k/a William Blake LaRue, married to Bonnie P. LaRue, dealling herein with his sole and separate property Baseline Minerals, Inc. 7/15/11 Weld CO 7N 59W 19 SWNE Blake LaRue, a/k/a William Blake LaRue, married to Bonnie P. LaRue, dealling herein with his sole and separate property Baseline Minerals, Inc. 7/15/11 Weld CO 7N 59W 19 SWSE BRADBURN, JILL A. Condor Energy Technology LLC 6/17/13 Morgan CO 7N 59W 18 NENE BRADBURN, JILL A. Condor Energy Technology LLC 6/17/13 Morgan CO 7N 59W 18 NENW BRADBURN, JILL A. Condor Energy Technology LLC 6/17/13 Morgan CO 7N 59W 18 NWNE BRADBURN, JILL A. Condor Energy Technology LLC 6/17/13 Morgan CO 7N 59W 18 NWNW BRADBURN, JILL A. Condor Energy Technology LLC 6/17/13 Morgan CO 7N 59W 18 SENE BRADBURN, JILL A. Condor Energy Technology LLC 6/17/13 Morgan CO 7N 59W 18 SENW BRADBURN, JILL A. Condor Energy Technology LLC 6/17/13 Morgan CO 7N 59W 18 SWNE BRADBURN, JILL A. Condor Energy Technology LLC 6/17/13 Morgan CO 7N 59W 18 SWNW BROPHY, MARTHA EARLENE Baseline Minerals, Inc. 7/15/10 Morgan CO 7N 59W 18 NESE BROPHY, MARTHA EARLENE Baseline Minerals, Inc. 7/15/10 Morgan CO 7N 59W 18 SESE BROPHY, MARTHA EARLENE Baseline Minerals, Inc. 7/15/10 Morgan CO 7N 59W 18 SWSE BROPHY, MARTHA EARLENE Baseline Minerals, Inc. 7/15/10 Morgan CO 7N 59W 18 NENE BROPHY, MARTHA EARLENE Baseline Minerals, Inc. 7/15/10 Morgan CO 7N 59W 18 NENW BROPHY, MARTHA EARLENE Baseline Minerals, Inc. 7/15/10 Morgan CO 7N 59W 18 NWNE BROPHY, MARTHA EARLENE Baseline Minerals, Inc. 7/15/10 Morgan CO 7N 59W 18 SENE BROPHY, MARTHA EARLENE Baseline Minerals, Inc. 7/15/10 Morgan CO 7N 59W 18 SWNE Bruce Turner Condor Energy Technology LLC 11/23/12 Weld CO 7N 59W 18 NENE Bruce Turner Condor Energy Technology LLC 11/23/12 Weld CO 7N 59W 18 NESE Bruce Turner Condor Energy Technology LLC 11/23/12 Weld CO 7N 59W 18 NWNE Bruce Turner Condor Energy Technology LLC 11/23/12 Weld CO 7N 59W 18 NWSE Bruce Turner Condor Energy Technology LLC 11/23/12 Weld CO 7N 59W 18 SENE Bruce Turner Condor Energy Technology LLC 11/23/12 Weld CO 7N 59W 18 SESE Bruce Turner Condor Energy Technology LLC 11/23/12 Weld CO 7N 59W 18 SWNE Bruce Turner Condor Energy Technology LLC 11/23/12 Weld CO 7N 59W 18 SWSE Carol Shepherd, a single woman Contex Energy Company 2/14/08 Weld CO 7N 59W 19 NWNE Carol Shepherd, a single woman Contex Energy Company 2/14/08 Weld CO 7N 59W 19 NENE Carol Shepherd, a single woman Contex Energy Company 2/14/08 Weld CO 7N 59W 19 SENE Carol Shepherd, a single woman Contex Energy Company 2/14/08 Weld CO 7N 59W 19 SWNE Carol Shepherd, a single woman Contex Energy Company 2/14/08 Weld CO 7N 59W 19 NWSE Carol Shepherd, a single woman Contex Energy Company 2/14/08 Weld CO 7N 59W 19 NESE Carol Shepherd, a single woman Contex Energy Company 2/14/08 Weld CO 7N 59W 19 SESE Carol Shepherd, a single woman Contex Energy Company 2/14/08 Weld CO 7N 59W 19 SWSE Catherine J. Reed, f/k/a Cathy Lind Burmeister Reed, a widow Baseline Minerals, Inc. 8/22/11 Weld CO 7N 59W 19 NENW Catherine J. Reed, f/k/a Cathy Lind Burmeister Reed, a widow Baseline Minerals, Inc. 8/22/11 Weld CO 7N 59W 19 NESW Catherine J. Reed, f/k/a Cathy Lind Burmeister Reed, a widow Baseline Minerals, Inc. 8/22/11 Weld CO 7N 59W 19 NWNW Catherine J. Reed, f/k/a Cathy Lind Burmeister Reed, a widow Baseline Minerals, Inc. 8/22/11 Weld CO 7N 59W 19 NWSW Catherine J. Reed, f/k/a Cathy Lind Burmeister Reed, a widow Baseline Minerals, Inc. 8/22/11 Weld CO 7N 59W 19 SENW Catherine J. Reed, f/k/a Cathy Lind Burmeister Reed, a widow Baseline Minerals, Inc. 8/22/11 Weld CO 7N 59W 19 SESW Catherine J. Reed, f/k/a Cathy Lind Burmeister Reed, a widow Baseline Minerals, Inc. 8/22/11 Weld CO 7N 59W 19 SWNW Catherine J. Reed, f/k/a Cathy Lind Burmeister Reed, a widow Baseline Minerals, Inc. 8/22/11 Weld CO 7N 59W 19 SWSW Cherie Lynn Solomon, a married woman dealing in her sole and separate property Baseline Minerals, Inc. 8/19/13 Weld CO 7N 59W 19 NENE Cherie Lynn Solomon, a married woman dealing in her sole and separate property Condor Energy Technology LLC 8/19/13 Weld CO 7N 59W 19 NESE Cherie Lynn Solomon, a married woman dealing in her sole and separate property Condor Energy Technology LLC 8/19/13 Weld CO 7N 59W 19 NWNE Cherie Lynn Solomon, a married woman dealing in her sole and separate property Condor Energy Technology LLC 8/19/13 Weld CO 7N 59W 19 NWSE Cherie Lynn Solomon, a married woman dealing in her sole and separate property Condor Energy Technology LLC 8/19/13 Weld CO 7N 59W 19 SENE Cherie Lynn Solomon, a married woman dealing in her sole and separate property Condor Energy Technology LLC 8/19/13 Weld CO 7N 59W 19 SESE Cherie Lynn Solomon, a married woman dealing in her sole and separate property Condor Energy Technology LLC 8/19/13 Weld CO 7N 59W 19 SWNE Cherie Lynn Solomon, a married woman dealing in her sole and separate property Condor Energy Technology LLC 8/19/13 Weld CO 7N 59W 19 SWSE Cheryl Andrew, f/k/a Cheryl Ann Michalov, married to Jonah Andrew, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/22/11 Weld CO 7N 59W 19 NENW Cheryl Andrew, f/k/a Cheryl Ann Michalov, married to Jonah Andrew, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/22/11 Weld CO 7N 59W 19 NESW Cheryl Andrew, f/k/a Cheryl Ann Michalov, married to Jonah Andrew, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/22/11 Weld CO 7N 59W 19 NWNW Cheryl Andrew, f/k/a Cheryl Ann Michalov, married to Jonah Andrew, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/22/11 Weld CO 7N 59W 19 NWSW Cheryl Andrew, f/k/a Cheryl Ann Michalov, married to Jonah Andrew, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/22/11 Weld CO 7N 59W 19 SENW Cheryl Andrew, f/k/a Cheryl Ann Michalov, married to Jonah Andrew, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/22/11 Weld CO 7N 59W 19 SESW Cheryl Andrew, f/k/a Cheryl Ann Michalov, married to Jonah Andrew, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/22/11 Weld CO 7N 59W 19 SWNW Cheryl Andrew, f/k/a Cheryl Ann Michalov, married to Jonah Andrew, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/22/11 Weld CO 7N 59W 19 SWSW Christopher D. Mabray, a single man Baseline Minerals, Inc. 8/25/11 Weld CO 7N 59W 19 NESE Christopher D. Mabray, a single man Baseline Minerals, Inc. 8/25/11 Weld CO 7N 59W 19 NESW Christopher D. Mabray, a single man Baseline Minerals, Inc. 8/25/11 Weld CO 7N 59W 19 NWSE Christopher D. Mabray, a single man Baseline Minerals, Inc. 8/25/11 Weld CO 7N 59W 19 NWSW Christopher D. Mabray, a single man Baseline Minerals, Inc. 8/25/11 Weld CO 7N 59W 19 SESE Christopher D. Mabray, a single man Baseline Minerals, Inc. 8/25/11 Weld CO 7N 59W 19 SESW Christopher D. Mabray, a single man Baseline Minerals, Inc. 8/25/11 Weld CO 7N 59W 19 SWSE Christopher D. Mabray, a single man Baseline Minerals, Inc. 8/25/11 Weld CO 7N 59W 19 SWSW CITY OF WRAY, COLORADO, A MUNICIPAL CORPORATION, R Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 18 NENW CITY OF WRAY, COLORADO, A MUNICIPAL CORPORATION, R Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 18 NESW CITY OF WRAY, COLORADO, A MUNICIPAL CORPORATION, R Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 18 NWNW CITY OF WRAY, COLORADO, A MUNICIPAL CORPORATION, R Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 18 NWSW CITY OF WRAY, COLORADO, A MUNICIPAL CORPORATION, R Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 18 SENW CITY OF WRAY, COLORADO, A MUNICIPAL CORPORATION, R Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 18 SESW CITY OF WRAY, COLORADO, A MUNICIPAL CORPORATION, R Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 18 SWNW CITY OF WRAY, COLORADO, A MUNICIPAL CORPORATION, R Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 18 SWSW CITY OF WRAY, COLORADO, A MUNICIPAL CORPORATION, R Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 18 NESE CITY OF WRAY, COLORADO, A MUNICIPAL CORPORATION, R Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 18 SESE CITY OF WRAY, COLORADO, A MUNICIPAL CORPORATION, R Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 18 NWSE CITY OF WRAY, COLORADO, A MUNICIPAL CORPORATION, R Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 18 SWSE CITY OF WRAY, COLORADO, A MUNICIPAL CORPORATION, R Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 18 NWNW CITY OF WRAY, COLORADO, A MUNICIPAL CORPORATION, R Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 18 NWSW CITY OF WRAY, COLORADO, A MUNICIPAL CORPORATION, R Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 18 SWNW City of Wray,Colorado, a Municipal Corporation, represented herein by Kris Jones, Mayor Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 19 NENW City of Wray,Colorado, a Municipal Corporation, represented herein by Kris Jones, Mayor Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 19 NESW City of Wray,Colorado, a Municipal Corporation, represented herein by Kris Jones, Mayor Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 19 NWNW City of Wray,Colorado, a Municipal Corporation, represented herein by Kris Jones, Mayor Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 19 NWSW City of Wray,Colorado, a Municipal Corporation, represented herein by Kris Jones, Mayor Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 19 SENW City of Wray,Colorado, a Municipal Corporation, represented herein by Kris Jones, Mayor Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 19 SESW City of Wray,Colorado, a Municipal Corporation, represented herein by Kris Jones, Mayor Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 19 SWNW City of Wray,Colorado, a Municipal Corporation, represented herein by Kris Jones, Mayor Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 19 SWSW City of Wray,Colorado, a Municipal Corporation, represented herein by Kris Jones, Mayor Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 20 NESE City of Wray,Colorado, a Municipal Corporation, represented herein by Kris Jones, Mayor Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 20 NESW City of Wray,Colorado, a Municipal Corporation, represented herein by Kris Jones, Mayor Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 20 NWSE City of Wray,Colorado, a Municipal Corporation, represented herein by Kris Jones, Mayor Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 20 NWSW City of Wray,Colorado, a Municipal Corporation, represented herein by Kris Jones, Mayor Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 20 SESE City of Wray,Colorado, a Municipal Corporation, represented herein by Kris Jones, Mayor Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 20 SESW City of Wray,Colorado, a Municipal Corporation, represented herein by Kris Jones, Mayor Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 20 SWSE City of Wray,Colorado, a Municipal Corporation, represented herein by Kris Jones, Mayor Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 20 SWSW City of Wray,Colorado, a Municipal Corporation, represented herein by Kris Jones, Mayor Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 20 NESE City of Wray,Colorado, a Municipal Corporation, represented herein by Kris Jones, Mayor Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 20 NESW City of Wray,Colorado, a Municipal Corporation, represented herein by Kris Jones, Mayor Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 20 NWSE City of Wray,Colorado, a Municipal Corporation, represented herein by Kris Jones, Mayor Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 20 SENW City of Wray,Colorado, a Municipal Corporation, represented herein by Kris Jones, Mayor Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 20 SESE City of Wray,Colorado, a Municipal Corporation, represented herein by Kris Jones, Mayor Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 20 SESW City of Wray,Colorado, a Municipal Corporation, represented herein by Kris Jones, Mayor Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 20 SWSE City of Wray,Colorado, a Municipal Corporation, represented herein by Kris Jones, Mayor Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 20 SWSW City of Wray,Colorado, a Municipal Corporation, represented herein by Kris Jones, Mayor Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 20 NWSW City of Wray,Colorado, a Municipal Corporation, represented herein by Kris Jones, Mayor Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 20 SWNW City of Wray,Colorado, a Municipal Corporation, represented herein by Kris Jones, Mayor Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 20 NWNW City of Wray,Colorado, a Municipal Corporation, represented herein by Kris Jones, Mayor Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 20 NENE City of Wray,Colorado, a Municipal Corporation, represented herein by Kris Jones, Mayor Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 20 NWNE City of Wray,Colorado, a Municipal Corporation, represented herein by Kris Jones, Mayor Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 20 SENE Clarice Colleen Giba Molholm, a widow Baseline Minerals, Inc. 8/8/11 Weld CO 7N 59W 20 NENW Clarice Colleen Giba Molholm, a widow Baseline Minerals, Inc. 8/8/11 Weld CO 7N 59W 20 NESW Clarice Colleen Giba Molholm, a widow Baseline Minerals, Inc. 8/8/11 Weld CO 7N 59W 20 NWNW Clarice Colleen Giba Molholm, a widow Baseline Minerals, Inc. 8/8/11 Weld CO 7N 59W 20 NWSW Clarice Colleen Giba Molholm, a widow Baseline Minerals, Inc. 8/8/11 Weld CO 7N 59W 20 SENW Clarice Colleen Giba Molholm, a widow Baseline Minerals, Inc. 8/8/11 Weld CO 7N 59W 20 SESW Clarice Colleen Giba Molholm, a widow Baseline Minerals, Inc. 8/8/11 Weld CO 7N 59W 20 SWNW Clarice Colleen Giba Molholm, a widow Baseline Minerals, Inc. 8/8/11 Weld CO 7N 59W 20 SWSW Connie L. Green, a married woman dealing in her sole and separate property Baseline Minerals, Inc. 9/9/13 Weld CO 7N 59W 20 NENE Connie L. Green, a married woman dealing in her sole and separate property Condor Energy Technology LLC 9/9/13 Weld CO 7N 59W 20 NESE Connie L. Green, a married woman dealing in her sole and separate property Condor Energy Technology LLC 9/9/13 Weld CO 7N 59W 20 NWNE Connie L. Green, a married woman dealing in her sole and separate property Condor Energy Technology LLC 9/9/13 Weld CO 7N 59W 20 NWSE Connie L. Green, a married woman dealing in her sole and separate property Condor Energy Technology LLC 9/9/13 Weld CO 7N 59W 20 SENE Connie L. Green, a married woman dealing in her sole and separate property Condor Energy Technology LLC 9/9/13 Weld CO 7N 59W 20 SESE Connie L. Green, a married woman dealing in her sole and separate property Condor Energy Technology LLC 9/9/13 Weld CO 7N 59W 20 SWNE Connie L. Green, a married woman dealing in her sole and separate property Condor Energy Technology LLC 9/9/13 Weld CO 7N 59W 20 SWSE Connie L. Green, a married woman dealing in her sole and separate property Condor Energy Technology LLC 9/9/13 Weld CO 7N 59W 20 NENE Connie L. Green, a married woman dealing in her sole and separate property Condor Energy Technology LLC 9/9/13 Weld CO 7N 59W 20 NESE Connie L. Green, a married woman dealing in her sole and separate property Condor Energy Technology LLC 9/9/13 Weld CO 7N 59W 20 NWNE Connie L. Green, a married woman dealing in her sole and separate property Condor Energy Technology LLC 9/9/13 Weld CO 7N 59W 20 NWSE Connie L. Green, a married woman dealing in her sole and separate property Condor Energy Technology LLC 9/9/13 Weld CO 7N 59W 20 SENE Connie L. Green, a married woman dealing in her sole and separate property Condor Energy Technology LLC 9/9/13 Weld CO 7N 59W 20 SESE Connie L. Green, a married woman dealing in her sole and separate property Condor Energy Technology LLC 9/9/13 Weld CO 7N 59W 20 SWNE Connie L. Green, a married woman dealing in her sole and separate property Condor Energy Technology LLC 9/9/13 Weld CO 7N 59W 20 SWSE CORINNE L. CHAPMAN Great Western Oil and Gas 1/8/11 Weld CO 7N 59W 18 SENW CORINNE L. CHAPMAN Great Western Oil and Gas 1/8/11 Weld CO 7N 59W 18 SESW CORINNE L. CHAPMAN Great Western Oil and Gas 1/8/11 Weld CO 7N 59W 18 NESW CORINNE L. CHAPMAN Great Western Oil and Gas 1/8/11 Weld CO 7N 59W 18 SESE CORINNE L. CHAPMAN Great Western Oil and Gas 1/8/11 Weld CO 7N 59W 18 SWSE CORINNE L. CHAPMAN Great Western Oil and Gas 1/8/11 Weld CO 7N 59W 18 NWSE CORINNE L. CHAPMAN Great Western Oil and Gas 1/8/11 Weld CO 7N 59W 18 NESE CORINNE L. CHAPMAN Great Western Oil and Gas 1/8/11 Weld CO 7N 59W 18 SWNW LOT 4 CORINNE L. CHAPMAN Great Western Oil and Gas 1/8/11 Weld CO 7N 59W 18 SENW LOT 3 CORINNE L. CHAPMAN Great Western Oil and Gas 1/8/11 Weld CO 7N 59W 18 SWNW LOT 2 DAKOTA-TEX OIL COMPANY, A WYOMING CORPORATION Contex Energy Company 5/11/09 Morgan CO 7N 59W 18 NENE lot 1 DAKOTA-TEX OIL COMPANY, A WYOMING CORPORATION Contex Energy Company 5/11/09 Morgan CO 7N 59W 18 NWNE lot 2 DAKOTA-TEX OIL COMPANY, A WYOMING CORPORATION Contex Energy Company 5/11/09 Morgan CO 7N 59W 18 NWSE DAKOTA-TEX OIL COMPANY, A WYOMING CORPORATION Contex Energy Company 5/11/09 Morgan CO 7N 59W 18 SENE DAKOTA-TEX OIL COMPANY, A WYOMING CORPORATION Contex Energy Company 5/11/09 Morgan CO 7N 59W 18 SESE DAKOTA-TEX OIL COMPANY, A WYOMING CORPORATION Contex Energy Company 5/11/09 Morgan CO 7N 59W 18 SWNE DAKOTA-TEX OIL COMPANY, A WYOMING CORPORATION Contex Energy Company 5/11/09 Morgan CO 7N 59W 18 SWSE DAKOTA-TEX OIL COMPANY, A WYOMING CORPORATION Contex Energy Company 5/11/09 Morgan CO 7N 59W 18 NENE DAKOTA-TEX OIL COMPANY, A WYOMING CORPORATION Contex Energy Company 5/11/09 Morgan CO 7N 59W 18 NENW DAKOTA-TEX OIL COMPANY, A WYOMING CORPORATION Contex Energy Company 5/11/09 Morgan CO 7N 59W 18 NWNE DAKOTA-TEX OIL COMPANY, A WYOMING CORPORATION Contex Energy Company 5/11/09 Morgan CO 7N 59W 18 NWNW DAKOTA-TEX OIL COMPANY, A WYOMING CORPORATION Contex Energy Company 5/11/09 Morgan CO 7N 59W 18 SENE DAKOTA-TEX OIL COMPANY, A WYOMING CORPORATION Contex Energy Company 5/11/09 Morgan CO 7N 59W 18 SENW DAKOTA-TEX OIL COMPANY, A WYOMING CORPORATION Contex Energy Company 5/11/09 Morgan CO 7N 59W 18 SWNE DAKOTA-TEX OIL COMPANY, A WYOMING CORPORATION Contex Energy Company 5/11/09 Morgan CO 7N 59W 18 SWNW DAKOTA-TEX OIL COMPANY, A WYOMING CORPORATION Contex Energy Company 5/11/09 Morgan CO 7N 59W 18 NESE Danielle Ullman, A Single Woman HOP Energies, LLC 10/20/10 Weld CO 7N 59W 18 S/2, S/2NW/4, NW/4NW/4 Danielle Ullman, A Single Woman HOP Energies, LLC 10/20/10 Weld CO 7N 59W 17 S/2 Darlene Kozak Burham, a widow Baseline Minerals, Inc. 8/11/11 Weld CO 7N 59W 20 NENW Darlene Kozak Burham, a widow Baseline Minerals, Inc. 8/11/11 Weld CO 7N 59W 20 NESW Darlene Kozak Burham, a widow Baseline Minerals, Inc. 8/11/11 Weld CO 7N 59W 20 NWNW Darlene Kozak Burham, a widow Baseline Minerals, Inc. 8/11/11 Weld CO 7N 59W 20 NWSW Darlene Kozak Burham, a widow Baseline Minerals, Inc. 8/11/11 Weld CO 7N 59W 20 SENW Darlene Kozak Burham, a widow Baseline Minerals, Inc. 8/11/11 Weld CO 7N 59W 20 SESW Darlene Kozak Burham, a widow Baseline Minerals, Inc. 8/11/11 Weld CO 7N 59W 20 SWNW Darlene Kozak Burham, a widow Baseline Minerals, Inc. 8/11/11 Weld CO 7N 59W 20 SWSW Darlene M. Colbenson, f/k/a Darlene Mlynek, a widow, as sole heir of Theresa Michalov Mlynek Baseline Minerals, Inc. 8/23/11 Weld CO 7N 59W 20 NENW Darlene M. Colbenson, f/k/a Darlene Mlynek, a widow, as sole heir of Theresa Michalov Mlynek Baseline Minerals, Inc. 8/23/11 Weld CO 7N 59W 20 NESW Darlene M. Colbenson, f/k/a Darlene Mlynek, a widow, as sole heir of Theresa Michalov Mlynek Baseline Minerals, Inc. 8/23/11 Weld CO 7N 59W 20 NWNW Darlene M. Colbenson, f/k/a Darlene Mlynek, a widow, as sole heir of Theresa Michalov Mlynek Baseline Minerals, Inc. 8/23/11 Weld CO 7N 59W 20 NWSW Darlene M. Colbenson, f/k/a Darlene Mlynek, a widow, as sole heir of Theresa Michalov Mlynek Baseline Minerals, Inc. 8/23/11 Weld CO 7N 59W 20 SENW Darlene M. Colbenson, f/k/a Darlene Mlynek, a widow, as sole heir of Theresa Michalov Mlynek Baseline Minerals, Inc. 8/23/11 Weld CO 7N 59W 20 SESW Darlene M. Colbenson, f/k/a Darlene Mlynek, a widow, as sole heir of Theresa Michalov Mlynek Baseline Minerals, Inc. 8/23/11 Weld CO 7N 59W 20 SWNW Darlene M. Colbenson, f/k/a Darlene Mlynek, a widow, as sole heir of Theresa Michalov Mlynek Baseline Minerals, Inc. 8/23/11 Weld CO 7N 59W 20 SWSW DAVENPORT, JAMES ELTON Baseline Minerals, Inc. 7/15/10 Morgan CO 7N 59W 18 NESE DAVENPORT, JAMES ELTON Baseline Minerals, Inc. 7/15/10 Morgan CO 7N 59W 18 SESE DAVENPORT, JAMES ELTON Baseline Minerals, Inc. 7/15/10 Morgan CO 7N 59W 18 SWSE DAVENPORT, JAMES ELTON Baseline Minerals, Inc. 7/15/10 Morgan CO 7N 59W 18 NENE DAVENPORT, JAMES ELTON Baseline Minerals, Inc. 7/15/10 Morgan CO 7N 59W 18 NENW DAVENPORT, JAMES ELTON Baseline Minerals, Inc. 7/15/10 Morgan CO 7N 59W 18 NWNE DAVENPORT, JAMES ELTON Baseline Minerals, Inc. 7/15/10 Morgan CO 7N 59W 18 SENE DAVENPORT, JAMES ELTON Baseline Minerals, Inc. 7/15/10 Morgan CO 7N 59W 18 SWNE DAVID KELLN Great Western Oil and Gas 2/10/11 Weld CO 7N 59W 18 SENW DAVID KELLN Great Western Oil and Gas 2/10/11 Weld CO 7N 59W 18 SESW DAVID KELLN Great Western Oil and Gas 2/10/11 Weld CO 7N 59W 18 NESW DAVID KELLN Great Western Oil and Gas 2/10/11 Weld CO 7N 59W 18 SESE DAVID KELLN Great Western Oil and Gas 2/10/11 Weld CO 7N 59W 18 SWSE DAVID KELLN Great Western Oil and Gas 2/10/11 Weld CO 7N 59W 18 NWSE DAVID KELLN Great Western Oil and Gas 2/10/11 Weld CO 7N 59W 18 NESE DAVID KELLN Great Western Oil and Gas 2/10/11 Weld CO 7N 59W 18 SWNW LOT 4 DAVID KELLN Great Western Oil and Gas 2/10/11 Weld CO 7N 59W 18 SENW LOT 3 DAVID KELLN Great Western Oil and Gas 2/10/11 Weld CO 7N 59W 18 SWNW LOT 2 David W. Ferguson Trust Baseline Minerals, Inc. 7/18/11 Weld CO 7N 59W 20 NENW David W. Ferguson Trust Baseline Minerals, Inc. 7/18/11 Weld CO 7N 59W 20 NESW David W. Ferguson Trust Baseline Minerals, Inc. 7/18/11 Weld CO 7N 59W 20 NWNW David W. Ferguson Trust Baseline Minerals, Inc. 7/18/11 Weld CO 7N 59W 20 NWSW David W. Ferguson Trust Baseline Minerals, Inc. 7/18/11 Weld CO 7N 59W 20 SENW David W. Ferguson Trust Baseline Minerals, Inc. 7/18/11 Weld CO 7N 59W 20 SESW David W. Ferguson Trust Baseline Minerals, Inc. 7/18/11 Weld CO 7N 59W 20 SWNW David W. Ferguson Trust Baseline Minerals, Inc. 7/18/11 Weld CO 7N 59W 20 SWSW DeAnne WellmanOwre Condor Energy Technology LLC 11/13/12 Weld CO 7N 59W 18 NENE DeAnne WellmanOwre Condor Energy Technology LLC 11/13/12 Weld CO 7N 59W 18 NESE DeAnne WellmanOwre Condor Energy Technology LLC 11/13/12 Weld CO 7N 59W 18 NWNE DeAnne WellmanOwre Condor Energy Technology LLC 11/13/12 Weld CO 7N 59W 18 NWSE DeAnne WellmanOwre Condor Energy Technology LLC 11/13/12 Weld CO 7N 59W 18 SENE DeAnne WellmanOwre Condor Energy Technology LLC 11/13/12 Weld CO 7N 59W 18 SESE DeAnne WellmanOwre Condor Energy Technology LLC 11/13/12 Weld CO 7N 59W 18 SWNE DeAnne WellmanOwre Condor Energy Technology LLC 11/13/12 Weld CO 7N 59W 18 SWSE DELBERT EICHINGER AND JO ANN EICHINGER Great Western Oil and Gas 1/20/11 Weld CO 7N 59W 18 SENW DELBERT EICHINGER AND JO ANN EICHINGER Great Western Oil and Gas 1/20/11 Weld CO 7N 59W 18 SESW DELBERT EICHINGER AND JO ANN EICHINGER Great Western Oil and Gas 1/20/11 Weld CO 7N 59W 18 NESW DELBERT EICHINGER AND JO ANN EICHINGER Great Western Oil and Gas 1/20/11 Weld CO 7N 59W 18 SESE DELBERT EICHINGER AND JO ANN EICHINGER Great Western Oil and Gas 1/20/11 Weld CO 7N 59W 18 SWSE DELBERT EICHINGER AND JO ANN EICHINGER Great Western Oil and Gas 1/20/11 Weld CO 7N 59W 18 NWSE DELBERT EICHINGER AND JO ANN EICHINGER Great Western Oil and Gas 1/20/11 Weld CO 7N 59W 18 NESE DELBERT EICHINGER AND JO ANN EICHINGER Great Western Oil and Gas 1/20/11 Weld CO 7N 59W 18 SWNW LOT 4 DELBERT EICHINGER AND JO ANN EICHINGER Great Western Oil and Gas 1/20/11 Weld CO 7N 59W 18 SENW LOT 3 DELBERT EICHINGER AND JO ANN EICHINGER Great Western Oil and Gas 1/20/11 Weld CO 7N 59W 18 SWNW LOT 2 Dennis L. Bateman, a/k/a Dennis Leland Bateman, married to Barbara Bateman, dealing herein with his sole and separate property Baseline Minerals, Inc. 9/21/11 Weld CO 7N 59W 20 NENW Dennis L. Bateman, a/k/a Dennis Leland Bateman, married to Barbara Bateman, dealing herein with his sole and separate property Baseline Minerals, Inc. 9/21/11 Weld CO 7N 59W 20 NESW Dennis L. Bateman, a/k/a Dennis Leland Bateman, married to Barbara Bateman, dealing herein with his sole and separate property Baseline Minerals, Inc. 9/21/11 Weld CO 7N 59W 20 NWNW Dennis L. Bateman, a/k/a Dennis Leland Bateman, married to Barbara Bateman, dealing herein with his sole and separate property Baseline Minerals, Inc. 9/21/11 Weld CO 7N 59W 20 NWSW Dennis L. Bateman, a/k/a Dennis Leland Bateman, married to Barbara Bateman, dealing herein with his sole and separate property Baseline Minerals, Inc. 9/21/11 Weld CO 7N 59W 20 SENW Dennis L. Bateman, a/k/a Dennis Leland Bateman, married to Barbara Bateman, dealing herein with his sole and separate property Baseline Minerals, Inc. 9/21/11 Weld CO 7N 59W 20 SESW Dennis L. Bateman, a/k/a Dennis Leland Bateman, married to Barbara Bateman, dealing herein with his sole and separate property Baseline Minerals, Inc. 9/21/11 Weld CO 7N 59W 20 SWNW Dennis L. Bateman, a/k/a Dennis Leland Bateman, married to Barbara Bateman, dealing herein with his sole and separate property Baseline Minerals, Inc. 9/21/11 Weld CO 7N 59W 20 SWSW Dianne Y. Fuller, a married woman dealing in her sole and separate property Baseline Minerals, Inc. 9/12/13 Weld CO 7N 59W 20 NENE Dianne Y. Fuller, a married woman dealing in her sole and separate property Condor Energy Technology LLC 9/12/13 Weld CO 7N 59W 20 NESE Dianne Y. Fuller, a married woman dealing in her sole and separate property Condor Energy Technology LLC 9/12/13 Weld CO 7N 59W 20 NWNE Dianne Y. Fuller, a married woman dealing in her sole and separate property Condor Energy Technology LLC 9/12/13 Weld CO 7N 59W 20 NWSE Dianne Y. Fuller, a married woman dealing in her sole and separate property Condor Energy Technology LLC 9/12/13 Weld CO 7N 59W 20 SENE Dianne Y. Fuller, a married woman dealing in her sole and separate property Condor Energy Technology LLC 9/12/13 Weld CO 7N 59W 20 SESE Dianne Y. Fuller, a married woman dealing in her sole and separate property Condor Energy Technology LLC 9/12/13 Weld CO 7N 59W 20 SWNE Dianne Y. Fuller, a married woman dealing in her sole and separate property Condor Energy Technology LLC 9/12/13 Weld CO 7N 59W 20 SWSE Dianne Y. Fuller, a married woman dealing in her sole and separate property Condor Energy Technology LLC 9/12/13 Weld CO 7N 59W 20 NENE Dianne Y. Fuller, a married woman dealing in her sole and separate property Condor Energy Technology LLC 9/12/13 Weld CO 7N 59W 20 NESE Dianne Y. Fuller, a married woman dealing in her sole and separate property Condor Energy Technology LLC 9/12/13 Weld CO 7N 59W 20 NWNE Dianne Y. Fuller, a married woman dealing in her sole and separate property Condor Energy Technology LLC 9/12/13 Weld CO 7N 59W 20 NWSE Dianne Y. Fuller, a married woman dealing in her sole and separate property Condor Energy Technology LLC 9/12/13 Weld CO 7N 59W 20 SENE Dianne Y. Fuller, a married woman dealing in her sole and separate property Condor Energy Technology LLC 9/12/13 Weld CO 7N 59W 20 SESE Dianne Y. Fuller, a married woman dealing in her sole and separate property Condor Energy Technology LLC 9/12/13 Weld CO 7N 59W 20 SWNE Dianne Y. Fuller, a married woman dealing in her sole and separate property Condor Energy Technology LLC 9/12/13 Weld CO 7N 59W 20 SWSE DILLER, MARILYNN L. Baseline Minerals, Inc. 7/9/10 Morgan CO 7N 59W 18 NESE DILLER, MARILYNN L. Baseline Minerals, Inc. 7/9/10 Morgan CO 7N 59W 18 SESE DILLER, MARILYNN L. Baseline Minerals, Inc. 7/9/10 Morgan CO 7N 59W 18 SWSE DILLER, MARILYNN L. Baseline Minerals, Inc. 7/9/10 Morgan CO 7N 59W 18 NENE DILLER, MARILYNN L. Baseline Minerals, Inc. 7/9/10 Morgan CO 7N 59W 18 NENW DILLER, MARILYNN L. Baseline Minerals, Inc. 7/9/10 Morgan CO 7N 59W 18 NWNE DILLER, MARILYNN L. Baseline Minerals, Inc. 7/9/10 Morgan CO 7N 59W 18 SENE DILLER, MARILYNN L. Baseline Minerals, Inc. 7/9/10 Morgan CO 7N 59W 18 SWNE Donald E. Olson and Margaret Olson Great Western Oil and Gas 12/16/10 Weld CO 7N 59W 18 SESW Donald E. Olson and Margaret Olson Great Western Oil and Gas 12/16/10 Weld CO 7N 59W 18 SENW Donald E. Olson and Margaret Olson Great Western Oil and Gas 12/16/10 Weld CO 7N 59W 18 NESW Donald E. Olson and Margaret Olson Great Western Oil and Gas 12/16/10 Weld CO 7N 59W 18 SWNW Lot 4 Donald E. Olson and Margaret Olson Great Western Oil and Gas 12/16/10 Weld CO 7N 59W 18 SENW Lot 3 Donald E. Olson and Margaret Olson Great Western Oil and Gas 12/16/10 Weld CO 7N 59W 18 SWNW LOT 2 DONALD KELIN Great Western Oil and Gas 2/3/11 Weld CO 7N 59W 18 SWNW LOT 2 DONALD KELIN Great Western Oil and Gas 2/3/11 Weld CO 7N 59W 18 SENW DONALD KELIN Great Western Oil and Gas 2/3/11 Weld CO 7N 59W 18 SENW LOT 3 DONALD KELIN Great Western Oil and Gas 2/3/11 Weld CO 7N 59W 18 SWNW LOT 4 DONALD KELIN Great Western Oil and Gas 2/3/11 Weld CO 7N 59W 18 SESW DONALD KELIN Great Western Oil and Gas 2/3/11 Weld CO 7N 59W 18 NESW DONALD KELIN Great Western Oil and Gas 2/3/11 Weld CO 7N 59W 18 SESE DONALD KELIN Great Western Oil and Gas 2/3/11 Weld CO 7N 59W 18 SWSE DONALD KELIN Great Western Oil and Gas 2/3/11 Weld CO 7N 59W 18 NWSE DONALD KELIN Great Western Oil and Gas 2/3/11 Weld CO 7N 59W 18 NESE DORIS / LYNN SCHILD Great Western Oil and Gas 12/9/10 Weld CO 7N 59W 18 NWNW DORIS / LYNN SCHILD Great Western Oil and Gas 12/9/10 Weld CO 7N 59W 18 NENW DORIS / LYNN SCHILD Great Western Oil and Gas 12/9/10 Weld CO 7N 59W 18 SENW DORIS / LYNN SCHILD Great Western Oil and Gas 12/9/10 Weld CO 7N 59W 18 SWNW DORIS / LYNN SCHILD Great Western Oil and Gas 12/9/10 Weld CO 7N 59W 18 SWSW DORIS / LYNN SCHILD Great Western Oil and Gas 12/9/10 Weld CO 7N 59W 18 SESW DORIS / LYNN SCHILD Great Western Oil and Gas 12/9/10 Weld CO 7N 59W 18 NESW DORIS / LYNN SCHILD Great Western Oil and Gas 12/9/10 Weld CO 7N 59W 18 NWSW DORIS L. JOHNSTON AND RALPH JOHNSTON Great Western Oil and Gas 12/16/10 Weld CO 7N 59W 18 SESW DORIS L. JOHNSTON AND RALPH JOHNSTON Great Western Oil and Gas 12/16/10 Weld CO 7N 59W 18 NESW DORIS L. JOHNSTON AND RALPH JOHNSTON Great Western Oil and Gas 12/16/10 Weld CO 7N 59W 18 SESE DORIS L. JOHNSTON AND RALPH JOHNSTON Great Western Oil and Gas 12/16/10 Weld CO 7N 59W 18 SWSE DORIS L. JOHNSTON AND RALPH JOHNSTON Great Western Oil and Gas 12/16/10 Weld CO 7N 59W 18 NWSE DORIS L. JOHNSTON AND RALPH JOHNSTON Great Western Oil and Gas 12/16/10 Weld CO 7N 59W 18 NESE DORIS L. JOHNSTON AND RALPH JOHNSTON Great Western Oil and Gas 12/16/10 Weld CO 7N 59W 18 SWNW LOT 4 DORIS L. JOHNSTON AND RALPH JOHNSTON Great Western Oil and Gas 12/16/10 Weld CO 7N 59W 18 SENW LOT 3 DORIS L. JOHNSTON AND RALPH JOHNSTON Great Western Oil and Gas 12/16/10 Weld CO 7N 59W 18 SWNW LOT 2 Doris L. Poush, a widow Baseline Minerals, Inc. 11/3/10 Weld CO 7N 59W 20 NESW Doris L. Poush, a widow Baseline Minerals, Inc. 11/3/10 Weld CO 7N 59W 20 SESW Doris L. Poush, a widow Baseline Minerals, Inc. 11/3/10 Weld CO 7N 59W 20 SWSW Doris L. Poush, a widow Baseline Minerals, Inc. 11/3/10 Weld CO 7N 59W 20 NWSE Doris L. Poush, a widow Baseline Minerals, Inc. 11/3/10 Weld CO 7N 59W 20 NESE Doris L. Poush, a widow Baseline Minerals, Inc. 11/3/10 Weld CO 7N 60W 13 SESE Doris L. Poush, a widow Baseline Minerals, Inc. 11/3/10 Weld CO 7N 60W 13 SWSE Doris L. Poush, a widow Baseline Minerals, Inc. 11/3/10 Weld CO 7N 60W 24 NWSW DORIS SCHILD Great Western Oil and Gas 12/9/10 Weld CO 7N 59W 18 NWNW DORIS SCHILD Great Western Oil and Gas 12/9/10 Weld CO 7N 59W 18 NENW DORIS SCHILD Great Western Oil and Gas 12/9/10 Weld CO 7N 59W 18 SENW DORIS SCHILD Great Western Oil and Gas 12/9/10 Weld CO 7N 59W 18 SWNW DORIS SCHILD Great Western Oil and Gas 12/9/10 Weld CO 7N 59W 18 SWSW DORIS SCHILD Great Western Oil and Gas 12/9/10 Weld CO 7N 59W 18 SESW DORIS SCHILD Great Western Oil and Gas 12/9/10 Weld CO 7N 59W 18 NESW DORIS SCHILD Great Western Oil and Gas 12/9/10 Weld CO 7N 59W 18 NWSW Dorothy A. Menzies, a widow Baseline Minerals, Inc. 7/22/11 Weld CO 7N 60W 24 NENW Dorothy A. Menzies, a widow Baseline Minerals, Inc. 7/22/11 Weld CO 7N 60W 24 NESW Dorothy A. Menzies, a widow Baseline Minerals, Inc. 7/22/11 Weld CO 7N 60W 24 NWNW Dorothy A. Menzies, a widow Baseline Minerals, Inc. 7/22/11 Weld CO 7N 60W 24 NWSW Dorothy A. Menzies, a widow Baseline Minerals, Inc. 7/22/11 Weld CO 7N 60W 24 SENW Dorothy A. Menzies, a widow Baseline Minerals, Inc. 7/22/11 Weld CO 7N 60W 16 SESW Dorothy A. Menzies, a widow Baseline Minerals, Inc. 7/22/11 Weld CO 7N 60W 16 SWNW Dorothy A. Menzies, a widow Baseline Minerals, Inc. 7/22/11 Weld CO 7N 60W 16 SWSW Dorothy May Warhol, f/k/a Dorothy May Urista, married to Joseph Warhol, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/18/11 Weld CO 7N 60W 16 NENW Dorothy May Warhol, f/k/a Dorothy May Urista, married to Joseph Warhol, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/18/11 Weld CO 7N 60W 16 NESW Dorothy May Warhol, f/k/a Dorothy May Urista, married to Joseph Warhol, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/18/11 Weld CO 7N 60W 16 NWNW Dorothy May Warhol, f/k/a Dorothy May Urista, married to Joseph Warhol, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/18/11 Weld CO 7N 60W 16 NWSW Dorothy May Warhol, f/k/a Dorothy May Urista, married to Joseph Warhol, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/18/11 Weld CO 7N 60W 16 SENW Dorothy May Warhol, f/k/a Dorothy May Urista, married to Joseph Warhol, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/18/11 Weld CO 7N 60W 16 SESW Dorothy May Warhol, f/k/a Dorothy May Urista, married to Joseph Warhol, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/18/11 Weld CO 7N 60W 16 SWNW Dorothy May Warhol, f/k/a Dorothy May Urista, married to Joseph Warhol, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/18/11 Weld CO 7N 60W 16 SWSW EDGAR L MCVAY AND ROSALYN M MCVAY Great Western Oil and Gas 12/22/10 Weld CO 7N 59W 18 SENW EDGAR L MCVAY AND ROSALYN M MCVAY Great Western Oil and Gas 12/22/10 Weld CO 7N 59W 18 SESW EDGAR L MCVAY AND ROSALYN M MCVAY Great Western Oil and Gas 12/22/10 Weld CO 7N 59W 18 NESW EDGAR L MCVAY AND ROSALYN M MCVAY Great Western Oil and Gas 12/22/10 Weld CO 7N 59W 18 SWNW LOT 4 EDGAR L MCVAY AND ROSALYN M MCVAY Great Western Oil and Gas 12/22/10 Weld CO 7N 59W 18 SENW LOT 3 EDGAR L MCVAY AND ROSALYN M MCVAY Great Western Oil and Gas 12/22/10 Weld CO 7N 59W 18 SWNW LOT 2 Eileen Louise Dean, a single woman Contex Energy Company 6/27/11 Weld CO 7N 60W 16 NENE Eileen Louise Dean, a single woman Contex Energy Company 6/27/11 Weld CO 7N 60W 16 NENW Eileen Louise Dean, a single woman Contex Energy Company 6/27/11 Weld CO 7N 60W 16 NWNE Eileen Louise Dean, a single woman Contex Energy Company 6/27/11 Weld CO 7N 60W 16 SENE Eileen Louise Dean, a single woman Contex Energy Company 6/27/11 Weld CO 7N 60W 16 SENW Eileen Louise Dean, a single woman Contex Energy Company 6/27/11 Weld CO 7N 59W 18 SWNE Eileen Louise Dean, a single woman Contex Energy Company 6/27/11 Weld CO 7N 59W 18 SWNW lot 2 Eileen Louise Dean, a single woman Contex Energy Company 6/27/11 Weld CO 7N 59W 18 NWNW lot 1 ELIZABETH HARRIS Great Western Oil and Gas 2/3/11 Weld CO 7N 59W 18 SENW ELIZABETH HARRIS Great Western Oil and Gas 2/3/11 Weld CO 7N 59W 18 SESW ELIZABETH HARRIS Great Western Oil and Gas 2/3/11 Weld CO 7N 59W 18 NESW ELIZABETH HARRIS Great Western Oil and Gas 2/3/11 Weld CO 7N 59W 18 SESE ELIZABETH HARRIS Great Western Oil and Gas 2/3/11 Weld CO 7N 59W 18 SWSE ELIZABETH HARRIS Great Western Oil and Gas 2/3/11 Weld CO 7N 59W 18 NWSE ELIZABETH HARRIS Great Western Oil and Gas 2/3/11 Weld CO 7N 59W 18 NESE ELIZABETH HARRIS Great Western Oil and Gas 2/3/11 Weld CO 7N 59W 18 SWNW LOT 4 ELIZABETH HARRIS Great Western Oil and Gas 2/3/11 Weld CO 7N 59W 18 SENW LOT 3 ELIZABETH HARRIS Great Western Oil and Gas 2/3/11 Weld CO 7N 59W 18 SWNW LOT 2 Elmer Gene Willoughby, a married man dealing in his sole and separate property Baseline Minerals, Inc. 8/19/13 Weld CO 7N 59W 18 SESE Elmer Gene Willoughby, a married man dealing in his sole and separate property Condor Energy Technology LLC 8/19/13 Weld CO 7N 59W 18 NWNE Elmer Gene Willoughby, a married man dealing in his sole and separate property Condor Energy Technology LLC 8/19/13 Weld CO 7N 59W 18 NENE Elmer Gene Willoughby, a married man dealing in his sole and separate property Condor Energy Technology LLC 8/19/13 Weld CO 7N 59W 18 SENE Elmer Gene Willoughby, a married man dealing in his sole and separate property Condor Energy Technology LLC 8/19/13 Weld CO 7N 59W 18 SWNE Elmer Gene Willoughby, a married man dealing in his sole and separate property Condor Energy Technology LLC 8/19/13 Weld CO 7N 59W 18 NWSE Elmer Gene Willoughby, a married man dealing in his sole and separate property Condor Energy Technology LLC 8/19/13 Weld CO 7N 59W 18 NESE Elmer Gene Willoughby, a married man dealing in his sole and separate property Condor Energy Technology LLC 8/19/13 Weld CO 7N 59W 18 SWSE Estate of Mike Pop Condor Energy Technology LLC 4/23/13 Morgan CO 7N 59W 18 E/2 Eugene A. Markley, a married man dealing in his sole and separate property Baseline Minerals, Inc. 10/12/10 Weld CO 7N 59W 18 NENW Eugene A. Markley, a married man dealing in his sole and separate property Baseline Minerals, Inc. 10/12/10 Weld CO 7N 59W 18 NESW Eugene A. Markley, a married man dealing in his sole and separate property Baseline Minerals, Inc. 10/12/10 Weld CO 7N 59W 18 NWNW Eugene A. Markley, a married man dealing in his sole and separate property Baseline Minerals, Inc. 10/12/10 Weld CO 7N 59W 18 NWSW Eugene A. Markley, a married man dealing in his sole and separate property Baseline Minerals, Inc. 10/12/10 Weld CO 7N 59W 18 SENW Eugene A. Markley, a married man dealing in his sole and separate property Baseline Minerals, Inc. 10/12/10 Weld CO 7N 59W 18 SESW Eugene A. Markley, a married man dealing in his sole and separate property Baseline Minerals, Inc. 10/12/10 Weld CO 7N 59W 18 SWNW Eugene A. Markley, a married man dealing in his sole and separate property Baseline Minerals, Inc. 10/12/10 Weld CO 7N 59W 18 SWSW FORD TRUST, JOHN E. Baseline Minerals, Inc. 12/13/13 Weld CO 7N 59W 18 NESE FORD TRUST, JOHN E. Baseline Minerals, Inc. 12/13/13 Weld CO 7N 59W 21 NESW FORD TRUST, JOHN E. Baseline Minerals, Inc. 12/13/13 Weld CO 7N 59W 21 NWSE FORD TRUST, JOHN E. Baseline Minerals, Inc. 12/13/13 Weld CO 7N 59W 21 SESE FORD TRUST, JOHN E. Baseline Minerals, Inc. 12/13/13 Weld CO 7N 59W 21 SESW FORD TRUST, JOHN E. Baseline Minerals, Inc. 12/13/13 Weld CO 7N 59W 21 SWSW lot 4 FORD TRUST, JOHN E. Baseline Minerals, Inc. 12/13/13 Weld CO 7N 59W 21 NWSW lot 3 FORD TRUST, JOHN E. Baseline Minerals, Inc. 12/13/13 Weld CO 7N 59W 21 SWSE FORD, PATTY L. Baseline Minerals, Inc. 12/13/13 Weld CO 7N 59W 21 NWNE FORD, PATTY L. Baseline Minerals, Inc. 12/13/13 Weld CO 7N 59W 21 NENE FORD, PATTY L. Baseline Minerals, Inc. 12/13/13 Weld CO 7N 59W 21 NENW FORD, PATTY L. Baseline Minerals, Inc. 12/13/13 Weld CO 7N 59W 21 NESE FORD, PATTY L. Baseline Minerals, Inc. 12/13/13 Weld CO 7N 59W 21 NESW FORD, PATTY L. Baseline Minerals, Inc. 12/13/13 Weld CO 7N 59W 21 NWNW FORD, PATTY L. Baseline Minerals, Inc. 12/13/13 Weld CO 7N 59W 21 NWSE FORD, PATTY L. Baseline Minerals, Inc. 12/13/13 Weld CO 7N 59W 21 NWSW FORD, PATTY L. Baseline Minerals, Inc. 12/13/13 Weld CO 7N 59W 21 SENE FORD, PATTY L. Baseline Minerals, Inc. 12/13/13 Weld CO 7N 59W 22 SENW FORD, PATTY L. Baseline Minerals, Inc. 12/13/13 Weld CO 7N 59W 22 SESE FORD, PATTY L. Baseline Minerals, Inc. 12/13/13 Weld CO 7N 59W 22 SESW FORD, PATTY L. Baseline Minerals, Inc. 12/13/13 Weld CO 7N 59W 22 SWNE FORD, PATTY L. Baseline Minerals, Inc. 12/13/13 Weld CO 7N 59W 28 SWNW FORD, PATTY L. Baseline Minerals, Inc. 12/13/13 Weld CO 7N 59W 28 SWSE FORD, PATTY L. Baseline Minerals, Inc. 12/13/13 Weld CO 7N 59W 28 SWSW FORD, PATTY L. Baseline Minerals, Inc. 12/13/13 Weld CO 7N 59W 28 NENE FORD, PATTY L. Baseline Minerals, Inc. 12/13/13 Weld CO 7N 59W 28 NENW FORD, PATTY L. Baseline Minerals, Inc. 12/13/13 Weld CO 7N 59W 28 NWNE FORD, PATTY L. Baseline Minerals, Inc. 12/13/13 Weld CO 7N 59W 28 SENE FORD, PATTY L. Baseline Minerals, Inc. 12/13/13 Weld CO 7N 59W 28 SENW FORD, PATTY L. Baseline Minerals, Inc. 12/13/13 Weld CO 7N 59W 28 SWNE FORD, PATTY L. Baseline Minerals, Inc. 12/13/13 Weld CO 7N 59W 28 SWNW lot 2 FORD, PATTY L. Baseline Minerals, Inc. 12/13/13 Weld CO 7N 59W 28 NWNW lot 1 Fred Joseph Radosevich, a widower Baseline Minerals, Inc. 9/8/11 Weld CO 7N 59W 18 NENW Fred Joseph Radosevich, a widower Baseline Minerals, Inc. 9/8/11 Weld CO 7N 59W 18 NESW Fred Joseph Radosevich, a widower Baseline Minerals, Inc. 9/8/11 Weld CO 7N 59W 18 NWNW Fred Joseph Radosevich, a widower Baseline Minerals, Inc. 9/8/11 Weld CO 7N 59W 18 NWSW Fred Joseph Radosevich, a widower Baseline Minerals, Inc. 9/8/11 Weld CO 7N 59W 18 SENW Fred Joseph Radosevich, a widower Baseline Minerals, Inc. 9/8/11 Weld CO 7N 59W 18 SESW Fred Joseph Radosevich, a widower Baseline Minerals, Inc. 9/8/11 Weld CO 7N 59W 18 SWNW Fred Joseph Radosevich, a widower Baseline Minerals, Inc. 9/8/11 Weld CO 7N 59W 18 SWSW Freeman Investments Condor Energy Technology LLC 11/27/12 Weld CO 7N 59W 18 e/2 FRICK, LORI A. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 28 NENE FRICK, LORI A. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 28 NENW FRICK, LORI A. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 28 NESE FRICK, LORI A. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 28 NESW FRICK, LORI A. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 28 NWNE FRICK, LORI A. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 28 NWNW FRICK, LORI A. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 28 NWSE FRICK, LORI A. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 28 NWSW FRICK, LORI A. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 28 SENE FRICK, LORI A. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 28 SENW FRICK, LORI A. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 28 SESE FRICK, LORI A. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 28 SESW FRICK, LORI A. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 28 SWNE FRICK, LORI A. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 28 SWNW FRICK, LORI A. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 28 SWSE FRICK, LORI A. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 28 SWSW FRICK, LORI A. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 28 NENW FRICK, LORI A. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 28 NESW FRICK, LORI A. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 28 NWNW FRICK, LORI A. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 28 NWSW FRICK, LORI A. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 28 SENW FRICK, LORI A. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 28 SESW FRICK, LORI A. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 28 SWNW FRICK, LORI A. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 28 SWSW GLEN SCHILD AND ANNA SCHILD Great Western Oil and Gas 12/29/10 Weld CO 7N 59W 28 SENW GLEN SCHILD AND ANNA SCHILD Great Western Oil and Gas 12/29/10 Weld CO 7N 59W 28 SESW GLEN SCHILD AND ANNA SCHILD Great Western Oil and Gas 12/29/10 Weld CO 7N 59W 28 SWNW LOT 4 GLEN SCHILD AND ANNA SCHILD Great Western Oil and Gas 12/29/10 Weld CO 7N 59W 28 SENW LOT 3 GLEN SCHILD AND ANNA SCHILD Great Western Oil and Gas 12/29/10 Weld CO 7N 59W 28 SWNW LOT 2 Gloria Memorich Tarasar, a widow Baseline Minerals, Inc. 8/10/11 Weld CO 7N 59W 18 NENW Gloria Memorich Tarasar, a widow Baseline Minerals, Inc. 8/10/11 Weld CO 7N 59W 18 NESW Gloria Memorich Tarasar, a widow Baseline Minerals, Inc. 8/10/11 Weld CO 7N 59W 18 NWNW Gloria Memorich Tarasar, a widow Baseline Minerals, Inc. 8/10/11 Weld CO 7N 59W 18 NWSW Gloria Memorich Tarasar, a widow Baseline Minerals, Inc. 8/10/11 Weld CO 7N 59W 18 SENW Gloria Memorich Tarasar, a widow Baseline Minerals, Inc. 8/10/11 Weld CO 7N 59W 18 SESW Gloria Memorich Tarasar, a widow Baseline Minerals, Inc. 8/10/11 Weld CO 7N 59W 18 SWNW Gloria Memorich Tarasar, a widow Baseline Minerals, Inc. 8/10/11 Weld CO 7N 59W 18 SWSW GOSPEL OUTREACH Condor Energy Technology LLC 5/29/13 Weld CO 7N 59W 28 NWSW GOSPEL OUTREACH Condor Energy Technology LLC 5/29/13 Weld CO 7N 59W 28 SWSW GOSPEL OUTREACH Condor Energy Technology LLC 5/29/13 Weld CO 7N 59W 28 NESW GOSPEL OUTREACH Condor Energy Technology LLC 5/29/13 Weld CO 7N 59W 28 SESW GOSPEL OUTREACH Condor Energy Technology LLC 5/29/13 Weld CO 7N 59W 28 NWSE GOSPEL OUTREACH Condor Energy Technology LLC 5/29/13 Weld CO 7N 59W 28 SWSE GOSPEL OUTREACH Condor Energy Technology LLC 5/29/13 Weld CO 7N 59W 28 NESE GOSPEL OUTREACH Condor Energy Technology LLC 5/29/13 Weld CO 7N 59W 28 SESE GUYETTE, SHERILL A. Condor Energy Technology LLC 6/23/13 Morgan CO 7N 59W 28 NENE lot 1 GUYETTE, SHERILL A. Condor Energy Technology LLC 6/23/13 Morgan CO 7N 59W 28 NENW lot 3 GUYETTE, SHERILL A. Condor Energy Technology LLC 6/23/13 Morgan CO 7N 59W 28 NESE GUYETTE, SHERILL A. Condor Energy Technology LLC 6/23/13 Morgan CO 7N 59W 28 NESW GUYETTE, SHERILL A. Condor Energy Technology LLC 6/23/13 Morgan CO 7N 59W 28 NWNE lot 2 GUYETTE, SHERILL A. Condor Energy Technology LLC 6/23/13 Morgan CO 7N 59W 28 NWNW lot 4 GUYETTE, SHERILL A. Condor Energy Technology LLC 6/23/13 Morgan CO 7N 59W 28 SENE GUYETTE, SHERILL A. Condor Energy Technology LLC 6/23/13 Morgan CO 7N 59W 28 SENW GUYETTE, SHERILL A. Condor Energy Technology LLC 6/23/13 Morgan CO 7N 59W 28 SWNE GUYETTE, SHERILL A. Condor Energy Technology LLC 6/23/13 Morgan CO 7N 59W 28 SWNW lot 5 GUYETTE, SHERILL A. Condor Energy Technology LLC 6/23/13 Morgan CO 7N 59W 28 SWSE GUYETTE, SHERILL A. Condor Energy Technology LLC 6/23/13 Morgan CO 7N 59W 28 SWSW lot 7 GUYETTE, SHERILL ANN Condor Energy Technology LLC 8/4/13 Weld CO 7N 59W 28 NENW GUYETTE, SHERILL ANN Condor Energy Technology LLC 8/4/13 Weld CO 7N 59W 28 NESW GUYETTE, SHERILL ANN Condor Energy Technology LLC 8/4/13 Weld CO 7N 59W 28 NWNW GUYETTE, SHERILL ANN Condor Energy Technology LLC 8/4/13 Weld CO 7N 59W 28 NWSW GUYETTE, SHERILL ANN Condor Energy Technology LLC 8/4/13 Weld CO 7N 59W 28 SENW GUYETTE, SHERILL ANN Condor Energy Technology LLC 8/4/13 Weld CO 7N 59W 28 SESW GUYETTE, SHERILL ANN Condor Energy Technology LLC 8/4/13 Weld CO 7N 59W 28 SWNW GUYETTE, SHERILL ANN Condor Energy Technology LLC 8/4/13 Weld CO 7N 59W 28 SWSW GUYETTE, SHERILL ANN Condor Energy Technology LLC 8/4/13 Weld CO 7N 59W 28 NENW GUYETTE, SHERILL ANN Condor Energy Technology LLC 8/4/13 Weld CO 7N 59W 28 NESW GUYETTE, SHERILL ANN Condor Energy Technology LLC 8/4/13 Weld CO 7N 59W 28 NWNW GUYETTE, SHERILL ANN Condor Energy Technology LLC 8/4/13 Weld CO 7N 59W 28 NWSW GUYETTE, SHERILL ANN Condor Energy Technology LLC 8/4/13 Weld CO 7N 59W 28 SENW GUYETTE, SHERILL ANN Condor Energy Technology LLC 8/4/13 Weld CO 7N 59W 28 SESW GUYETTE, SHERILL ANN Condor Energy Technology LLC 8/4/13 Weld CO 7N 59W 28 SWNW GUYETTE, SHERILL ANN Condor Energy Technology LLC 8/4/13 Weld CO 7N 59W 28 SWSW HAHN, KENDA M. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 28 NENE HAHN, KENDA M. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 28 NENW HAHN, KENDA M. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 28 NESE HAHN, KENDA M. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 28 NESW HAHN, KENDA M. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 28 NWNE HAHN, KENDA M. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 28 NWNW HAHN, KENDA M. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 28 NWSE HAHN, KENDA M. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 28 NWSW HAHN, KENDA M. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 28 SENE HAHN, KENDA M. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 28 SENW HAHN, KENDA M. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 28 SESE HAHN, KENDA M. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 28 SESW HAHN, KENDA M. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 28 SWNE HAHN, KENDA M. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 28 SWNW HAHN, KENDA M. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 28 SWSE HAHN, KENDA M. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 28 SWSW HAHN, KENDA M. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 28 NENW HAHN, KENDA M. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 28 NESW HAHN, KENDA M. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 28 NWNW HAHN, KENDA M. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 28 NWSW HAHN, KENDA M. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 28 SENW HAHN, KENDA M. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 28 SESW HAHN, KENDA M. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 28 SWNW HAHN, KENDA M. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 28 SWSW HAIGHT, EVELYN L. Baseline Minerals, Inc. 7/6/10 Morgan CO 7N 59W 28 NESE HAIGHT, EVELYN L. Baseline Minerals, Inc. 7/6/10 Morgan CO 7N 59W 28 SESE HAIGHT, EVELYN L. Baseline Minerals, Inc. 7/6/10 Morgan CO 7N 59W 28 SWSE HAIGHT, EVELYN L. Baseline Minerals, Inc. 7/6/10 Morgan CO 7N 59W 28 NENE HAIGHT, EVELYN L. Baseline Minerals, Inc. 7/6/10 Morgan CO 7N 59W 28 NENW HAIGHT, EVELYN L. Baseline Minerals, Inc. 7/6/10 Morgan CO 7N 59W 28 NWNE HAIGHT, EVELYN L. Baseline Minerals, Inc. 7/6/10 Morgan CO 7N 59W 28 SENE HAIGHT, EVELYN L. Baseline Minerals, Inc. 7/6/10 Morgan CO 7N 59W 28 SWNE HEEB, JAMES E. Baseline Minerals, Inc. 6/21/10 Morgan CO 7N 59W 28 NESW HEEB, JAMES E. Baseline Minerals, Inc. 6/21/10 Morgan CO 7N 59W 28 SESW HEEB, JAMES E. Baseline Minerals, Inc. 6/21/10 Morgan CO 7N 59W 28 SWSW lot 4 HEEB, STANLEY D. Baseline Minerals, Inc. 6/21/10 Morgan CO 7N 59W 28 NESW HEEB, STANLEY D. Baseline Minerals, Inc. 6/21/10 Morgan CO 7N 59W 28 SESW HEEB, STANLEY D. Baseline Minerals, Inc. 6/21/10 Morgan CO 7N 59W 28 SWSW lot 4 HEISER, KAREN Condor Energy Technology LLC 8/5/13 Weld CO 7N 59W 28 NENW HEISER, KAREN Condor Energy Technology LLC 8/5/13 Weld CO 7N 59W 28 NESW HEISER, KAREN Condor Energy Technology LLC 8/5/13 Weld CO 7N 59W 28 NWNW HEISER, KAREN Condor Energy Technology LLC 8/5/13 Weld CO 7N 59W 28 NWSW HEISER, KAREN Condor Energy Technology LLC 8/5/13 Weld CO 7N 59W 28 SENW HEISER, KAREN Condor Energy Technology LLC 8/5/13 Weld CO 7N 59W 28 SESW HEISER, KAREN Condor Energy Technology LLC 8/5/13 Weld CO 7N 59W 28 SWNW HEISER, KAREN Condor Energy Technology LLC 8/5/13 Weld CO 7N 59W 28 SWSW HEISER, LESLIE PAUL Condor Energy Technology LLC 8/5/13 Weld CO 7N 59W 28 NENW HEISER, LESLIE PAUL Condor Energy Technology LLC 8/5/13 Weld CO 7N 59W 28 NESW HEISER, LESLIE PAUL Condor Energy Technology LLC 8/5/13 Weld CO 7N 59W 28 NWNW HEISER, LESLIE PAUL Condor Energy Technology LLC 8/5/13 Weld CO 7N 59W 28 NWSW HEISER, LESLIE PAUL Condor Energy Technology LLC 8/5/13 Weld CO 7N 59W 28 SENW HEISER, LESLIE PAUL Condor Energy Technology LLC 8/5/13 Weld CO 7N 59W 28 SESW HEISER, LESLIE PAUL Condor Energy Technology LLC 8/5/13 Weld CO 7N 59W 28 SWNW HEISER, LESLIE PAUL Condor Energy Technology LLC 8/5/13 Weld CO 7N 59W 28 SWSW HELLYER, RICHARD III Condor Energy Technology LLC 9/7/13 Morgan CO 7N 59W 28 NENE HELLYER, RICHARD III Condor Energy Technology LLC 9/7/13 Morgan CO 7N 59W 28 NENW HELLYER, RICHARD III Condor Energy Technology LLC 9/7/13 Morgan CO 7N 59W 28 NESE HELLYER, RICHARD III Condor Energy Technology LLC 9/7/13 Morgan CO 7N 59W 28 NESW HELLYER, RICHARD III Condor Energy Technology LLC 9/7/13 Morgan CO 7N 59W 28 NWNE HELLYER, RICHARD III Condor Energy Technology LLC 9/7/13 Morgan CO 7N 59W 28 NWNW HELLYER, RICHARD III Condor Energy Technology LLC 9/7/13 Morgan CO 7N 59W 28 NWSE HELLYER, RICHARD III Condor Energy Technology LLC 9/7/13 Morgan CO 7N 59W 28 NWSW HELLYER, RICHARD III Condor Energy Technology LLC 9/7/13 Morgan CO 7N 59W 28 SENE HELLYER, RICHARD III Condor Energy Technology LLC 9/7/13 Morgan CO 7N 59W 28 SENW HELLYER, RICHARD III Condor Energy Technology LLC 9/7/13 Morgan CO 7N 59W 28 SESE HELLYER, RICHARD III Condor Energy Technology LLC 9/7/13 Morgan CO 7N 59W 28 SESW HELLYER, RICHARD III Condor Energy Technology LLC 9/7/13 Morgan CO 7N 59W 28 SWNE HELLYER, RICHARD III Condor Energy Technology LLC 9/7/13 Morgan CO 7N 59W 28 SWNW HELLYER, RICHARD III Condor Energy Technology LLC 9/7/13 Morgan CO 7N 59W 28 SWSE HELLYER, RICHARD III Condor Energy Technology LLC 9/7/13 Morgan CO 7N 59W 28 SWSW HELLYER, RICHARD III Condor Energy Technology LLC 9/7/13 Morgan CO 7N 59W 28 NENW HELLYER, RICHARD III Condor Energy Technology LLC 9/7/13 Morgan CO 7N 59W 28 NESW HELLYER, RICHARD III Condor Energy Technology LLC 9/7/13 Morgan CO 7N 59W 28 NWNW HELLYER, RICHARD III Condor Energy Technology LLC 9/7/13 Morgan CO 7N 59W 28 NWSW HELLYER, RICHARD III Condor Energy Technology LLC 9/7/13 Morgan CO 7N 59W 28 SENW HELLYER, RICHARD III Condor Energy Technology LLC 9/7/13 Morgan CO 7N 59W 28 SESW HELLYER, RICHARD III Condor Energy Technology LLC 9/7/13 Morgan CO 7N 59W 28 SWNW HELLYER, RICHARD III Condor Energy Technology LLC 9/7/13 Morgan CO 7N 59W 28 SWSW HODGES, BENJAMIN A. Condor Energy Technology LLC 6/15/13 Morgan CO 7N 59W 28 SENE HODGES, BENJAMIN A. Condor Energy Technology LLC 6/15/13 Morgan CO 7N 59W 28 NENE HODGES, BENJAMIN A. Condor Energy Technology LLC 6/15/13 Morgan CO 7N 59W 28 NESE HODGES, BENJAMIN A. Condor Energy Technology LLC 6/15/13 Morgan CO 7N 59W 28 NWNE HODGES, BENJAMIN A. Condor Energy Technology LLC 6/15/13 Morgan CO 7N 59W 28 NWSE HODGES, BENJAMIN A. Condor Energy Technology LLC 6/15/13 Morgan CO 7N 59W 28 SESE HODGES, BENJAMIN A. Condor Energy Technology LLC 6/15/13 Morgan CO 7N 59W 28 SWNE HODGES, BENJAMIN A. Condor Energy Technology LLC 6/15/13 Morgan CO 7N 59W 28 SWSE HOFF, BARBARA J. Condor Energy Technology LLC 7/30/13 Weld CO 7N 59W 28 NENW HOFF, BARBARA J. Condor Energy Technology LLC 7/30/13 Weld CO 7N 59W 28 NESW HOFF, BARBARA J. Condor Energy Technology LLC 7/30/13 Weld CO 7N 59W 28 NWNW HOFF, BARBARA J. Condor Energy Technology LLC 7/30/13 Weld CO 7N 59W 28 NWSW HOFF, BARBARA J. Condor Energy Technology LLC 7/30/13 Weld CO 7N 59W 28 SENW HOFF, BARBARA J. Condor Energy Technology LLC 7/30/13 Weld CO 7N 59W 28 SESW HOFF, BARBARA J. Condor Energy Technology LLC 7/30/13 Weld CO 7N 59W 28 SWNW HOFF, BARBARA J. Condor Energy Technology LLC 7/30/13 Weld CO 7N 59W 28 SWSW Holly Jo Watson, f/k/a Holly Jo Michalov, married to Gregg D. Watson, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/29/11 Weld CO 7N 59W 18 NENW Holly Jo Watson, f/k/a Holly Jo Michalov, married to Gregg D. Watson, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/29/11 Weld CO 7N 59W 18 NESW Holly Jo Watson, f/k/a Holly Jo Michalov, married to Gregg D. Watson, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/29/11 Weld CO 7N 59W 18 NWNW Holly Jo Watson, f/k/a Holly Jo Michalov, married to Gregg D. Watson, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/29/11 Weld CO 7N 59W 18 NWSW Holly Jo Watson, f/k/a Holly Jo Michalov, married to Gregg D. Watson, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/29/11 Weld CO 7N 59W 18 SENW Holly Jo Watson, f/k/a Holly Jo Michalov, married to Gregg D. Watson, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/29/11 Weld CO 7N 59W 18 SESW Holly Jo Watson, f/k/a Holly Jo Michalov, married to Gregg D. Watson, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/29/11 Weld CO 7N 59W 18 SWNW Holly Jo Watson, f/k/a Holly Jo Michalov, married to Gregg D. Watson, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/29/11 Weld CO 7N 59W 18 SWSW Howard K. Dean, Jr. and Dalma Dean, husband and wife Contex Energy Company 1/28/08 Weld CO 7N 59W 18 NENW Howard K. Dean, Jr. and Dalma Dean, husband and wife Contex Energy Company 1/28/08 Weld CO 7N 59W 18 NWNE Howard K. Dean, Jr. and Dalma Dean, husband and wife Contex Energy Company 1/28/08 Weld CO 7N 59W 18 NENE Howard K. Dean, Jr. and Dalma Dean, husband and wife Contex Energy Company 1/28/08 Weld CO 7N 59W 18 SENE Howard K. Dean, Jr. and Dalma Dean, husband and wife Contex Energy Company 1/28/08 Weld CO 7N 59W 18 SWNE Howard K. Dean, Jr. and Dalma Dean, husband and wife Contex Energy Company 1/28/08 Weld CO 7N 59W 18 SENW Howard K. Dean, Jr. and Dalma Dean, husband and wife Contex Energy Company 1/28/08 Weld CO 7N 59W 18 SWNW lot 2 Howard K. Dean, Jr. and Dalma Dean, husband and wife Contex Energy Company 1/28/08 Weld CO 7N 60W 23 NWNW lot 1 Iris Lee Memovich Swaggerty Turk, a widow Baseline Minerals, Inc. 8/16/11 Weld CO 7N 60W 23 NENW Iris Lee Memovich Swaggerty Turk, a widow Baseline Minerals, Inc. 8/16/11 Weld CO 7N 60W 23 NESW Iris Lee Memovich Swaggerty Turk, a widow Baseline Minerals, Inc. 8/16/11 Weld CO 7N 60W 23 NWNW Iris Lee Memovich Swaggerty Turk, a widow Baseline Minerals, Inc. 8/16/11 Weld CO 7N 60W 23 NWSW Iris Lee Memovich Swaggerty Turk, a widow Baseline Minerals, Inc. 8/16/11 Weld CO 7N 60W 23 SENW Iris Lee Memovich Swaggerty Turk, a widow Baseline Minerals, Inc. 8/16/11 Weld CO 7N 60W 23 SESW Iris Lee Memovich Swaggerty Turk, a widow Baseline Minerals, Inc. 8/16/11 Weld CO 7N 60W 23 SWNW Iris Lee Memovich Swaggerty Turk, a widow Baseline Minerals, Inc. 8/16/11 Weld CO 7N 60W 23 SWSW Iris Lee Turk Condor Energy Technology LLC 10/8/12 Weld CO 7N 59W 28 SENW Iris Lee Turk Condor Energy Technology LLC 10/8/12 Weld CO 7N 59W 28 SESW Iris Lee Turk Condor Energy Technology LLC 10/8/12 Weld CO 7N 59W 28 NESW Iris Lee Turk Condor Energy Technology LLC 10/8/12 Weld CO 7N 59W 28 SESE Iris Lee Turk Condor Energy Technology LLC 10/8/12 Weld CO 7N 59W 28 SWSE Iris Lee Turk Condor Energy Technology LLC 10/8/12 Weld CO 7N 59W 28 NWSE Iris Lee Turk Condor Energy Technology LLC 10/8/12 Weld CO 7N 59W 28 NESE Iris Lee Turk Condor Energy Technology LLC 10/8/12 Weld CO 7N 59W 28 SWNW LOT 4 Iris Lee Turk Condor Energy Technology LLC 10/8/12 Weld CO 7N 59W 28 SENW LOT 3 Iris Lee Turk Condor Energy Technology LLC 10/8/12 Weld CO 7N 59W 28 SWNW LOT 2 Irwin Lee Jess & Tamara Lynne Jess, husband and wife Baseline Minerals, Inc. 7/23/08 Weld CO 7N 60W 23 NENE Irwin Lee Jess & Tamara Lynne Jess, husband and wife Baseline Minerals, Inc. 7/23/08 Weld CO 7N 60W 23 SWNE Irwin Lee Jess & Tamara Lynne Jess, husband and wife Baseline Minerals, Inc. 7/23/08 Weld CO 7N 60W 23 NWSE Irwin Lee Jess & Tamara Lynne Jess, husband and wife Baseline Minerals, Inc. 7/23/08 Weld CO 7N 60W 23 NESE Irwin Lee Jess & Tamara Lynne Jess, husband and wife Baseline Minerals, Inc. 7/23/08 Weld CO 7N 60W 23 SESE Irwin Lee Jess & Tamara Lynne Jess, husband and wife Baseline Minerals, Inc. 7/23/08 Weld CO 7N 60W 23 SWSE Irwin Lee Jess & Tamara Lynne Jess, husband and wife Baseline Minerals, Inc. 7/23/08 Weld CO 7N 60W 23 NWNE Irwin Lee Jess & Tamara Lynne Jess, husband and wife Baseline Minerals, Inc. 7/23/08 Weld CO 7N 60W 23 SENE J. Allen Meyer, a/k/a J.A. Meyer, a/k/a J. Meyer, a/k/a Jay Allen Meyer, a/k/a Jay A. Meyer, a/k/a Jay Meyer, a married man dealing in his sole and separate property Baseline Minerals, Inc. 1/2/09 Weld CO 7N 60W 23 NESE J. Allen Meyer, a/k/a J.A. Meyer, a/k/a J. Meyer, a/k/a Jay Allen Meyer, a/k/a Jay A. Meyer, a/k/a Jay Meyer, a married man dealing in his sole and separate property Baseline Minerals, Inc. 1/2/09 Weld CO 7N 60W 23 NWSE J. Allen Meyer, a/k/a J.A. Meyer, a/k/a J. Meyer, a/k/a Jay Allen Meyer, a/k/a Jay A. Meyer, a/k/a Jay Meyer, a married man dealing in his sole and separate property Baseline Minerals, Inc. 1/2/09 Weld CO 7N 60W 23 SESE J. Allen Meyer, a/k/a J.A. Meyer, a/k/a J. Meyer, a/k/a Jay Allen Meyer, a/k/a Jay A. Meyer, a/k/a Jay Meyer, a married man dealing in his sole and separate property Baseline Minerals, Inc. 1/2/09 Weld CO 7N 60W 23 SWSE J. Allen Meyer, a/k/a J.A. Meyer, a/k/a J. Meyer, a/k/a Jay Allen Meyer, a/k/a Jay A. Meyer, a/k/a Jay Meyer, a married man dealing in his sole and separate property Baseline Minerals, Inc. 1/2/09 Weld CO 7N 60W 23 NENE J. Allen Meyer, a/k/a J.A. Meyer, a/k/a J. Meyer, a/k/a Jay Allen Meyer, a/k/a Jay A. Meyer, a/k/a Jay Meyer, a married man dealing in his sole and separate property Baseline Minerals, Inc. 1/2/09 Weld CO 7N 60W 23 NWNE J. Allen Meyer, a/k/a J.A. Meyer, a/k/a J. Meyer, a/k/a Jay Allen Meyer, a/k/a Jay A. Meyer, a/k/a Jay Meyer, a married man dealing in his sole and separate property Baseline Minerals, Inc. 1/2/09 Weld CO 7N 60W 23 SENE J. Allen Meyer, a/k/a J.A. Meyer, a/k/a J. Meyer, a/k/a Jay Allen Meyer, a/k/a Jay A. Meyer, a/k/a Jay Meyer, a married man dealing in his sole and separate property Baseline Minerals, Inc. 1/2/09 Weld CO 7N 60W 23 SWNE James C. Young, Jr., a married man dealing in his sole and separate property Condor Energy Technology LLC 9/12/13 Weld CO 7N 60W 23 NENE James C. Young, Jr., a married man dealing in his sole and separate property Condor Energy Technology LLC 9/12/13 Weld CO 7N 60W 23 NESE James C. Young, Jr., a married man dealing in his sole and separate property Condor Energy Technology LLC 9/12/13 Weld CO 7N 60W 23 NWNE James C. Young, Jr., a married man dealing in his sole and separate property Condor Energy Technology LLC 9/12/13 Weld CO 7N 60W 23 NWSE James C. Young, Jr., a married man dealing in his sole and separate property Condor Energy Technology LLC 9/12/13 Weld CO 7N 60W 23 SENE James C. Young, Jr., a married man dealing in his sole and separate property Condor Energy Technology LLC 9/12/13 Weld CO 7N 60W 23 SESE James C. Young, Jr., a married man dealing in his sole and separate property Condor Energy Technology LLC 9/12/13 Weld CO 7N 60W 23 SWNE James C. Young, Jr., a married man dealing in his sole and separate property Condor Energy Technology LLC 9/12/13 Weld CO 7N 60W 23 SWSE James C. Young, Jr., a married man dealing in his sole and separate property Condor Energy Technology LLC 9/12/13 Weld CO 7N 60W 23 NENE James C. Young, Jr., a married man dealing in his sole and separate property Condor Energy Technology LLC 9/12/13 Weld CO 7N 60W 23 NESE James C. Young, Jr., a married man dealing in his sole and separate property Condor Energy Technology LLC 9/12/13 Weld CO 7N 60W 23 NWNE James C. Young, Jr., a married man dealing in his sole and separate property Condor Energy Technology LLC 9/12/13 Weld CO 7N 60W 23 NWSE James C. Young, Jr., a married man dealing in his sole and separate property Condor Energy Technology LLC 9/12/13 Weld CO 7N 60W 23 SENE James C. Young, Jr., a married man dealing in his sole and separate property Condor Energy Technology LLC 9/12/13 Weld CO 7N 60W 23 SESE James C. Young, Jr., a married man dealing in his sole and separate property Condor Energy Technology LLC 9/12/13 Weld CO 7N 60W 23 SWNE James C. Young, Jr., a married man dealing in his sole and separate property Condor Energy Technology LLC 9/12/13 Weld CO 7N 60W 23 SWSE James R. Lind, married to Rita Lind, dealing herein with his sole and separate property Baseline Minerals, Inc. 8/23/11 Weld CO 7N 60W 23 NENW James R. Lind, married to Rita Lind, dealing herein with his sole and separate property Baseline Minerals, Inc. 8/23/11 Weld CO 7N 60W 23 NESW James R. Lind, married to Rita Lind, dealing herein with his sole and separate property Baseline Minerals, Inc. 8/23/11 Weld CO 7N 60W 23 NWNW James R. Lind, married to Rita Lind, dealing herein with his sole and separate property Baseline Minerals, Inc. 8/23/11 Weld CO 7N 60W 23 NWSW James R. Lind, married to Rita Lind, dealing herein with his sole and separate property Baseline Minerals, Inc. 8/23/11 Weld CO 7N 60W 23 SENW James R. Lind, married to Rita Lind, dealing herein with his sole and separate property Baseline Minerals, Inc. 8/23/11 Weld CO 7N 60W 23 SESW James R. Lind, married to Rita Lind, dealing herein with his sole and separate property Baseline Minerals, Inc. 8/23/11 Weld CO 7N 60W 23 SWNW James R. Lind, married to Rita Lind, dealing herein with his sole and separate property Baseline Minerals, Inc. 8/23/11 Weld CO 7N 60W 23 SWSW JANE M WHITE Condor Energy Technology LLC 6/27/13 Morgan CO 7N 59W 28 NENE JANE M WHITE Condor Energy Technology LLC 6/27/13 Morgan CO 7N 59W 28 NESE JANE M WHITE Condor Energy Technology LLC 6/27/13 Morgan CO 7N 59W 28 NWNE JANE M WHITE Condor Energy Technology LLC 6/27/13 Morgan CO 7N 59W 28 NWSE JANE M WHITE Condor Energy Technology LLC 6/27/13 Morgan CO 7N 59W 28 SENE JANE M WHITE Condor Energy Technology LLC 6/27/13 Morgan CO 7N 59W 28 SESE JANE M WHITE Condor Energy Technology LLC 6/27/13 Morgan CO 7N 59W 28 SWNE JANE M WHITE Condor Energy Technology LLC 6/27/13 Morgan CO 7N 59W 28 SWSE Jane M. Russell, a single woman Baseline Minerals, Inc. 7/25/11 Weld CO 7N 60W 23 NENE Jane M. Russell, a single woman Baseline Minerals, Inc. 7/25/11 Weld CO 7N 60W 23 NESE Jane M. Russell, a single woman Baseline Minerals, Inc. 7/25/11 Weld CO 7N 60W 23 NWNE Jane M. Russell, a single woman Baseline Minerals, Inc. 7/25/11 Weld CO 7N 60W 23 NWSE Jane M. Russell, a single woman Baseline Minerals, Inc. 7/25/11 Weld CO 7N 60W 23 SENE Jane M. Russell, a single woman Baseline Minerals, Inc. 7/25/11 Weld CO 7N 60W 23 SESE Jane M. Russell, a single woman Baseline Minerals, Inc. 7/25/11 Weld CO 7N 60W 23 SWNE Jane M. Russell, a single woman Baseline Minerals, Inc. 7/25/11 Weld CO 7N 60W 23 SWSE Jeffrey and Gina Ford, husband and wife Baseline Minerals, Inc. 8/3/10 Weld CO 7N 60W 23 NENW Jeffrey and Gina Ford, husband and wife Baseline Minerals, Inc. 8/3/10 Weld CO 7N 60W 23 NESW Jeffrey and Gina Ford, husband and wife Baseline Minerals, Inc. 8/3/10 Weld CO 7N 60W 23 NWNW Jeffrey and Gina Ford, husband and wife Baseline Minerals, Inc. 8/3/10 Weld CO 7N 60W 23 NWSW Jeffrey and Gina Ford, husband and wife Baseline Minerals, Inc. 8/3/10 Weld CO 7N 60W 23 SENW Jeffrey and Gina Ford, husband and wife Baseline Minerals, Inc. 8/3/10 Weld CO 7N 60W 23 SESW Jeffrey and Gina Ford, husband and wife Baseline Minerals, Inc. 8/3/10 Weld CO 7N 60W 23 SWNW Jeffrey and Gina Ford, husband and wife Baseline Minerals, Inc. 8/3/10 Weld CO 7N 60W 23 SWSW Jerry M. McDannald Estate, represented by Jane M. Russell, Executor Baseline Minerals, Inc. 7/25/11 Weld CO 7N 60W 23 NENE Jerry M. McDannald Estate, represented by Jane M. Russell, Executor Baseline Minerals, Inc. 7/25/11 Weld CO 7N 60W 23 NESE Jerry M. McDannald Estate, represented by Jane M. Russell, Executor Baseline Minerals, Inc. 7/25/11 Weld CO 7N 60W 23 NWNE Jerry M. McDannald Estate, represented by Jane M. Russell, Executor Baseline Minerals, Inc. 7/25/11 Weld CO 7N 60W 23 NWSE Jerry M. McDannald Estate, represented by Jane M. Russell, Executor Baseline Minerals, Inc. 7/25/11 Weld CO 7N 60W 23 SENE Jerry M. McDannald Estate, represented by Jane M. Russell, Executor Baseline Minerals, Inc. 7/25/11 Weld CO 7N 60W 23 SESE Jerry M. McDannald Estate, represented by Jane M. Russell, Executor Baseline Minerals, Inc. 7/25/11 Weld CO 7N 60W 23 SWNE Jerry M. McDannald Estate, represented by Jane M. Russell, Executor Baseline Minerals, Inc. 7/25/11 Weld CO 7N 60W 23 SWSE John and Martha Roth (Assigned by TOTAL USA) Francis Energy, Inc. 9/29/88 Weld CO 7N 59W 28 SENW John and Martha Roth (Assigned by TOTAL USA) Francis Energy, Inc. 9/29/88 Weld CO 7N 59W 28 SESW John and Martha Roth (Assigned by TOTAL USA) Francis Energy, Inc. 9/29/88 Weld CO 7N 59W 28 NESW John and Martha Roth (Assigned by TOTAL USA) Francis Energy, Inc. 9/29/88 Weld CO 7N 59W 28 SESE John and Martha Roth (Assigned by TOTAL USA) Francis Energy, Inc. 9/29/88 Weld CO 7N 59W 28 SWSE John and Martha Roth (Assigned by TOTAL USA) Francis Energy, Inc. 9/29/88 Weld CO 7N 59W 28 NESE John and Martha Roth (Assigned by TOTAL USA) Francis Energy, Inc. 9/29/88 Weld CO 7N 59W 28 NWSE John and Martha Roth (Assigned by TOTAL USA) Francis Energy, Inc. 9/29/88 Weld CO 7N 59W 28 SWNW Lot 4 John and Martha Roth (Assigned by TOTAL USA) Francis Energy, Inc. 9/29/88 Weld CO 7N 59W 28 NWSW Lot 3 John and Martha Roth (Assigned by TOTAL USA) Francis Energy, Inc. 9/29/88 Weld CO 7N 59W 28 SWNW Lot 2 John and Martha Roth (Assigned by TOTAL USA) Francis Energy, Inc. 9/29/88 Weld CO 7N 59W 28 NWNW Lot 1 John E. Ford Family Trust,dated March 6, 2005 Baseline Minerals, Inc. 12/13/10 Weld CO 7N 60W 23 NENE John E. Ford Family Trust,dated March 6, 2005 Baseline Minerals, Inc. 12/13/10 Weld CO 7N 60W 23 NENW John E. Ford Family Trust,dated March 6, 2005 Baseline Minerals, Inc. 12/13/10 Weld CO 7N 60W 23 NWNE John E. Ford Family Trust,dated March 6, 2005 Baseline Minerals, Inc. 12/13/10 Weld CO 7N 60W 23 SENE John E. Ford Family Trust,dated March 6, 2005 Baseline Minerals, Inc. 12/13/10 Weld CO 7N 60W 23 SENW John E. Ford Family Trust,dated March 6, 2005 Baseline Minerals, Inc. 12/13/10 Weld CO 7N 60W 23 SWNE John E. Ford Family Trust,dated March 6, 2005 Baseline Minerals, Inc. 12/13/10 Weld CO 7N 60W 23 SWNW lot 2 John E. Ford Family Trust,dated March 6, 2005 Baseline Minerals, Inc. 12/13/10 Weld CO 7N 60W 23 NWNW lot 1 John E. Ford Family Trust,dated March 6, 2005 Baseline Minerals, Inc. 12/13/10 Weld CO 7N 60W 23 NESE John E. Ford Family Trust,dated March 6, 2005 Baseline Minerals, Inc. 12/13/10 Weld CO 7N 60W 23 NESW John E. Ford Family Trust,dated March 6, 2005 Baseline Minerals, Inc. 12/13/10 Weld CO 7N 60W 23 NWSE John E. Ford Family Trust,dated March 6, 2005 Baseline Minerals, Inc. 12/13/10 Weld CO 7N 60W 23 SESE John E. Ford Family Trust,dated March 6, 2005 Baseline Minerals, Inc. 12/13/10 Weld CO 7N 60W 23 SESW John E. Ford Family Trust,dated March 6, 2005 Baseline Minerals, Inc. 12/13/10 Weld CO 7N 60W 23 SWSE John E. Ford Family Trust,dated March 6, 2005 Baseline Minerals, Inc. 12/13/10 Weld CO 7N 60W 23 SWSW lot 4 John E. Ford Family Trust,dated March 6, 2005 Baseline Minerals, Inc. 12/13/10 Weld CO 6N 60W 18 NWSW lot 3 John E. Ford Family Trust,dated March 6, 2005 Baseline Minerals, Inc. 12/13/13 Weld CO 6N 60W 18 NESE John E. Ford Family Trust,dated March 6, 2005 Baseline Minerals, Inc. 12/13/13 Weld CO 6N 60W 18 NWSE John E. Ford Family Trust,dated March 6, 2005 Baseline Minerals, Inc. 12/13/13 Weld CO 6N 60W 18 SESE John E. Ford Family Trust,dated March 6, 2005 Baseline Minerals, Inc. 12/13/13 Weld CO 6N 60W 18 SWSE John E. Ford Family Trust, dated March 6, 2005 Baseline Minerals, Inc. 11/10/13 Weld CO 6N 60W 18 NENE John E. Ford Family Trust, dated March 6, 2005 Baseline Minerals, Inc. 11/10/13 Weld CO 6N 60W 18 NENW John E. Ford Family Trust, dated March 6, 2005 Baseline Minerals, Inc. 11/10/13 Weld CO 6N 60W 18 NWNE John E. Ford Family Trust, dated March 6, 2005 Baseline Minerals, Inc. 11/10/13 Weld CO 6N 60W 18 NWNW John E. Ford Family Trust, dated March 6, 2005 Baseline Minerals, Inc. 11/10/13 Weld CO 6N 60W 18 SENE John E. Ford Family Trust, dated March 6, 2005 Baseline Minerals, Inc. 11/10/13 Weld CO 6N 60W 18 SENW John E. Ford Family Trust, dated March 6, 2005 Baseline Minerals, Inc. 11/10/13 Weld CO 6N 60W 18 SWNE John E. Ford Family Trust, dated March 6, 2005 Baseline Minerals, Inc. 11/10/13 Weld CO 6N 60W 18 SWNW John E. Ford Family Trust, dated March 6, 2005 Baseline Minerals, Inc. 11/10/13 Weld CO 6N 60W 18 NESE John E. Ford Family Trust, dated March 6, 2005 Baseline Minerals, Inc. 11/10/13 Weld CO 6N 60W 18 NESW John E. Ford Family Trust, dated March 6, 2005 Baseline Minerals, Inc. 11/10/13 Weld CO 6N 60W 18 NWSE John E. Ford Family Trust, dated March 6, 2005 Baseline Minerals, Inc. 11/10/13 Weld CO 6N 60W 18 NWSW John E. Ford Family Trust, dated March 6, 2005 Baseline Minerals, Inc. 11/10/13 Weld CO 6N 60W 18 SESE John E. Ford Family Trust, dated March 6, 2005 Baseline Minerals, Inc. 11/10/13 Weld CO 6N 60W 18 SESW John E. Ford Family Trust, dated March 6, 2005 Baseline Minerals, Inc. 11/10/13 Weld CO 6N 60W 18 SWSE John E. Ford Family Trust, dated March 6, 2005 Baseline Minerals, Inc. 11/10/13 Weld CO 6N 60W 18 SWSW John Thomas Logan, a married man dealing in his sole and separate property Baseline Minerals, Inc. 9/16/08 Weld CO 6N 60W 18 NENE John Thomas Logan, a married man dealing in his sole and separate property Baseline Minerals, Inc. 9/16/08 Weld CO 6N 60W 18 NESE John Thomas Logan, a married man dealing in his sole and separate property Baseline Minerals, Inc. 9/16/08 Weld CO 6N 60W 18 NWNE John Thomas Logan, a married man dealing in his sole and separate property Baseline Minerals, Inc. 9/16/08 Weld CO 6N 60W 18 NWSE John Thomas Logan, a married man dealing in his sole and separate property Baseline Minerals, Inc. 9/16/08 Weld CO 6N 60W 18 SENE John Thomas Logan, a married man dealing in his sole and separate property Baseline Minerals, Inc. 9/16/08 Weld CO 6N 60W 18 SESE John Thomas Logan, a married man dealing in his sole and separate property Baseline Minerals, Inc. 9/16/08 Weld CO 6N 60W 18 SWNE John Thomas Logan, a married man dealing in his sole and separate property Baseline Minerals, Inc. 9/16/08 Weld CO 6N 60W 18 SWSE John W. Young, a single man Condor Energy Technology LLC 9/12/13 Weld CO 6N 60W 18 NENE John W. Young, a single man Condor Energy Technology LLC 9/12/13 Weld CO 6N 60W 18 NESE John W. Young, a single man Condor Energy Technology LLC 9/12/13 Weld CO 6N 60W 18 NWNE John W. Young, a single man Condor Energy Technology LLC 9/12/13 Weld CO 6N 60W 18 NWSE John W. Young, a single man Condor Energy Technology LLC 9/12/13 Weld CO 6N 60W 18 SENE John W. Young, a single man Condor Energy Technology LLC 9/12/13 Weld CO 6N 60W 18 SESE John W. Young, a single man Condor Energy Technology LLC 9/12/13 Weld CO 6N 60W 18 SWNE John W. Young, a single man Condor Energy Technology LLC 9/12/13 Weld CO 6N 60W 18 SWSE John W. Young, a single man Condor Energy Technology LLC 9/12/13 Weld CO 6N 60W 18 NENE John W. Young, a single man Condor Energy Technology LLC 9/12/13 Weld CO 6N 60W 18 NESE John W. Young, a single man Condor Energy Technology LLC 9/12/13 Weld CO 6N 60W 18 NWNE John W. Young, a single man Condor Energy Technology LLC 9/12/13 Weld CO 6N 60W 18 NWSE John W. Young, a single man Condor Energy Technology LLC 9/12/13 Weld CO 6N 60W 18 SENE John W. Young, a single man Condor Energy Technology LLC 9/12/13 Weld CO 6N 60W 18 SESE John W. Young, a single man Condor Energy Technology LLC 9/12/13 Weld CO 6N 60W 18 SWNE John W. Young, a single man Condor Energy Technology LLC 9/12/13 Weld CO 6N 60W 18 SWSE Jolynn McDannald Brailas Bypass Trust, represented herein by Alexander Brailas, Trustee Baseline Minerals, Inc. 7/26/11 Weld CO 6N 60W 19 NENE Jolynn McDannald Brailas Bypass Trust, represented herein by Alexander Brailas, Trustee Baseline Minerals, Inc. 7/26/11 Weld CO 6N 60W 19 NESE Jolynn McDannald Brailas Bypass Trust, represented herein by Alexander Brailas, Trustee Baseline Minerals, Inc. 7/26/11 Weld CO 6N 60W 19 NWNE Jolynn McDannald Brailas Bypass Trust, represented herein by Alexander Brailas, Trustee Baseline Minerals, Inc. 7/26/11 Weld CO 6N 60W 19 NWSE Jolynn McDannald Brailas Bypass Trust, represented herein by Alexander Brailas, Trustee Baseline Minerals, Inc. 7/26/11 Weld CO 6N 60W 19 SENE Jolynn McDannald Brailas Bypass Trust, represented herein by Alexander Brailas, Trustee Baseline Minerals, Inc. 7/26/11 Weld CO 6N 60W 19 SESE Jolynn McDannald Brailas Bypass Trust, represented herein by Alexander Brailas, Trustee Baseline Minerals, Inc. 7/26/11 Weld CO 6N 60W 19 SWNE Jolynn McDannald Brailas Bypass Trust, represented herein by Alexander Brailas, Trustee Baseline Minerals, Inc. 7/26/11 Weld CO 6N 60W 19 SWSE JOOS, DAVID B. Baseline Minerals, Inc. 4/4/11 Weld CO 7N 59W 28 NENW JOOS, DAVID B. Baseline Minerals, Inc. 4/4/11 Weld CO 7N 59W 28 NESW JOOS, DAVID B. Baseline Minerals, Inc. 4/4/11 Weld CO 7N 59W 28 NWNW JOOS, DAVID B. Baseline Minerals, Inc. 4/4/11 Weld CO 7N 59W 28 NWSW JOOS, DAVID B. Baseline Minerals, Inc. 4/4/11 Weld CO 7N 59W 28 SENW JOOS, DAVID B. Baseline Minerals, Inc. 4/4/11 Weld CO 7N 59W 28 SESW JOOS, DAVID B. Baseline Minerals, Inc. 4/4/11 Weld CO 7N 59W 28 SWNW JOOS, DAVID B. Baseline Minerals, Inc. 4/4/11 Weld CO 7N 59W 28 SWSW Judith Stevens Condor Energy Technology LLC 10/24/12 Weld CO 7N 59W 28 NENE Judith Stevens Condor Energy Technology LLC 10/24/12 Weld CO 7N 59W 28 NWNE Judith Stevens Condor Energy Technology LLC 10/24/12 Weld CO 7N 59W 28 SENE Judith Stevens Condor Energy Technology LLC 10/24/12 Weld CO 7N 59W 28 SWNE Judith Stevens Condor Energy Technology LLC 10/24/12 Weld CO 7N 59W 28 SESE Judith Stevens Condor Energy Technology LLC 10/24/12 Weld CO 7N 59W 28 SWSE Judith Stevens Condor Energy Technology LLC 10/24/12 Weld CO 7N 59W 28 NESE Judith Stevens Condor Energy Technology LLC 10/24/12 Weld CO 7N 59W 28 NWSE JUNE GARVER FOR CLARICE HATCHER Great Western Oil and Gas 1/8/11 Weld CO 7N 59W 28 SENW JUNE GARVER FOR CLARICE HATCHER Great Western Oil and Gas 1/8/11 Weld CO 7N 59W 28 SESW JUNE GARVER FOR CLARICE HATCHER Great Western Oil and Gas 1/8/11 Weld CO 7N 59W 28 NESW JUNE GARVER FOR CLARICE HATCHER Great Western Oil and Gas 1/8/11 Weld CO 7N 59W 28 SESE JUNE GARVER FOR CLARICE HATCHER Great Western Oil and Gas 1/8/11 Weld CO 7N 59W 28 SWSE JUNE GARVER FOR CLARICE HATCHER Great Western Oil and Gas 1/8/11 Weld CO 7N 59W 28 NWSE JUNE GARVER FOR CLARICE HATCHER Great Western Oil and Gas 1/8/11 Weld CO 7N 59W 28 NESE JUNE GARVER FOR CLARICE HATCHER Great Western Oil and Gas 1/8/11 Weld CO 7N 59W 28 SWNW LOT 4 JUNE GARVER FOR CLARICE HATCHER Great Western Oil and Gas 1/8/11 Weld CO 7N 59W 28 SENW LOT 3 JUNE GARVER FOR CLARICE HATCHER Great Western Oil and Gas 1/8/11 Weld CO 7N 59W 28 SWNW LOT 2 Karen S. Kozak, a/k/a Karen Sue Kozak, a widow Baseline Minerals, Inc. 8/11/11 Weld CO 6N 60W 19 NENW Karen S. Kozak, a/k/a Karen Sue Kozak, a widow Baseline Minerals, Inc. 8/11/11 Weld CO 6N 60W 19 NESW Karen S. Kozak, a/k/a Karen Sue Kozak, a widow Baseline Minerals, Inc. 8/11/11 Weld CO 6N 60W 19 NWNW Karen S. Kozak, a/k/a Karen Sue Kozak, a widow Baseline Minerals, Inc. 8/11/11 Weld CO 6N 60W 19 NWSW Karen S. Kozak, a/k/a Karen Sue Kozak, a widow Baseline Minerals, Inc. 8/11/11 Weld CO 6N 60W 19 SENW Karen S. Kozak, a/k/a Karen Sue Kozak, a widow Baseline Minerals, Inc. 8/11/11 Weld CO 6N 60W 19 SESW Karen S. Kozak, a/k/a Karen Sue Kozak, a widow Baseline Minerals, Inc. 8/11/11 Weld CO 6N 60W 19 SWNW Karen S. Kozak, a/k/a Karen Sue Kozak, a widow Baseline Minerals, Inc. 8/11/11 Weld CO 6N 60W 19 SWSW Karen S. Raymond, a single woman Baseline Minerals, Inc. 7/12/11 Weld CO 6N 60W 19 NENW Karen S. Raymond, a single woman Baseline Minerals, Inc. 7/12/11 Weld CO 6N 60W 19 NESW Karen S. Raymond, a single woman Baseline Minerals, Inc. 7/12/11 Weld CO 6N 60W 19 NWNW Karen S. Raymond, a single woman Baseline Minerals, Inc. 7/12/11 Weld CO 6N 60W 19 NWSW Karen S. Raymond, a single woman Baseline Minerals, Inc. 7/12/11 Weld CO 6N 60W 19 SENW Karen S. Raymond, a single woman Baseline Minerals, Inc. 7/12/11 Weld CO 6N 60W 19 SESW Karen S. Raymond, a single woman Baseline Minerals, Inc. 7/12/11 Weld CO 6N 60W 19 SWNW Karen S. Raymond, a single woman Baseline Minerals, Inc. 7/12/11 Weld CO 6N 60W 19 SWSW KATHERINE HOWARD DIXON HEREFORD Condor Energy Technology LLC 4/24/13 Morgan CO 7N 59W 28 SWSW Kathryn B. Yahn, a single woman Baseline Minerals, Inc. 7/11/11 Weld CO 6N 60W 19 NESE Kathryn B. Yahn, a single woman Baseline Minerals, Inc. 7/11/11 Weld CO 6N 60W 19 NESW Kathryn B. Yahn, a single woman Baseline Minerals, Inc. 7/11/11 Weld CO 6N 60W 19 NWSE Kathryn B. Yahn, a single woman Baseline Minerals, Inc. 7/11/11 Weld CO 6N 60W 19 NWSW Kathryn B. Yahn, a single woman Baseline Minerals, Inc. 7/11/11 Weld CO 6N 60W 19 SESE Kathryn B. Yahn, a single woman Baseline Minerals, Inc. 7/11/11 Weld CO 6N 60W 19 SESW Kathryn B. Yahn, a single woman Baseline Minerals, Inc. 7/11/11 Weld CO 6N 60W 19 SWSE Kathryn B. Yahn, a single woman Baseline Minerals, Inc. 7/11/11 Weld CO 6N 60W 19 SWSW KEJR, HARRY J. Condor Energy Technology LLC 9/14/13 Morgan CO 7N 59W 28 NENE KEJR, HARRY J. Condor Energy Technology LLC 9/14/13 Morgan CO 7N 59W 28 NENW KEJR, HARRY J. Condor Energy Technology LLC 9/14/13 Morgan CO 7N 59W 28 NESE KEJR, HARRY J. Condor Energy Technology LLC 9/14/13 Morgan CO 7N 59W 28 NESW KEJR, HARRY J. Condor Energy Technology LLC 9/14/13 Morgan CO 7N 59W 28 NWNE KEJR, HARRY J. Condor Energy Technology LLC 9/14/13 Morgan CO 7N 59W 28 NWNW KEJR, HARRY J. Condor Energy Technology LLC 9/14/13 Morgan CO 7N 59W 28 NWSE KEJR, HARRY J. Condor Energy Technology LLC 9/14/13 Morgan CO 7N 59W 28 NWSW KEJR, HARRY J. Condor Energy Technology LLC 9/14/13 Morgan CO 7N 59W 28 SENE KEJR, HARRY J. Condor Energy Technology LLC 9/14/13 Morgan CO 7N 59W 28 SENW KEJR, HARRY J. Condor Energy Technology LLC 9/14/13 Morgan CO 7N 59W 28 SESE KEJR, HARRY J. Condor Energy Technology LLC 9/14/13 Morgan CO 7N 59W 28 SESW KEJR, HARRY J. Condor Energy Technology LLC 9/14/13 Morgan CO 7N 59W 28 SWNE KEJR, HARRY J. Condor Energy Technology LLC 9/14/13 Morgan CO 7N 59W 28 SWNW KEJR, HARRY J. Condor Energy Technology LLC 9/14/13 Morgan CO 7N 59W 28 SWSE KEJR, HARRY J. Condor Energy Technology LLC 9/14/13 Morgan CO 7N 59W 28 SWSW Kristen L. Johnson HOP Energies, LLC 10/20/10 Weld CO 7N 59W 18 S/2, S/2NW/4, NW/4NW/4 Kristen L. Johnson HOP Energies, LLC 10/20/10 Weld CO 7N 59W 17 S/2 Kristin Zinis Condor Energy Technology LLC 11/13/12 Weld CO 7N 59W 28 NENE Kristin Zinis Condor Energy Technology LLC 11/13/12 Weld CO 7N 59W 28 NESE Kristin Zinis Condor Energy Technology LLC 11/13/12 Weld CO 7N 59W 28 NWNE Kristin Zinis Condor Energy Technology LLC 11/13/12 Weld CO 7N 59W 28 NWSE Kristin Zinis Condor Energy Technology LLC 11/13/12 Weld CO 7N 59W 28 SENE Kristin Zinis Condor Energy Technology LLC 11/13/12 Weld CO 7N 59W 28 SESE Kristin Zinis Condor Energy Technology LLC 11/13/12 Weld CO 7N 59W 28 SWNE Kristin Zinis Condor Energy Technology LLC 11/13/12 Weld CO 7N 59W 28 SWSE LAWRENCE L. DINSMOOR Great Western Oil and Gas 1/27/11 Weld CO 7N 59W 28 SENW LAWRENCE L. DINSMOOR Great Western Oil and Gas 1/27/11 Weld CO 7N 59W 28 SESW LAWRENCE L. DINSMOOR Great Western Oil and Gas 1/27/11 Weld CO 7N 59W 28 NESW LAWRENCE L. DINSMOOR Great Western Oil and Gas 1/27/11 Weld CO 7N 59W 28 SESE LAWRENCE L. DINSMOOR Great Western Oil and Gas 1/27/11 Weld CO 7N 59W 28 SWSE LAWRENCE L. DINSMOOR Great Western Oil and Gas 1/27/11 Weld CO 7N 59W 28 NWSE LAWRENCE L. DINSMOOR Great Western Oil and Gas 1/27/11 Weld CO 7N 59W 28 NESE LAWRENCE L. DINSMOOR Great Western Oil and Gas 1/27/11 Weld CO 7N 59W 28 SWNW LOT 4 LAWRENCE L. DINSMOOR Great Western Oil and Gas 1/27/11 Weld CO 7N 59W 28 SENW LOT 3 LAWRENCE L. DINSMOOR Great Western Oil and Gas 1/27/11 Weld CO 7N 59W 28 SWNW LOT 2 Lease #9519.8 - State of Colorado Board of Land Commissioners Contex Energy Company 2/21/08 Weld CO 6N 60W 19 SESW Lease #9519.8 - State of Colorado Board of Land Commissioners Contex Energy Company 2/21/08 Weld CO 6N 60W 19 NWNE Lease #9519.8 - State of Colorado Board of Land Commissioners Contex Energy Company 2/21/08 Weld CO 6N 60W 19 SWSW Lease #9519.8 - State of Colorado Board of Land Commissioners Contex Energy Company 2/21/08 Weld CO 6N 60W 19 SENE Lease #9519.8 - State of Colorado Board of Land Commissioners Contex Energy Company 2/21/08 Weld CO 6N 60W 19 NWNW Lease #9519.8 - State of Colorado Board of Land Commissioners Contex Energy Company 2/21/08 Weld CO 6N 60W 19 NENW Lease #9519.8 - State of Colorado Board of Land Commissioners Contex Energy Company 2/21/08 Weld CO 6N 60W 19 SENW Lease #9519.8 - State of Colorado Board of Land Commissioners Contex Energy Company 2/21/08 Weld CO 6N 60W 19 SWNW Lease #9519.8 - State of Colorado Board of Land Commissioners Contex Energy Company 2/21/08 Weld CO 6N 60W 19 NENE Lease #9519.8 - State of Colorado Board of Land Commissioners Contex Energy Company 2/21/08 Weld CO 6N 60W 19 SWNE Lease #9519.8 - State of Colorado Board of Land Commissioners Contex Energy Company 2/21/08 Weld CO 6N 60W 19 NWSE Lease #9519.8 - State of Colorado Board of Land Commissioners Contex Energy Company 2/21/08 Weld CO 6N 60W 19 NESE Lease #9519.8 - State of Colorado Board of Land Commissioners Contex Energy Company 2/21/08 Weld CO 6N 60W 19 SESE Lease #9519.8 - State of Colorado Board of Land Commissioners Contex Energy Company 2/21/08 Weld CO 6N 60W 19 SWSE Lease #9519.8 - State of Colorado Board of Land Commissioners Contex Energy Company 2/21/08 Weld CO 6N 60W 19 NWSW Lease #9519.8 - State of Colorado Board of Land Commissioners Contex Energy Company 2/21/08 Weld CO 6N 60W 19 NESW Lease #9520.8 - State of Colorado Board of Land Commissioners Contex Energy Company 2/21/08 Weld CO 6N 60W 19 NWNW Lease #9520.8 - State of Colorado Board of Land Commissioners Contex Energy Company 2/21/08 Weld CO 6N 60W 19 NENW Lease #9520.8 - State of Colorado Board of Land Commissioners Contex Energy Company 2/21/08 Weld CO 6N 60W 19 SENW Lease #9520.8 - State of Colorado Board of Land Commissioners Contex Energy Company 2/21/08 Weld CO 6N 60W 19 SWNW Lease #9520.8 - State of Colorado Board of Land Commissioners Contex Energy Company 2/21/08 Weld CO 6N 60W 19 NWSW Lease #9520.8 - State of Colorado Board of Land Commissioners Contex Energy Company 2/21/08 Weld CO 6N 60W 19 NESW Lease #9520.8 - State of Colorado Board of Land Commissioners Contex Energy Company 2/21/08 Weld CO 6N 60W 19 SESW Lease #9520.8 - State of Colorado Board of Land Commissioners Contex Energy Company 2/21/08 Weld CO 6N 60W 19 SWSW LEASE #9521.8 - STATE OF COLORADO BOARD OF LAND CO Contex Energy Company 2/21/08 Weld CO 7N 59W 28 NENE LEASE #9521.8 - STATE OF COLORADO BOARD OF LAND CO Contex Energy Company 2/21/08 Weld CO 7N 59W 28 NENW LEASE #9521.8 - STATE OF COLORADO BOARD OF LAND CO Contex Energy Company 2/21/08 Weld CO 7N 59W 28 NESE LEASE #9521.8 - STATE OF COLORADO BOARD OF LAND CO Contex Energy Company 2/21/08 Weld CO 7N 59W 28 NESW LEASE #9521.8 - STATE OF COLORADO BOARD OF LAND CO Contex Energy Company 2/21/08 Weld CO 7N 59W 28 NWNE LEASE #9521.8 - STATE OF COLORADO BOARD OF LAND CO Contex Energy Company 2/21/08 Weld CO 7N 59W 28 NWNW LEASE #9521.8 - STATE OF COLORADO BOARD OF LAND CO Contex Energy Company 2/21/08 Weld CO 7N 59W 28 NWSE LEASE #9521.8 - STATE OF COLORADO BOARD OF LAND CO Contex Energy Company 2/21/08 Weld CO 7N 59W 28 NWSW LEASE #9521.8 - STATE OF COLORADO BOARD OF LAND CO Contex Energy Company 2/21/08 Weld CO 7N 59W 28 SENE LEASE #9521.8 - STATE OF COLORADO BOARD OF LAND CO Contex Energy Company 2/21/08 Weld CO 7N 59W 28 SENW LEASE #9521.8 - STATE OF COLORADO BOARD OF LAND CO Contex Energy Company 2/21/08 Weld CO 7N 59W 28 SESE LEASE #9521.8 - STATE OF COLORADO BOARD OF LAND CO Contex Energy Company 2/21/08 Weld CO 7N 59W 28 SESW LEASE #9521.8 - STATE OF COLORADO BOARD OF LAND CO Contex Energy Company 2/21/08 Weld CO 7N 59W 28 SWNE LEASE #9521.8 - STATE OF COLORADO BOARD OF LAND CO Contex Energy Company 2/21/08 Weld CO 7N 59W 28 SWNW LEASE #9521.8 - STATE OF COLORADO BOARD OF LAND CO Contex Energy Company 2/21/08 Weld CO 7N 59W 28 SWSE LEASE #9521.8 - STATE OF COLORADO BOARD OF LAND CO Contex Energy Company 2/21/08 Weld CO 7N 59W 28 SWSW LILA HUGHES Great Western Oil and Gas 1/27/11 Weld CO 7N 59W 28 SWNW LOT 2 LILA HUGHES Great Western Oil and Gas 1/27/11 Weld CO 7N 59W 28 SENW LILA HUGHES Great Western Oil and Gas 1/27/11 Weld CO 7N 59W 28 SENW LOT 3 LILA HUGHES Great Western Oil and Gas 1/27/11 Weld CO 7N 59W 28 SWNW LOT 4 LILA HUGHES Great Western Oil and Gas 1/27/11 Weld CO 7N 59W 28 SESW LILA HUGHES Great Western Oil and Gas 1/27/11 Weld CO 7N 59W 28 NESW LILA HUGHES Great Western Oil and Gas 1/27/11 Weld CO 7N 59W 28 SESE LILA HUGHES Great Western Oil and Gas 1/27/11 Weld CO 7N 59W 28 SWSE LILA HUGHES Great Western Oil and Gas 1/27/11 Weld CO 7N 59W 28 NWSE LILA HUGHES Great Western Oil and Gas 1/27/11 Weld CO 7N 59W 28 NESE Linda Santora, A Single Woman HOP Energies, LLC 10/20/10 Weld CO 7N 59W 18 S/2, S/2NW/4, NW/4NW/4 Linda Santora, A Single Woman HOP Energies, LLC 10/20/10 Weld CO 7N 59W 17 S/2 Lisa A. Scott, a single woman Contex Energy Company 2/14/08 Weld CO 6N 60W 19 NWNE Lisa A. Scott, a single woman Contex Energy Company 2/14/08 Weld CO 6N 60W 19 NENE Lisa A. Scott, a single woman Contex Energy Company 2/14/08 Weld CO 6N 60W 19 SENE Lisa A. Scott, a single woman Contex Energy Company 2/14/08 Weld CO 6N 60W 19 SWNE Lisa A. Scott, a single woman Contex Energy Company 2/14/08 Weld CO 6N 60W 19 NWSE Lisa A. Scott, a single woman Contex Energy Company 2/14/08 Weld CO 6N 60W 19 NESE Lisa A. Scott, a single woman Contex Energy Company 2/14/08 Weld CO 6N 60W 19 SESE Lisa A. Scott, a single woman Contex Energy Company 2/14/08 Weld CO 6N 60W 19 SWSE LOLA ENNIS AND GEORGE ENNIS Great Western Oil and Gas 1/25/11 Weld CO 7N 59W 28 SENW LOLA ENNIS AND GEORGE ENNIS Great Western Oil and Gas 1/25/11 Weld CO 7N 59W 28 SESW LOLA ENNIS AND GEORGE ENNIS Great Western Oil and Gas 1/25/11 Weld CO 7N 59W 28 NESW LOLA ENNIS AND GEORGE ENNIS Great Western Oil and Gas 1/25/11 Weld CO 7N 59W 28 SESE LOLA ENNIS AND GEORGE ENNIS Great Western Oil and Gas 1/25/11 Weld CO 7N 59W 28 SWSE LOLA ENNIS AND GEORGE ENNIS Great Western Oil and Gas 1/25/11 Weld CO 7N 59W 28 NWSE LOLA ENNIS AND GEORGE ENNIS Great Western Oil and Gas 1/25/11 Weld CO 7N 59W 28 NESE LOLA ENNIS AND GEORGE ENNIS Great Western Oil and Gas 1/25/11 Weld CO 7N 59W 28 SWNW LOT 4 LOLA ENNIS AND GEORGE ENNIS Great Western Oil and Gas 1/25/11 Weld CO 7N 59W 28 SENW LOT 3 LOLA ENNIS AND GEORGE ENNIS Great Western Oil and Gas 1/25/11 Weld CO 7N 59W 28 SWNW LOT 2 LUNDQUIST, EMILY MARGARET Baseline Minerals, Inc. 7/8/10 Morgan CO 7N 59W 28 NESE LUNDQUIST, EMILY MARGARET Baseline Minerals, Inc. 7/8/10 Morgan CO 7N 59W 28 SESE LUNDQUIST, EMILY MARGARET Baseline Minerals, Inc. 7/8/10 Morgan CO 7N 59W 28 SWSE LUNDQUIST, EMILY MARGARET Baseline Minerals, Inc. 7/8/10 Morgan CO 7N 59W 28 NENE LUNDQUIST, EMILY MARGARET Baseline Minerals, Inc. 7/8/10 Morgan CO 7N 59W 28 NENW LUNDQUIST, EMILY MARGARET Baseline Minerals, Inc. 7/8/10 Morgan CO 7N 59W 28 NWNE LUNDQUIST, EMILY MARGARET Baseline Minerals, Inc. 7/8/10 Morgan CO 7N 59W 28 SENE LUNDQUIST, EMILY MARGARET Baseline Minerals, Inc. 7/8/10 Morgan CO 7N 59W 28 SWNE Lutin Curlee Family Partnership LTD., a Colorado Limited Partnership Condor Energy Technology LLC 9/8/13 Weld CO 6N 60W 19 NESE Lutin Curlee Family Partnership LTD., a Colorado Limited Partnership Condor Energy Technology LLC 9/8/13 Weld CO 6N 60W 19 NESW Lutin Curlee Family Partnership LTD., a Colorado Limited Partnership Condor Energy Technology LLC 9/8/13 Weld CO 6N 60W 19 NWSE Lutin Curlee Family Partnership LTD., a Colorado Limited Partnership Condor Energy Technology LLC 9/8/13 Weld CO 6N 60W 19 NWSW Lutin Curlee Family Partnership LTD., a Colorado Limited Partnership Condor Energy Technology LLC 9/8/13 Weld CO 6N 60W 19 SESE Lutin Curlee Family Partnership LTD., a Colorado Limited Partnership Condor Energy Technology LLC 9/8/13 Weld CO 6N 60W 19 SESW Lutin Curlee Family Partnership LTD., a Colorado Limited Partnership Condor Energy Technology LLC 9/8/13 Weld CO 6N 60W 19 SWSE Lutin Curlee Family Partnership LTD., a Colorado Limited Partnership Condor Energy Technology LLC 9/8/13 Weld CO 6N 60W 19 SWSW Lynn K. Mabray, a single woman Baseline Minerals, Inc. 8/25/11 Weld CO 6N 60W 19 NESE Lynn K. Mabray, a single woman Baseline Minerals, Inc. 8/25/11 Weld CO 6N 60W 19 NESW Lynn K. Mabray, a single woman Baseline Minerals, Inc. 8/25/11 Weld CO 6N 60W 19 NWSE Lynn K. Mabray, a single woman Baseline Minerals, Inc. 8/25/11 Weld CO 6N 60W 19 NWSW Lynn K. Mabray, a single woman Baseline Minerals, Inc. 8/25/11 Weld CO 6N 60W 19 SESE Lynn K. Mabray, a single woman Baseline Minerals, Inc. 8/25/11 Weld CO 6N 60W 19 SESW Lynn K. Mabray, a single woman Baseline Minerals, Inc. 8/25/11 Weld CO 6N 60W 19 SWSE Lynn K. Mabray, a single woman Baseline Minerals, Inc. 8/25/11 Weld CO 6N 60W 19 SWSW Lynn S. Cutrer, a/k/a Lynn Francis Stark Cutrer, a single woman Baseline Minerals, Inc. 7/14/11 Weld CO 6N 60W 19 NENE Lynn S. Cutrer, a/k/a Lynn Francis Stark Cutrer, a single woman Baseline Minerals, Inc. 7/14/11 Weld CO 6N 60W 19 NESE Lynn S. Cutrer, a/k/a Lynn Francis Stark Cutrer, a single woman Baseline Minerals, Inc. 7/14/11 Weld CO 6N 60W 19 NWNE Lynn S. Cutrer, a/k/a Lynn Francis Stark Cutrer, a single woman Baseline Minerals, Inc. 7/14/11 Weld CO 6N 60W 19 NWSE Lynn S. Cutrer, a/k/a Lynn Francis Stark Cutrer, a single woman Baseline Minerals, Inc. 7/14/11 Weld CO 6N 60W 19 SENE Lynn S. Cutrer, a/k/a Lynn Francis Stark Cutrer, a single woman Baseline Minerals, Inc. 7/14/11 Weld CO 6N 60W 19 SESE Lynn S. Cutrer, a/k/a Lynn Francis Stark Cutrer, a single woman Baseline Minerals, Inc. 7/14/11 Weld CO 6N 60W 19 SWNE Lynn S. Cutrer, a/k/a Lynn Francis Stark Cutrer, a single woman Baseline Minerals, Inc. 7/14/11 Weld CO 6N 60W 19 SWSE LYNN SCHILD Great Western Oil and Gas 12/29/10 Weld CO 7N 59W 28 SENW LYNN SCHILD Great Western Oil and Gas 12/29/10 Weld CO 7N 59W 28 SESW LYNN SCHILD Great Western Oil and Gas 12/29/10 Weld CO 7N 59W 28 SWNW LOT 4 LYNN SCHILD Great Western Oil and Gas 12/29/10 Weld CO 7N 59W 28 SENW LOT 3 LYNN SCHILD Great Western Oil and Gas 12/29/10 Weld CO 7N 59W 28 SWNW LOT 2 Margaret A. Stephenson, a widow Baseline Minerals, Inc. 8/8/08 Weld CO 6N 60W 17 NENW Margaret A. Stephenson, a widow Baseline Minerals, Inc. 8/8/08 Weld CO 6N 60W 17 NESW Margaret A. Stephenson, a widow Baseline Minerals, Inc. 8/8/08 Weld CO 6N 60W 17 NWNW Margaret A. Stephenson, a widow Baseline Minerals, Inc. 8/8/08 Weld CO 6N 60W 17 NWSW Margaret A. Stephenson, a widow Baseline Minerals, Inc. 8/8/08 Weld CO 6N 60W 17 SENW Margaret A. Stephenson, a widow Baseline Minerals, Inc. 8/8/08 Weld CO 6N 60W 17 SESW Margaret A. Stephenson, a widow Baseline Minerals, Inc. 8/8/08 Weld CO 6N 60W 17 SWNW Margaret A. Stephenson, a widow Baseline Minerals, Inc. 8/8/08 Weld CO 6N 60W 17 SWSW Marianne Giba Jelniker, married to Donald Jelniker, dealing herin with her sole and separate property Baseline Minerals, Inc. 8/5/11 Weld CO 6N 60W 17 NENW Marianne Giba Jelniker, married to Donald Jelniker, dealing herin with her sole and separate property Baseline Minerals, Inc. 8/5/11 Weld CO 6N 60W 17 NESW Marianne Giba Jelniker, married to Donald Jelniker, dealing herin with her sole and separate property Baseline Minerals, Inc. 8/5/11 Weld CO 6N 60W 17 NWNW Marianne Giba Jelniker, married to Donald Jelniker, dealing herin with her sole and separate property Baseline Minerals, Inc. 8/5/11 Weld CO 6N 60W 17 NWSW Marianne Giba Jelniker, married to Donald Jelniker, dealing herin with her sole and separate property Baseline Minerals, Inc. 8/5/11 Weld CO 6N 60W 17 SENW Marianne Giba Jelniker, married to Donald Jelniker, dealing herin with her sole and separate property Baseline Minerals, Inc. 8/5/11 Weld CO 6N 60W 17 SESW Marianne Giba Jelniker, married to Donald Jelniker, dealing herin with her sole and separate property Baseline Minerals, Inc. 8/5/11 Weld CO 6N 60W 17 SWNW Marianne Giba Jelniker, married to Donald Jelniker, dealing herin with her sole and separate property Baseline Minerals, Inc. 8/5/11 Weld CO 6N 60W 17 SWSW Marilyn L. Raymond, a single woman Baseline Minerals, Inc. 7/12/11 Weld CO 6N 60W 17 NENW Marilyn L. Raymond, a single woman Baseline Minerals, Inc. 7/12/11 Weld CO 6N 60W 17 NESW Marilyn L. Raymond, a single woman Baseline Minerals, Inc. 7/12/11 Weld CO 6N 60W 17 NWNW Marilyn L. Raymond, a single woman Baseline Minerals, Inc. 7/12/11 Weld CO 6N 60W 17 NWSW Marilyn L. Raymond, a single woman Baseline Minerals, Inc. 7/12/11 Weld CO 6N 60W 17 SENW Marilyn L. Raymond, a single woman Baseline Minerals, Inc. 7/12/11 Weld CO 6N 60W 17 SESW Marilyn L. Raymond, a single woman Baseline Minerals, Inc. 7/12/11 Weld CO 6N 60W 17 SWNW Marilyn L. Raymond, a single woman Baseline Minerals, Inc. 7/12/11 Weld CO 6N 60W 17 SWSW Mark Willis Memovich, a single man Baseline Minerals, Inc. 8/29/11 Weld CO 6N 60W 17 NENW Mark Willis Memovich, a single man Baseline Minerals, Inc. 8/29/11 Weld CO 6N 60W 17 NESW Mark Willis Memovich, a single man Baseline Minerals, Inc. 8/29/11 Weld CO 6N 60W 17 NWNW Mark Willis Memovich, a single man Baseline Minerals, Inc. 8/29/11 Weld CO 6N 60W 17 NWSW Mark Willis Memovich, a single man Baseline Minerals, Inc. 8/29/11 Weld CO 6N 60W 17 SENW Mark Willis Memovich, a single man Baseline Minerals, Inc. 8/29/11 Weld CO 6N 60W 17 SESW Mark Willis Memovich, a single man Baseline Minerals, Inc. 8/29/11 Weld CO 6N 60W 17 SWNW Mark Willis Memovich, a single man Baseline Minerals, Inc. 8/29/11 Weld CO 6N 60W 17 SWSW MARKLEY, EUGENE A. Baseline Minerals, Inc. 5/8/10 Morgan CO 7N 59W 28 NENW MARKLEY, EUGENE A. Baseline Minerals, Inc. 5/8/10 Morgan CO 7N 59W 28 NESW MARKLEY, EUGENE A. Baseline Minerals, Inc. 5/8/10 Morgan CO 7N 59W 28 NWNW MARKLEY, EUGENE A. Baseline Minerals, Inc. 5/8/10 Morgan CO 7N 59W 28 NWSW MARKLEY, EUGENE A. Baseline Minerals, Inc. 5/8/10 Morgan CO 7N 59W 28 SENW MARKLEY, EUGENE A. Baseline Minerals, Inc. 5/8/10 Morgan CO 7N 59W 28 SESW MARKLEY, EUGENE A. Baseline Minerals, Inc. 5/8/10 Morgan CO 7N 59W 28 SWNW MARKLEY, EUGENE A. Baseline Minerals, Inc. 5/8/10 Morgan CO 7N 59W 28 SWSW MARKLEY, ROBERT Baseline Minerals, Inc. 5/8/10 Morgan CO 7N 59W 28 NENW MARKLEY, ROBERT Baseline Minerals, Inc. 5/8/10 Morgan CO 7N 59W 28 NESW MARKLEY, ROBERT Baseline Minerals, Inc. 5/8/10 Morgan CO 7N 59W 28 NWNW MARKLEY, ROBERT Baseline Minerals, Inc. 5/8/10 Morgan CO 7N 59W 28 NWSW MARKLEY, ROBERT Baseline Minerals, Inc. 5/8/10 Morgan CO 7N 59W 28 SENW MARKLEY, ROBERT Baseline Minerals, Inc. 5/8/10 Morgan CO 7N 59W 28 SESW MARKLEY, ROBERT Baseline Minerals, Inc. 5/8/10 Morgan CO 7N 59W 28 SWNW MARKLEY, ROBERT Baseline Minerals, Inc. 5/8/10 Morgan CO 7N 59W 28 SWSW Mary Ann Smith, married to Edward Smith, dealing herein with her sole and separate property Baseline Minerals, Inc. 7/25/11 Weld CO 6N 60W 17 NENE Mary Ann Smith, married to Edward Smith, dealing herein with her sole and separate property Baseline Minerals, Inc. 7/25/11 Weld CO 6N 60W 17 NESE Mary Ann Smith, married to Edward Smith, dealing herein with her sole and separate property Baseline Minerals, Inc. 7/25/11 Weld CO 6N 60W 17 NWNE Mary Ann Smith, married to Edward Smith, dealing herein with her sole and separate property Baseline Minerals, Inc. 7/25/11 Weld CO 6N 60W 17 NWSE Mary Ann Smith, married to Edward Smith, dealing herein with her sole and separate property Baseline Minerals, Inc. 7/25/11 Weld CO 6N 60W 17 SENE Mary Ann Smith, married to Edward Smith, dealing herein with her sole and separate property Baseline Minerals, Inc. 7/25/11 Weld CO 6N 60W 17 SESE Mary Ann Smith, married to Edward Smith, dealing herein with her sole and separate property Baseline Minerals, Inc. 7/25/11 Weld CO 6N 60W 17 SWNE Mary Ann Smith, married to Edward Smith, dealing herein with her sole and separate property Baseline Minerals, Inc. 7/25/11 Weld CO 6N 60W 17 SWSE Mary Thompson, Power of Attorney for Steven Arthur Memovich Condor Energy Technology LLC 9/9/13 Weld CO 6N 60W 17 Matthew A. Giba, a single man Baseline Minerals, Inc. 8/19/11 Weld CO 6N 60W 17 NENW Matthew A. Giba, a single man Baseline Minerals, Inc. 8/19/11 Weld CO 6N 60W 17 NESW Matthew A. Giba, a single man Baseline Minerals, Inc. 8/19/11 Weld CO 6N 60W 17 NWNW Matthew A. Giba, a single man Baseline Minerals, Inc. 8/19/11 Weld CO 6N 60W 17 NWSW Matthew A. Giba, a single man Baseline Minerals, Inc. 8/19/11 Weld CO 6N 60W 17 SENW Matthew A. Giba, a single man Baseline Minerals, Inc. 8/19/11 Weld CO 6N 60W 17 SESW Matthew A. Giba, a single man Baseline Minerals, Inc. 8/19/11 Weld CO 6N 60W 17 SWNW Matthew A. Giba, a single man Baseline Minerals, Inc. 8/19/11 Weld CO 6N 60W 17 SWSW McCommon Family Trust 0 7/11/13 Morgan CO 7N 59W 28 NESE McCommon Family Trust 0 7/11/13 Morgan CO 7N 59W 28 NWSE McCommon Family Trust 0 7/11/13 Morgan CO 7N 59W 29 SESE McCommon Family Trust 0 7/11/13 Morgan CO 7N 59W 29 SWSE MCCOMMON, MARGARET B. Condor Energy Technology LLC 7/11/13 Morgan CO 7N 59W 29 NESE MCCOMMON, MARGARET B. Condor Energy Technology LLC 7/11/13 Morgan CO 7N 59W 29 NWSE MCCOMMON, MARGARET B. Condor Energy Technology LLC 7/11/13 Morgan CO 7N 59W 29 SESE MCCOMMON, MARGARET B. Condor Energy Technology LLC 7/11/13 Morgan CO 7N 59W 29 SWSE MCCONNELL, LILA J. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 29 NENE MCCONNELL, LILA J. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 29 NENW MCCONNELL, LILA J. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 29 NESE MCCONNELL, LILA J. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 29 NESW MCCONNELL, LILA J. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 29 NWNE MCCONNELL, LILA J. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 29 NWNW MCCONNELL, LILA J. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 29 NWSE MCCONNELL, LILA J. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 29 NWSW MCCONNELL, LILA J. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 29 SENE MCCONNELL, LILA J. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 29 SENW MCCONNELL, LILA J. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 30 SESE MCCONNELL, LILA J. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 30 SESW MCCONNELL, LILA J. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 30 SWNE MCCONNELL, LILA J. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 30 SWNW MCCONNELL, LILA J. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 30 SWSE MCCONNELL, LILA J. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 30 SWSW MCCONNELL, LILA J. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 30 NENW MCCONNELL, LILA J. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 30 NESW MCCONNELL, LILA J. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 30 NWNW MCCONNELL, LILA J. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 30 NWSW MCCONNELL, LILA J. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 30 SENW MCCONNELL, LILA J. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 30 SESW MCCONNELL, LILA J. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 30 SWNW MCCONNELL, LILA J. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 59W 30 SWSW McCulliss Oil and Gas Condor Energy Technology LLC 2/23/13 Weld CO 6N 60W 17 e/2 MCGILL, JUDITH ANN Baseline Minerals, Inc. 7/15/10 Morgan CO 7N 59W 30 NESE MCGILL, JUDITH ANN Baseline Minerals, Inc. 7/15/10 Morgan CO 7N 59W 30 SESE MCGILL, JUDITH ANN Baseline Minerals, Inc. 7/15/10 Morgan CO 7N 59W 30 SWSE MCGILL, JUDITH ANN Baseline Minerals, Inc. 7/15/10 Morgan CO 7N 59W 30 NENE MCGILL, JUDITH ANN Baseline Minerals, Inc. 7/15/10 Morgan CO 7N 59W 30 NENW MCGILL, JUDITH ANN Baseline Minerals, Inc. 7/15/10 Morgan CO 7N 59W 30 NWNE MCGILL, JUDITH ANN Baseline Minerals, Inc. 7/15/10 Morgan CO 7N 59W 30 SENE MCGILL, JUDITH ANN Baseline Minerals, Inc. 7/15/10 Morgan CO 7N 59W 30 SWNE Melvin H. Brantley, a single person Condor Energy Technology LLC 9/8/13 Weld CO 6N 60W 17 SWNE Melvin H. Brantley, a single person Condor Energy Technology LLC 9/8/13 Weld CO 6N 60W 17 NWNW Melvin H. Brantley, a single person Condor Energy Technology LLC 9/8/13 Weld CO 6N 60W 17 NENW Melvin H. Brantley, a single person Condor Energy Technology LLC 9/8/13 Weld CO 6N 60W 17 SENW Melvin H. Brantley, a single person Condor Energy Technology LLC 9/8/13 Weld CO 6N 60W 17 SWNW Melvin H. Brantley, a single person Condor Energy Technology LLC 9/8/13 Weld CO 6N 60W 17 NWNE Melvin H. Brantley, a single person Condor Energy Technology LLC 9/8/13 Weld CO 6N 60W 17 SENE Melvin H. Brantley, a single person Condor Energy Technology LLC 9/8/13 Weld CO 6N 60W 17 NENE Michael J. Dailey, a single man Baseline Minerals, Inc. 8/1/11 Weld CO 6N 60W 17 NENE Michael J. Dailey, a single man Baseline Minerals, Inc. 8/1/11 Weld CO 6N 60W 17 NESE Michael J. Dailey, a single man Baseline Minerals, Inc. 8/1/11 Weld CO 6N 60W 17 NWNE Michael J. Dailey, a single man Baseline Minerals, Inc. 8/1/11 Weld CO 6N 60W 17 NWSE Michael J. Dailey, a single man Baseline Minerals, Inc. 8/1/11 Weld CO 6N 60W 17 SENE Michael J. Dailey, a single man Baseline Minerals, Inc. 8/1/11 Weld CO 6N 60W 17 SESE Michael J. Dailey, a single man Baseline Minerals, Inc. 8/1/11 Weld CO 6N 60W 17 SWNE Michael J. Dailey, a single man Baseline Minerals, Inc. 8/1/11 Weld CO 6N 60W 17 SWSE MICHALOW, SHERYL K. Baseline Minerals, Inc. 10/6/10 Morgan CO 7N 59W 30 NESE MICHALOW, SHERYL K. Baseline Minerals, Inc. 10/6/10 Morgan CO 7N 59W 30 SESE MICHALOW, SHERYL K. Baseline Minerals, Inc. 10/6/10 Morgan CO 7N 59W 32 SWSE MICHALOW, SHERYL K. Baseline Minerals, Inc. 10/6/10 Morgan CO 7N 59W 32 NENE MICHALOW, SHERYL K. Baseline Minerals, Inc. 10/6/10 Morgan CO 7N 59W 32 NENW MICHALOW, SHERYL K. Baseline Minerals, Inc. 10/6/10 Morgan CO 7N 59W 32 NWNE MICHALOW, SHERYL K. Baseline Minerals, Inc. 10/6/10 Morgan CO 7N 59W 32 SENE MICHALOW, SHERYL K. Baseline Minerals, Inc. 10/6/10 Morgan CO 7N 59W 32 SWNE Mike Livengood and Samatha Livengood Markus Production 10/29/10 Weld CO 7N 59W 32 NENE Mike Livengood and Samatha Livengood Markus Production 10/29/10 Weld CO 7N 59W 32 NWNE Mike Livengood and Samatha Livengood Markus Production 10/29/10 Weld CO 7N 59W 32 SENE Mike Livengood and Samatha Livengood Markus Production 10/29/10 Weld CO 7N 59W 32 SWNE Mike Livengood and Samatha Livengood Markus Production 10/29/10 Weld CO 7N 59W 32 NENW Milton Nazaryk, aka Milton P. Nazaryk, a married man dealing in his sole and separate property Condor Energy Technology LLC 8/19/13 Weld CO 6N 60W 17 NENE Milton Nazaryk, aka Milton P. Nazaryk, a married man dealing in his sole and separate property Condor Energy Technology LLC 8/19/13 Weld CO 6N 60W 17 SENE Milton Nazaryk, aka Milton P. Nazaryk, a married man dealing in his sole and separate property Condor Energy Technology LLC 8/19/13 Weld CO 6N 60W 17 SWNE Milton Nazaryk, aka Milton P. Nazaryk, a married man dealing in his sole and separate property Condor Energy Technology LLC 8/19/13 Weld CO 6N 60W 17 NWSE Milton Nazaryk, aka Milton P. Nazaryk, a married man dealing in his sole and separate property Condor Energy Technology LLC 8/19/13 Weld CO 6N 60W 17 NESE Milton Nazaryk, aka Milton P. Nazaryk, a married man dealing in his sole and separate property Condor Energy Technology LLC 8/19/13 Weld CO 6N 60W 17 SESE Milton Nazaryk, aka Milton P. Nazaryk, a married man dealing in his sole and separate property Condor Energy Technology LLC 8/19/13 Weld CO 6N 60W 17 SWSE Milton Nazaryk, aka Milton P. Nazaryk, a married man dealing in his sole and separate property Condor Energy Technology LLC 8/19/13 Weld CO 6N 60W 17 NWNE Mona Archer, a married woman dealing in her sole and separate property Contex Energy Company 2/14/08 Weld CO 6N 60W 17 NENE Mona Archer, a married woman dealing in her sole and separate property Contex Energy Company 2/14/08 Weld CO 6N 60W 17 NWNE Mona Archer, a married woman dealing in her sole and separate property Contex Energy Company 2/14/08 Weld CO 6N 60W 17 SENE Mona Archer, a married woman dealing in her sole and separate property Contex Energy Company 2/14/08 Weld CO 6N 60W 17 NESE Mona Archer, a married woman dealing in her sole and separate property Contex Energy Company 2/14/08 Weld CO 6N 60W 17 SWNE Mona Archer, a married woman dealing in her sole and separate property Contex Energy Company 2/14/08 Weld CO 6N 60W 17 SESE Mona Archer, a married woman dealing in her sole and separate property Contex Energy Company 2/14/08 Weld CO 6N 60W 17 SWSE Mona Archer, a married woman dealing in her sole and separate property Contex Energy Company 2/14/08 Weld CO 6N 60W 17 NWSE Monaco Family Trust, represented herein by Edward Monaco, Trustee Baseline Minerals, Inc. 8/5/11 Weld CO 6N 60W 17 NENW Monaco Family Trust, represented herein by Edward Monaco, Trustee Baseline Minerals, Inc. 8/5/11 Weld CO 6N 60W 17 NESW Monaco Family Trust, represented herein by Edward Monaco, Trustee Baseline Minerals, Inc. 8/5/11 Weld CO 6N 60W 17 NWNW Monaco Family Trust, represented herein by Edward Monaco, Trustee Baseline Minerals, Inc. 8/5/11 Weld CO 6N 60W 17 NWSW Monaco Family Trust, represented herein by Edward Monaco, Trustee Baseline Minerals, Inc. 8/5/11 Weld CO 6N 60W 17 SENW Monaco Family Trust, represented herein by Edward Monaco, Trustee Baseline Minerals, Inc. 8/5/11 Weld CO 6N 60W 17 SESW Monaco Family Trust, represented herein by Edward Monaco, Trustee Baseline Minerals, Inc. 8/5/11 Weld CO 6N 60W 17 SWNW Monaco Family Trust, represented herein by Edward Monaco, Trustee Baseline Minerals, Inc. 8/5/11 Weld CO 6N 60W 17 SWSW MORAN, JERELL L. Baseline Minerals, Inc. 7/14/10 Morgan CO 7N 59W 32 NESE MORAN, JERELL L. Baseline Minerals, Inc. 7/14/10 Morgan CO 7N 59W 32 SESE MORAN, JERELL L. Baseline Minerals, Inc. 7/14/10 Morgan CO 7N 59W 32 SWSE MORAN, JERELL L. Baseline Minerals, Inc. 7/14/10 Morgan CO 7N 59W 32 NENE MORAN, JERELL L. Baseline Minerals, Inc. 7/14/10 Morgan CO 7N 59W 32 NENW MORAN, JERELL L. Baseline Minerals, Inc. 7/14/10 Morgan CO 7N 59W 33 NWNE MORAN, JERELL L. Baseline Minerals, Inc. 7/14/10 Morgan CO 7N 59W 33 SENE MORAN, JERELL L. Baseline Minerals, Inc. 7/14/10 Morgan CO 7N 59W 33 SWNE MORAN, LONNIE Baseline Minerals, Inc. 7/13/10 Morgan CO 7N 59W 33 NESE MORAN, LONNIE Baseline Minerals, Inc. 7/13/10 Morgan CO 7N 59W 33 SESE MORAN, LONNIE Baseline Minerals, Inc. 7/13/10 Morgan CO 7N 59W 33 NENE MORAN, LONNIE Baseline Minerals, Inc. 7/13/10 Morgan CO 7N 59W 33 NENW MORAN, LONNIE Baseline Minerals, Inc. 7/13/10 Morgan CO 7N 59W 33 NWNE MORAN, LONNIE Baseline Minerals, Inc. 7/13/10 Morgan CO 7N 59W 33 SENE MORAN, LONNIE Baseline Minerals, Inc. 7/13/10 Morgan CO 7N 59W 33 SWNE MORAN, LONNIE Baseline Minerals, Inc. 7/13/10 Morgan CO 7N 59W 33 SWSE Morris Ernest Stark Baseline Minerals, Inc. 8/24/11 Weld CO 6N 60W 17 NENE Morris Ernest Stark Baseline Minerals, Inc. 8/24/11 Weld CO 6N 60W 17 NESE Morris Ernest Stark Baseline Minerals, Inc. 8/24/11 Weld CO 6N 60W 17 NWNE Morris Ernest Stark Baseline Minerals, Inc. 8/24/11 Weld CO 6N 60W 17 NWSE Morris Ernest Stark Baseline Minerals, Inc. 8/24/11 Weld CO 6N 60W 17 SENE Morris Ernest Stark Baseline Minerals, Inc. 8/24/11 Weld CO 6N 60W 17 SESE Morris Ernest Stark Baseline Minerals, Inc. 8/24/11 Weld CO 6N 60W 17 SWNE Morris Ernest Stark Baseline Minerals, Inc. 8/24/11 Weld CO 6N 60W 17 SWSE Nancy Turner Green Condor Energy Technology LLC 11/21/12 Weld CO 7N 59W 33 NENE Nancy Turner Green Condor Energy Technology LLC 11/21/12 Weld CO 7N 59W 33 NESE Nancy Turner Green Condor Energy Technology LLC 11/21/12 Weld CO 7N 59W 33 NWNE Nancy Turner Green Condor Energy Technology LLC 11/21/12 Weld CO 7N 59W 33 NWSE Nancy Turner Green Condor Energy Technology LLC 11/21/12 Weld CO 7N 59W 33 SENE Nancy Turner Green Condor Energy Technology LLC 11/21/12 Weld CO 7N 59W 33 SESE Nancy Turner Green Condor Energy Technology LLC 11/21/12 Weld CO 7N 59W 33 SWNE Nancy Turner Green Condor Energy Technology LLC 11/21/12 Weld CO 7N 59W 33 SWSE NOREEN SMITH, FKA NOREEN ROSMIS Great Western Oil and Gas 1/8/11 Weld CO 7N 59W 33 SWNW LOT 2 NOREEN SMITH, FKA NOREEN ROSMIS Great Western Oil and Gas 1/8/11 Weld CO 7N 59W 33 SENW NOREEN SMITH, FKA NOREEN ROSMIS Great Western Oil and Gas 1/8/11 Weld CO 7N 59W 33 SENW LOT 3 NOREEN SMITH, FKA NOREEN ROSMIS Great Western Oil and Gas 1/8/11 Weld CO 7N 59W 33 SWNW LOT 4 NOREEN SMITH, FKA NOREEN ROSMIS Great Western Oil and Gas 1/8/11 Weld CO 7N 59W 33 SESW NOREEN SMITH, FKA NOREEN ROSMIS Great Western Oil and Gas 1/8/11 Weld CO 7N 59W 33 NESW NOREEN SMITH, FKA NOREEN ROSMIS Great Western Oil and Gas 1/8/11 Weld CO 7N 59W 33 SESE NOREEN SMITH, FKA NOREEN ROSMIS Great Western Oil and Gas 1/8/11 Weld CO 7N 59W 33 SWSE NOREEN SMITH, FKA NOREEN ROSMIS Great Western Oil and Gas 1/8/11 Weld CO 7N 59W 33 NWSE NOREEN SMITH, FKA NOREEN ROSMIS Great Western Oil and Gas 1/8/11 Weld CO 7N 59W 33 NESE Patricia Louise Welch, a widow Baseline Minerals, Inc. 9/20/11 Weld CO 6N 60W 17 NENW Patricia Louise Welch, a widow Baseline Minerals, Inc. 9/20/11 Weld CO 6N 60W 17 NESW Patricia Louise Welch, a widow Baseline Minerals, Inc. 9/20/11 Weld CO 6N 60W 17 NWNW Patricia Louise Welch, a widow Baseline Minerals, Inc. 9/20/11 Weld CO 6N 60W 17 NWSW Patricia Louise Welch, a widow Baseline Minerals, Inc. 9/20/11 Weld CO 6N 60W 17 SENW Patricia Louise Welch, a widow Baseline Minerals, Inc. 9/20/11 Weld CO 6N 60W 17 SESW Patricia Louise Welch, a widow Baseline Minerals, Inc. 9/20/11 Weld CO 6N 60W 17 SWNW Patricia Louise Welch, a widow Baseline Minerals, Inc. 9/20/11 Weld CO 6N 60W 17 SWSW Patricia S. Ditolla, a single woman Baseline Minerals, Inc. 7/13/11 Weld CO 6N 60W 17 NENW Patricia S. Ditolla, a single woman Baseline Minerals, Inc. 7/13/11 Weld CO 6N 60W 17 NESW Patricia S. Ditolla, a single woman Baseline Minerals, Inc. 7/13/11 Weld CO 6N 60W 17 NWNW Patricia S. Ditolla, a single woman Baseline Minerals, Inc. 7/13/11 Weld CO 6N 60W 17 NWSW Patricia S. Ditolla, a single woman Baseline Minerals, Inc. 7/13/11 Weld CO 6N 60W 17 SENW Patricia S. Ditolla, a single woman Baseline Minerals, Inc. 7/13/11 Weld CO 6N 60W 17 SESW Patricia S. Ditolla, a single woman Baseline Minerals, Inc. 7/13/11 Weld CO 6N 60W 17 SWNW Patricia S. Ditolla, a single woman Baseline Minerals, Inc. 7/13/11 Weld CO 6N 60W 17 SWSW Patrick L. Dailey, married to Diane Dailey, and dealing herein with his sole and separate property Baseline Minerals, Inc. 8/1/11 Weld CO 6N 60W 17 NENE Patrick L. Dailey, married to Diane Dailey, and dealing herein with his sole and separate property Baseline Minerals, Inc. 8/1/11 Weld CO 6N 60W 17 NESE Patrick L. Dailey, married to Diane Dailey, and dealing herein with his sole and separate property Baseline Minerals, Inc. 8/1/11 Weld CO 6N 60W 17 NWNE Patrick L. Dailey, married to Diane Dailey, and dealing herein with his sole and separate property Baseline Minerals, Inc. 8/1/11 Weld CO 6N 60W 17 NWSE Patrick L. Dailey, married to Diane Dailey, and dealing herein with his sole and separate property Baseline Minerals, Inc. 8/1/11 Weld CO 6N 60W 17 SENE Patrick L. Dailey, married to Diane Dailey, and dealing herein with his sole and separate property Baseline Minerals, Inc. 8/1/11 Weld CO 6N 60W 17 SESE Patrick L. Dailey, married to Diane Dailey, and dealing herein with his sole and separate property Baseline Minerals, Inc. 8/1/11 Weld CO 6N 60W 17 SWNE Patrick L. Dailey, married to Diane Dailey, and dealing herein with his sole and separate property Baseline Minerals, Inc. 8/1/11 Weld CO 6N 60W 17 SWSE Patty L.Ford Baseline Minerals, Inc. 12/13/10 Weld CO 6N 60W 17 NENE Patty L.Ford Baseline Minerals, Inc. 12/13/10 Weld CO 6N 60W 17 NENW Patty L.Ford Baseline Minerals, Inc. 12/13/10 Weld CO 6N 60W 17 NWNE Patty L.Ford Baseline Minerals, Inc. 12/13/10 Weld CO 6N 60W 17 SENE Patty L.Ford Baseline Minerals, Inc. 12/13/10 Weld CO 6N 60W 17 SENW Patty L.Ford Baseline Minerals, Inc. 12/13/10 Weld CO 6N 60W 17 SWNE Patty L.Ford Baseline Minerals, Inc. 12/13/10 Weld CO 6N 60W 17 SWNW lot 2 Patty L.Ford Baseline Minerals, Inc. 12/13/10 Weld CO 6N 60W 17 NWNW lot 1 Patty L.Ford Baseline Minerals, Inc. 12/13/10 Weld CO 6N 60W 17 NENE Patty L.Ford Baseline Minerals, Inc. 12/13/10 Weld CO 6N 60W 17 NESE Patty L.Ford Baseline Minerals, Inc. 12/13/10 Weld CO 6N 60W 17 NWNE Patty L.Ford Baseline Minerals, Inc. 12/13/10 Weld CO 6N 60W 17 NWSE Patty L.Ford Baseline Minerals, Inc. 12/13/10 Weld CO 6N 60W 17 SENE Patty L.Ford Baseline Minerals, Inc. 12/13/10 Weld CO 6N 60W 17 SESE Patty L.Ford Baseline Minerals, Inc. 12/13/10 Weld CO 6N 60W 17 SWNE Patty L.Ford Baseline Minerals, Inc. 12/13/10 Weld CO 6N 60W 17 SWSE Patty L.Ford Baseline Minerals, Inc. 12/13/13 Weld CO 6N 60W 17 NENE Patty L.Ford Baseline Minerals, Inc. 12/13/13 Weld CO 6N 60W 17 NENW Patty L.Ford Baseline Minerals, Inc. 12/13/13 Weld CO 6N 60W 17 NESW Patty L.Ford Baseline Minerals, Inc. 12/13/13 Weld CO 6N 60W 17 NWNE Patty L.Ford Baseline Minerals, Inc. 12/13/13 Weld CO 6N 60W 17 NWNW Patty L.Ford Baseline Minerals, Inc. 12/13/13 Weld CO 6N 60W 17 NWSW Patty L.Ford Baseline Minerals, Inc. 12/13/13 Weld CO 6N 60W 17 SENE Patty L.Ford Baseline Minerals, Inc. 12/13/13 Weld CO 6N 60W 17 SENW Patty L.Ford Baseline Minerals, Inc. 12/13/13 Weld CO 6N 60W 17 SESW Patty L.Ford Baseline Minerals, Inc. 12/13/13 Weld CO 6N 60W 17 SWNE Patty L.Ford Baseline Minerals, Inc. 12/13/13 Weld CO 6N 60W 17 SWNW Patty L.Ford Baseline Minerals, Inc. 12/13/13 Weld CO 6N 60W 17 SWSW Patty L.Ford Baseline Minerals, Inc. 12/13/13 Weld CO 6N 60W 17 NESE Patty L.Ford Baseline Minerals, Inc. 12/13/13 Weld CO 6N 60W 17 SESE Patty L.Ford Baseline Minerals, Inc. 12/13/13 Weld CO 6N 60W 17 NWSE Patty L.Ford Baseline Minerals, Inc. 12/13/13 Weld CO 6N 60W 17 SWNE Patty L.Ford Baseline Minerals, Inc. 12/13/13 Weld CO 6N 60W 17 SWSE Patty L. Ford Baseline Minerals, Inc. 11/10/10 Weld CO 6N 60W 17 NENW Patty L. Ford Baseline Minerals, Inc. 11/10/10 Weld CO 6N 60W 17 NESW Patty L. Ford Baseline Minerals, Inc. 11/10/10 Weld CO 6N 60W 17 SENW Patty L. Ford Baseline Minerals, Inc. 11/10/10 Weld CO 6N 60W 17 SESW Patty L. Ford Baseline Minerals, Inc. 11/10/10 Weld CO 6N 60W 17 SWSW lot 4 Patty L. Ford Baseline Minerals, Inc. 11/10/10 Weld CO 6N 60W 17 NWSW lot 3 Patty L. Ford Baseline Minerals, Inc. 11/10/10 Weld CO 6N 60W 17 SWNW lot 2 Patty L. Ford Baseline Minerals, Inc. 11/10/10 Weld CO 6N 60W 17 NWNW lot 1 Paul McCulliss Condor Energy Technology LLC 2/23/13 Weld CO 6N 60W 17 e/2 Paula Grivna Manzuk, married to Myron D. Manzuk, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/17/11 Weld CO 6N 60W 17 NENW Paula Grivna Manzuk, married to Myron D. Manzuk, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/17/11 Weld CO 6N 60W 17 NESW Paula Grivna Manzuk, married to Myron D. Manzuk, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/17/11 Weld CO 6N 60W 17 NWNW Paula Grivna Manzuk, married to Myron D. Manzuk, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/17/11 Weld CO 6N 60W 17 NWSW Paula Grivna Manzuk, married to Myron D. Manzuk, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/17/11 Weld CO 6N 60W 17 SENW Paula Grivna Manzuk, married to Myron D. Manzuk, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/17/11 Weld CO 6N 60W 17 SESW Paula Grivna Manzuk, married to Myron D. Manzuk, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/17/11 Weld CO 6N 60W 17 SWNW Paula Grivna Manzuk, married to Myron D. Manzuk, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/17/11 Weld CO 6N 60W 17 SWSW Peggy R. Schultz,f/k/a Peggy Rose Memovich, married to Gene Schultz, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/29/11 Weld CO 6N 60W 17 NENW Peggy R. Schultz,f/k/a Peggy Rose Memovich, married to Gene Schultz, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/29/11 Weld CO 6N 60W 17 NESW Peggy R. Schultz,f/k/a Peggy Rose Memovich, married to Gene Schultz, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/29/11 Weld CO 6N 60W 17 NWNW Peggy R. Schultz,f/k/a Peggy Rose Memovich, married to Gene Schultz, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/29/11 Weld CO 6N 60W 17 NWSW Peggy R. Schultz,f/k/a Peggy Rose Memovich, married to Gene Schultz, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/29/11 Weld CO 6N 60W 17 SENW Peggy R. Schultz,f/k/a Peggy Rose Memovich, married to Gene Schultz, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/29/11 Weld CO 6N 60W 17 SESW Peggy R. Schultz,f/k/a Peggy Rose Memovich, married to Gene Schultz, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/29/11 Weld CO 6N 60W 17 SWNW Peggy R. Schultz,f/k/a Peggy Rose Memovich, married to Gene Schultz, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/29/11 Weld CO 6N 60W 17 SWSW Peggy Rose Schultz Condor Energy Technology LLC 10/9/12 Weld CO 7N 59W 33 SENW Peggy Rose Schultz Condor Energy Technology LLC 10/9/12 Weld CO 7N 59W 33 SESW Peggy Rose Schultz Condor Energy Technology LLC 10/9/12 Weld CO 7N 59W 33 NESW Peggy Rose Schultz Condor Energy Technology LLC 10/9/12 Weld CO 7N 59W 33 SESE Peggy Rose Schultz Condor Energy Technology LLC 10/9/12 Weld CO 7N 59W 33 SWSE Peggy Rose Schultz Condor Energy Technology LLC 10/9/12 Weld CO 7N 59W 33 NWSE Peggy Rose Schultz Condor Energy Technology LLC 10/9/12 Weld CO 7N 59W 33 NESE Peggy Rose Schultz Condor Energy Technology LLC 10/9/12 Weld CO 7N 59W 33 SWNW LOT 4 Peggy Rose Schultz Condor Energy Technology LLC 10/9/12 Weld CO 7N 59W 33 SENW LOT 3 Peggy Rose Schultz Condor Energy Technology LLC 10/9/12 Weld CO 7N 59W 33 SWNW LOT 2 PESTANA, EVA DARLENE Baseline Minerals, Inc. 7/15/10 Morgan CO 7N 59W 33 NESE PESTANA, EVA DARLENE Baseline Minerals, Inc. 7/15/10 Morgan CO 7N 59W 34 SESE PESTANA, EVA DARLENE Baseline Minerals, Inc. 7/15/10 Morgan CO 7N 59W 34 SWSE PESTANA, EVA DARLENE Baseline Minerals, Inc. 7/15/10 Morgan CO 7N 59W 34 NENE PESTANA, EVA DARLENE Baseline Minerals, Inc. 7/15/10 Morgan CO 7N 59W 34 NENW PESTANA, EVA DARLENE Baseline Minerals, Inc. 7/15/10 Morgan CO 7N 59W 34 NWNE PESTANA, EVA DARLENE Baseline Minerals, Inc. 7/15/10 Morgan CO 7N 59W 34 SENE PESTANA, EVA DARLENE Baseline Minerals, Inc. 7/15/10 Morgan CO 7N 59W 34 SWNE PETTEYS TRUST, ALONZO Baseline Minerals, Inc. 8/12/10 Morgan CO 7N 59W 34 NENW lot 3 PETTEYS TRUST, ALONZO Baseline Minerals, Inc. 8/12/10 Morgan CO 7N 59W 34 NESW PETTEYS TRUST, ALONZO Baseline Minerals, Inc. 8/12/10 Morgan CO 7N 59W 34 SENW PETTEYS TRUST, ALONZO Baseline Minerals, Inc. 8/12/10 Morgan CO 7N 59W 34 SESW PRISCILLA OHLER Great Western Oil and Gas 1/8/11 Weld CO 7N 59W 34 SWNW LOT 2 PRISCILLA OHLER Great Western Oil and Gas 1/8/11 Weld CO 7N 59W 34 SENW PRISCILLA OHLER Great Western Oil and Gas 1/8/11 Weld CO 7N 59W 34 SENW LOT 3 PRISCILLA OHLER Great Western Oil and Gas 1/8/11 Weld CO 7N 59W 34 SWNW LOT 4 PRISCILLA OHLER Great Western Oil and Gas 1/8/11 Weld CO 7N 59W 34 SESW PRISCILLA OHLER Great Western Oil and Gas 1/8/11 Weld CO 7N 59W 34 NESW R. Paul Wagner, a single man Condor Energy Technology LLC 8/30/13 Weld CO 6N 60W 17 R. Paul Wagner, a single man Condor Energy Technology LLC 8/30/13 Weld CO 6N 60W 17 Richard C. Brantley and Lodean L. Brantley, husband and wife Condor Energy Technology LLC 9/8/13 Weld CO 6N 60W 17 NENE Richard C. Brantley and Lodean L. Brantley, husband and wife Condor Energy Technology LLC 9/8/13 Weld CO 6N 60W 17 NENW Richard C. Brantley and Lodean L. Brantley, husband and wife Condor Energy Technology LLC 9/8/13 Weld CO 6N 60W 17 NWNE Richard C. Brantley and Lodean L. Brantley, husband and wife Condor Energy Technology LLC 9/8/13 Weld CO 6N 60W 17 NWNW Richard C. Brantley and Lodean L. Brantley, husband and wife Condor Energy Technology LLC 9/8/13 Weld CO 6N 60W 17 SENE Richard C. Brantley and Lodean L. Brantley, husband and wife Condor Energy Technology LLC 9/8/13 Weld CO 6N 60W 17 SENW Richard C. Brantley and Lodean L. Brantley, husband and wife Condor Energy Technology LLC 9/8/13 Weld CO 6N 60W 17 SWNE Richard C. Brantley and Lodean L. Brantley, husband and wife Condor Energy Technology LLC 9/8/13 Weld CO 6N 60W 17 SWNW Richard E. Jones, a/k/a Richard Emmett Glenn Jones, married to Wilma J. Jones, dealing herein with his sole and separate property Baseline Minerals, Inc. 8/3/11 Weld CO 6N 60W 17 NENW Richard E. Jones, a/k/a Richard Emmett Glenn Jones, married to Wilma J. Jones, dealing herein with his sole and separate property Baseline Minerals, Inc. 8/3/11 Weld CO 6N 60W 17 NESW Richard E. Jones, a/k/a Richard Emmett Glenn Jones, married to Wilma J. Jones, dealing herein with his sole and separate property Baseline Minerals, Inc. 8/3/11 Weld CO 6N 60W 20 NWNW Richard E. Jones, a/k/a Richard Emmett Glenn Jones, married to Wilma J. Jones, dealing herein with his sole and separate property Baseline Minerals, Inc. 8/3/11 Weld CO 6N 60W 20 NWSW Richard E. Jones, a/k/a Richard Emmett Glenn Jones, married to Wilma J. Jones, dealing herein with his sole and separate property Baseline Minerals, Inc. 8/3/11 Weld CO 6N 60W 20 SENW Richard E. Jones, a/k/a Richard Emmett Glenn Jones, married to Wilma J. Jones, dealing herein with his sole and separate property Baseline Minerals, Inc. 8/3/11 Weld CO 6N 60W 20 SESW Richard E. Jones, a/k/a Richard Emmett Glenn Jones, married to Wilma J. Jones, dealing herein with his sole and separate property Baseline Minerals, Inc. 8/3/11 Weld CO 6N 60W 20 SWNW Richard E. Jones, a/k/a Richard Emmett Glenn Jones, married to Wilma J. Jones, dealing herein with his sole and separate property Baseline Minerals, Inc. 8/3/11 Weld CO 6N 60W 20 SWSW Robert D. LaRue, a/k/a Robert Driscoll LaRue, married to Edell E. LaRue, dealing herein with his sole and separate property Baseline Minerals, Inc. 7/15/11 Weld CO 6N 60W 20 NENE Robert D. LaRue, a/k/a Robert Driscoll LaRue, married to Edell E. LaRue, dealing herein with his sole and separate property Baseline Minerals, Inc. 7/15/11 Weld CO 6N 60W 20 NESE Robert D. LaRue, a/k/a Robert Driscoll LaRue, married to Edell E. LaRue, dealing herein with his sole and separate property Baseline Minerals, Inc. 7/15/11 Weld CO 6N 60W 20 NWNE Robert D. LaRue, a/k/a Robert Driscoll LaRue, married to Edell E. LaRue, dealing herein with his sole and separate property Baseline Minerals, Inc. 7/15/11 Weld CO 6N 60W 20 NWSE Robert D. LaRue, a/k/a Robert Driscoll LaRue, married to Edell E. LaRue, dealing herein with his sole and separate property Baseline Minerals, Inc. 7/15/11 Weld CO 6N 60W 20 SENE Robert D. LaRue, a/k/a Robert Driscoll LaRue, married to Edell E. LaRue, dealing herein with his sole and separate property Baseline Minerals, Inc. 7/15/11 Weld CO 6N 60W 20 SESE Robert D. LaRue, a/k/a Robert Driscoll LaRue, married to Edell E. LaRue, dealing herein with his sole and separate property Baseline Minerals, Inc. 7/15/11 Weld CO 6N 60W 20 SWNE Robert D. LaRue, a/k/a Robert Driscoll LaRue, married to Edell E. LaRue, dealing herein with his sole and separate property Baseline Minerals, Inc. 7/15/11 Weld CO 6N 60W 20 SWSE Robert H. Markley, a married man dealing in his sole and separate property Baseline Minerals, Inc. 10/12/10 Weld CO 6N 60W 20 NENW Robert H. Markley, a married man dealing in his sole and separate property Baseline Minerals, Inc. 10/12/10 Weld CO 6N 60W 20 NESW Robert H. Markley, a married man dealing in his sole and separate property Baseline Minerals, Inc. 10/12/10 Weld CO 6N 60W 21 NWNW Robert H. Markley, a married man dealing in his sole and separate property Baseline Minerals, Inc. 10/12/10 Weld CO 6N 60W 21 NWSW Robert H. Markley, a married man dealing in his sole and separate property Baseline Minerals, Inc. 10/12/10 Weld CO 6N 60W 21 SENW Robert H. Markley, a married man dealing in his sole and separate property Baseline Minerals, Inc. 10/12/10 Weld CO 6N 60W 21 SESW Robert H. Markley, a married man dealing in his sole and separate property Baseline Minerals, Inc. 10/12/10 Weld CO 6N 60W 21 SWNW Robert H. Markley, a married man dealing in his sole and separate property Baseline Minerals, Inc. 10/12/10 Weld CO 6N 60W 21 SWSW Robert M. McDannald, Jr., a/k/a Robert Morris McDannald, Jr., married to Katin C. Pontikes, dealing herein with his sole and separate property Baseline Minerals, Inc. 7/20/11 Weld CO 6N 60W 21 NENE Robert M. McDannald, Jr., a/k/a Robert Morris McDannald, Jr., married to Katin C. Pontikes, dealing herein with his sole and separate property Baseline Minerals, Inc. 7/20/11 Weld CO 6N 60W 21 NESE Robert M. McDannald, Jr., a/k/a Robert Morris McDannald, Jr., married to Katin C. Pontikes, dealing herein with his sole and separate property Baseline Minerals, Inc. 7/20/11 Weld CO 6N 60W 21 NWNE Robert M. McDannald, Jr., a/k/a Robert Morris McDannald, Jr., married to Katin C. Pontikes, dealing herein with his sole and separate property Baseline Minerals, Inc. 7/20/11 Weld CO 6N 60W 21 NWSE Robert M. McDannald, Jr., a/k/a Robert Morris McDannald, Jr., married to Katin C. Pontikes, dealing herein with his sole and separate property Baseline Minerals, Inc. 7/20/11 Weld CO 6N 60W 21 SENE Robert M. McDannald, Jr., a/k/a Robert Morris McDannald, Jr., married to Katin C. Pontikes, dealing herein with his sole and separate property Baseline Minerals, Inc. 7/20/11 Weld CO 6N 60W 21 SESE Robert M. McDannald, Jr., a/k/a Robert Morris McDannald, Jr., married to Katin C. Pontikes, dealing herein with his sole and separate property Baseline Minerals, Inc. 7/20/11 Weld CO 6N 60W 21 SWNE Robert M. McDannald, Jr., a/k/a Robert Morris McDannald, Jr., married to Katin C. Pontikes, dealing herein with his sole and separate property Baseline Minerals, Inc. 7/20/11 Weld CO 6N 60W 21 SWSE Rodney S. Marcum, a married man, dealing in his sole and separate property Condor Energy Technology LLC 9/2/13 Weld CO 6N 60W 21 NESE Rodney S. Marcum, a married man, dealing in his sole and separate property Condor Energy Technology LLC 9/2/13 Weld CO 6N 60W 21 NESW Rodney S. Marcum, a married man, dealing in his sole and separate property Condor Energy Technology LLC 9/2/13 Weld CO 6N 60W 21 NWSE Rodney S. Marcum, a married man, dealing in his sole and separate property Condor Energy Technology LLC 9/2/13 Weld CO 6N 60W 21 NWSW Rodney S. Marcum, a married man, dealing in his sole and separate property Condor Energy Technology LLC 9/2/13 Weld CO 6N 60W 21 SESE Rodney S. Marcum, a married man, dealing in his sole and separate property Condor Energy Technology LLC 9/2/13 Weld CO 6N 60W 21 SESW Rodney S. Marcum, a married man, dealing in his sole and separate property Condor Energy Technology LLC 9/2/13 Weld CO 6N 60W 21 SWSE Rodney S. Marcum, a married man, dealing in his sole and separate property Condor Energy Technology LLC 9/2/13 Weld CO 6N 60W 21 SWSW Roe Ann Wallin, a maried woman dealing in her sole and separate property Contex Energy Company 2/14/08 Weld CO 6N 60W 21 NWNE Roe Ann Wallin, a maried woman dealing in her sole and separate property Contex Energy Company 2/14/08 Weld CO 6N 60W 21 NWSE Roe Ann Wallin, a maried woman dealing in her sole and separate property Contex Energy Company 2/14/08 Weld CO 6N 60W 21 NESE Roe Ann Wallin, a maried woman dealing in her sole and separate property Contex Energy Company 2/14/08 Weld CO 6N 60W 21 SWSE Roe Ann Wallin, a maried woman dealing in her sole and separate property Contex Energy Company 2/14/08 Weld CO 6N 60W 21 NENE Roe Ann Wallin, a maried woman dealing in her sole and separate property Contex Energy Company 2/14/08 Weld CO 6N 60W 21 SENE Roe Ann Wallin, a maried woman dealing in her sole and separate property Contex Energy Company 2/14/08 Weld CO 6N 60W 21 SWNE Roe Ann Wallin, a maried woman dealing in her sole and separate property Contex Energy Company 2/14/08 Weld CO 6N 60W 21 SESE Roger Hilzer, a married man dealing in his sole and separate property Condor Energy Technology LLC 9/9/13 Weld CO 6N 60W 21 NENE Roger Hilzer, a married man dealing in his sole and separate property Condor Energy Technology LLC 9/9/13 Weld CO 6N 60W 21 NESE Roger Hilzer, a married man dealing in his sole and separate property Condor Energy Technology LLC 9/9/13 Weld CO 6N 60W 21 NWNE Roger Hilzer, a married man dealing in his sole and separate property Condor Energy Technology LLC 9/9/13 Weld CO 6N 60W 21 NWSE Roger Hilzer, a married man dealing in his sole and separate property Condor Energy Technology LLC 9/9/13 Weld CO 6N 60W 21 SENE Roger Hilzer, a married man dealing in his sole and separate property Condor Energy Technology LLC 9/9/13 Weld CO 6N 60W 21 SESE Roger Hilzer, a married man dealing in his sole and separate property Condor Energy Technology LLC 9/9/13 Weld CO 6N 60W 21 SWNE Roger Hilzer, a married man dealing in his sole and separate property Condor Energy Technology LLC 9/9/13 Weld CO 6N 60W 21 SWSE Roger Hilzer, a married man dealing in his sole and separate property Condor Energy Technology LLC 9/9/13 Weld CO 6N 60W 21 NENE Roger Hilzer, a married man dealing in his sole and separate property Condor Energy Technology LLC 9/9/13 Weld CO 6N 60W 21 NESE Roger Hilzer, a married man dealing in his sole and separate property Condor Energy Technology LLC 9/9/13 Weld CO 6N 60W 21 NWNE Roger Hilzer, a married man dealing in his sole and separate property Condor Energy Technology LLC 9/9/13 Weld CO 6N 60W 21 NWSE Roger Hilzer, a married man dealing in his sole and separate property Condor Energy Technology LLC 9/9/13 Weld CO 6N 60W 21 SENE Roger Hilzer, a married man dealing in his sole and separate property Condor Energy Technology LLC 9/9/13 Weld CO 6N 60W 21 SESE Roger Hilzer, a married man dealing in his sole and separate property Condor Energy Technology LLC 9/9/13 Weld CO 6N 60W 21 SWNE Roger Hilzer, a married man dealing in his sole and separate property Condor Energy Technology LLC 9/9/13 Weld CO 6N 60W 21 SWSE Ronald Dean Michalov, married to Janice Michalov, dealing herein with his sole and separate property Baseline Minerals, Inc. 8/23/11 Weld CO 6N 60W 21 NENW Ronald Dean Michalov, married to Janice Michalov, dealing herein with his sole and separate property Baseline Minerals, Inc. 8/23/11 Weld CO 6N 60W 21 NESW Ronald Dean Michalov, married to Janice Michalov, dealing herein with his sole and separate property Baseline Minerals, Inc. 8/23/11 Weld CO 6N 60W 21 NWNW Ronald Dean Michalov, married to Janice Michalov, dealing herein with his sole and separate property Baseline Minerals, Inc. 8/23/11 Weld CO 6N 60W 21 NWSW Ronald Dean Michalov, married to Janice Michalov, dealing herein with his sole and separate property Baseline Minerals, Inc. 8/23/11 Weld CO 6N 60W 21 SENW Ronald Dean Michalov, married to Janice Michalov, dealing herein with his sole and separate property Baseline Minerals, Inc. 8/23/11 Weld CO 6N 60W 21 SESW Ronald Dean Michalov, married to Janice Michalov, dealing herein with his sole and separate property Baseline Minerals, Inc. 8/23/11 Weld CO 6N 60W 21 SWNW Ronald Dean Michalov, married to Janice Michalov, dealing herein with his sole and separate property Baseline Minerals, Inc. 8/23/11 Weld CO 6N 60W 21 SWSW Roxanne Honaker, a married woman dealing in her sole and separate property Baseline Minerals, Inc. 8/20/08 Weld CO 6N 60W 21 NESW Roxanne Honaker, a married woman dealing in her sole and separate property Baseline Minerals, Inc. 8/20/08 Weld CO 6N 60W 21 NWSE Roxanne Honaker, a married woman dealing in her sole and separate property Baseline Minerals, Inc. 8/20/08 Weld CO 6N 60W 21 SENW Roxanne Honaker, a married woman dealing in her sole and separate property Baseline Minerals, Inc. 8/20/08 Weld CO 6N 60W 21 SESE Roxanne Honaker, a married woman dealing in her sole and separate property Baseline Minerals, Inc. 8/20/08 Weld CO 6N 60W 21 SESW Roxanne Honaker, a married woman dealing in her sole and separate property Baseline Minerals, Inc. 8/20/08 Weld CO 6N 60W 21 SWSE Roxanne Honaker, a married woman dealing in her sole and separate property Baseline Minerals, Inc. 8/20/08 Weld CO 6N 60W 21 SWSW lot 4 Roxanne Honaker, a married woman dealing in her sole and separate property Baseline Minerals, Inc. 8/20/08 Weld CO 6N 60W 21 NWSW lot 3 Roxanne Honaker, a married woman dealing in her sole and separate property Baseline Minerals, Inc. 8/20/08 Weld CO 6N 60W 21 SWNW lot 2 Roxanne Honaker, a married woman dealing in her sole and separate property Baseline Minerals, Inc. 8/20/08 Weld CO 6N 60W 21 NESE Roxanne Honaker, a married woman dealing in her sole and separate property Baseline Minerals, Inc. 8/20/08 Weld CO 6N 60W 21 NENW Roxanne Honaker, a married woman dealing in her sole and separate property Baseline Minerals, Inc. 8/20/08 Weld CO 6N 60W 21 NESW Roxanne Honaker, a married woman dealing in her sole and separate property Baseline Minerals, Inc. 8/20/08 Weld CO 6N 60W 21 NWNW Roxanne Honaker, a married woman dealing in her sole and separate property Baseline Minerals, Inc. 8/20/08 Weld CO 6N 60W 21 NWSW Roxanne Honaker, a married woman dealing in her sole and separate property Baseline Minerals, Inc. 8/20/08 Weld CO 6N 60W 21 SENW Roxanne Honaker, a married woman dealing in her sole and separate property Baseline Minerals, Inc. 8/20/08 Weld CO 6N 60W 21 SESW Roxanne Honaker, a married woman dealing in her sole and separate property Baseline Minerals, Inc. 8/20/08 Weld CO 6N 60W 21 SWNW Roxanne Honaker, a married woman dealing in her sole and separate property Baseline Minerals, Inc. 8/20/08 Weld CO 6N 60W 21 SWSW RUARK, EDWARD L. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NENE RUARK, EDWARD L. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NENW RUARK, EDWARD L. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NESE RUARK, EDWARD L. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NESW RUARK, EDWARD L. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NWNE RUARK, EDWARD L. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NWNW RUARK, EDWARD L. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NWSE RUARK, EDWARD L. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NWSW RUARK, EDWARD L. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SENE RUARK, EDWARD L. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SENW RUARK, EDWARD L. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SESE RUARK, EDWARD L. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SESW RUARK, EDWARD L. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SWNE RUARK, EDWARD L. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SWNW RUARK, EDWARD L. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SWSE RUARK, EDWARD L. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SWSW RUARK, EDWARD L. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NENW RUARK, EDWARD L. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NESW RUARK, EDWARD L. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NWNW RUARK, EDWARD L. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NWSW RUARK, EDWARD L. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SENW RUARK, EDWARD L. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SESW RUARK, EDWARD L. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SWNW RUARK, EDWARD L. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SWSW RUARK, GLENN A. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NENE RUARK, GLENN A. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NENW RUARK, GLENN A. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NESE RUARK, GLENN A. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NESW RUARK, GLENN A. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NWNE RUARK, GLENN A. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NWNW RUARK, GLENN A. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NWSE RUARK, GLENN A. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NWSW RUARK, GLENN A. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SENE RUARK, GLENN A. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SENW RUARK, GLENN A. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SESE RUARK, GLENN A. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SESW RUARK, GLENN A. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SWNE RUARK, GLENN A. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SWNW RUARK, GLENN A. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SWSE RUARK, GLENN A. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SWSW RUARK, GLENN A. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NENW RUARK, GLENN A. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NESW RUARK, GLENN A. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NWNW RUARK, GLENN A. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NWSW RUARK, GLENN A. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SENW RUARK, GLENN A. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SESW RUARK, GLENN A. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SWNW RUARK, GLENN A. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SWSW RUARK, J. PAUL Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NENE RUARK, J. PAUL Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NENW RUARK, J. PAUL Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NESE RUARK, J. PAUL Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NESW RUARK, J. PAUL Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NWNE RUARK, J. PAUL Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NWNW RUARK, J. PAUL Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NWSE RUARK, J. PAUL Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NWSW RUARK, J. PAUL Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SENE RUARK, J. PAUL Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SENW RUARK, J. PAUL Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SESE RUARK, J. PAUL Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SESW RUARK, J. PAUL Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SWNE RUARK, J. PAUL Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SWNW RUARK, J. PAUL Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SWSE RUARK, J. PAUL Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SWSW RUARK, J. PAUL Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NENW RUARK, J. PAUL Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NESW RUARK, J. PAUL Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NWNW RUARK, J. PAUL Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NWSW RUARK, J. PAUL Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SENW RUARK, J. PAUL Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SESW RUARK, J. PAUL Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SWNW RUARK, J. PAUL Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SWSW RUARK, JAMES E. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NENE RUARK, JAMES E. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NENW RUARK, JAMES E. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NESE RUARK, JAMES E. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NESW RUARK, JAMES E. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NWNE RUARK, JAMES E. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NWNW RUARK, JAMES E. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NWSE RUARK, JAMES E. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NWSW RUARK, JAMES E. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SENE RUARK, JAMES E. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SENW RUARK, JAMES E. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SESE RUARK, JAMES E. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SESW RUARK, JAMES E. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SWNE RUARK, JAMES E. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SWNW RUARK, JAMES E. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SWSE RUARK, JAMES E. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SWSW RUARK, JAMES E. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NENW RUARK, JAMES E. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NESW RUARK, JAMES E. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NWNW RUARK, JAMES E. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NWSW RUARK, JAMES E. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SENW RUARK, JAMES E. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SESW RUARK, JAMES E. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SWNW RUARK, JAMES E. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SWSW RUARK, RONALD R. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NENE RUARK, RONALD R. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NENW RUARK, RONALD R. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NESE RUARK, RONALD R. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NESW RUARK, RONALD R. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NWNE RUARK, RONALD R. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NWNW RUARK, RONALD R. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NWSE RUARK, RONALD R. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NWSW RUARK, RONALD R. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SENE RUARK, RONALD R. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SENW RUARK, RONALD R. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SESE RUARK, RONALD R. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SESW RUARK, RONALD R. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SWNE RUARK, RONALD R. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SWNW RUARK, RONALD R. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SWSE RUARK, RONALD R. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SWSW RUARK, RONALD R. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NENW RUARK, RONALD R. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NESW RUARK, RONALD R. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NWNW RUARK, RONALD R. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NWSW RUARK, RONALD R. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SENW RUARK, RONALD R. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SESW RUARK, RONALD R. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SWNW RUARK, RONALD R. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 SWSW RUARK, TIMOTHY D. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NENE RUARK, TIMOTHY D. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NENW RUARK, TIMOTHY D. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NESE RUARK, TIMOTHY D. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NESW RUARK, TIMOTHY D. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NWNE RUARK, TIMOTHY D. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NWNW RUARK, TIMOTHY D. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 34 NWSE RUARK, TIMOTHY D. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 8 NWSW RUARK, TIMOTHY D. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 8 SENE RUARK, TIMOTHY D. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 8 SENW RUARK, TIMOTHY D. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 8 SESE RUARK, TIMOTHY D. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 8 SESW RUARK, TIMOTHY D. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 8 SWNE RUARK, TIMOTHY D. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 8 SWNW RUARK, TIMOTHY D. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 8 SWSE RUARK, TIMOTHY D. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 8 SWSW RUARK, TIMOTHY D. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 8 NENW RUARK, TIMOTHY D. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 8 NESW RUARK, TIMOTHY D. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 8 NWNW RUARK, TIMOTHY D. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 8 NWSW RUARK, TIMOTHY D. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 8 SENW RUARK, TIMOTHY D. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 8 SESW RUARK, TIMOTHY D. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 8 SWNW RUARK, TIMOTHY D. Condor Energy Technology LLC 9/3/13 Morgan CO 7N 59W 8 SWSW Ruby Schmotzer, a married woman dealing in her sole and separate property Baseline Minerals, Inc. 9/6/08 Weld CO 6N 60W 21 NESE Ruby Schmotzer, a married woman dealing in her sole and separate property Baseline Minerals, Inc. 9/6/08 Weld CO 6N 60W 21 NESW Ruby Schmotzer, a married woman dealing in her sole and separate property Baseline Minerals, Inc. 9/6/08 Weld CO 6N 60W 21 NWSE Ruby Schmotzer, a married woman dealing in her sole and separate property Baseline Minerals, Inc. 9/6/08 Weld CO 6N 60W 21 SENW Ruby Schmotzer, a married woman dealing in her sole and separate property Baseline Minerals, Inc. 9/6/08 Weld CO 6N 60W 21 SESE Ruby Schmotzer, a married woman dealing in her sole and separate property Baseline Minerals, Inc. 9/6/08 Weld CO 6N 60W 21 SESW Ruby Schmotzer, a married woman dealing in her sole and separate property Baseline Minerals, Inc. 9/6/08 Weld CO 6N 60W 21 SWSE Ruby Schmotzer, a married woman dealing in her sole and separate property Baseline Minerals, Inc. 9/6/08 Weld CO 6N 60W 21 SWSW lot 4 Ruby Schmotzer, a married woman dealing in her sole and separate property Baseline Minerals, Inc. 9/6/08 Weld CO 6N 60W 21 NWSW lot 3 Ruby Schmotzer, a married woman dealing in her sole and separate property Baseline Minerals, Inc. 9/6/08 Weld CO 6N 60W 21 SWNW lot 2 Ruby Schmotzer, a married woman dealing in her sole and separate property Baseline Minerals, Inc. 9/6/08 Weld CO 6N 60W 21 NENW Ruby Schmotzer, a married woman dealing in her sole and separate property Baseline Minerals, Inc. 9/6/08 Weld CO 6N 60W 21 NESW Ruby Schmotzer, a married woman dealing in her sole and separate property Baseline Minerals, Inc. 9/6/08 Weld CO 6N 60W 21 NWNW Ruby Schmotzer, a married woman dealing in her sole and separate property Baseline Minerals, Inc. 9/6/08 Weld CO 6N 60W 21 NWSW Ruby Schmotzer, a married woman dealing in her sole and separate property Baseline Minerals, Inc. 9/6/08 Weld CO 6N 60W 21 SENW Ruby Schmotzer, a married woman dealing in her sole and separate property Baseline Minerals, Inc. 9/6/08 Weld CO 6N 60W 21 SESW Ruby Schmotzer, a married woman dealing in her sole and separate property Baseline Minerals, Inc. 9/6/08 Weld CO 6N 60W 21 SWNW Ruby Schmotzer, a married woman dealing in her sole and separate property Baseline Minerals, Inc. 9/6/08 Weld CO 6N 60W 21 SWSW RUNGE, STEPHEN WILLIAM Baseline Minerals, Inc. 11/10/08 Morgan CO 7N 59W 8 NWSE RUNGE, STEPHEN WILLIAM Baseline Minerals, Inc. 11/10/08 Morgan CO 7N 59W 8 SWSE Sandra Lynn Kaspar, f/k/a Sandra Lynn Memovich, married to Eric Kaspar, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/31/11 Weld CO 6N 60W 21 NENW Sandra Lynn Kaspar, f/k/a Sandra Lynn Memovich, married to Eric Kaspar, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/31/11 Weld CO 6N 60W 21 NESW Sandra Lynn Kaspar, f/k/a Sandra Lynn Memovich, married to Eric Kaspar, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/31/11 Weld CO 6N 60W 21 NWNW Sandra Lynn Kaspar, f/k/a Sandra Lynn Memovich, married to Eric Kaspar, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/31/11 Weld CO 6N 60W 21 NWSW Sandra Lynn Kaspar, f/k/a Sandra Lynn Memovich, married to Eric Kaspar, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/31/11 Weld CO 6N 60W 21 SENW Sandra Lynn Kaspar, f/k/a Sandra Lynn Memovich, married to Eric Kaspar, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/31/11 Weld CO 6N 60W 21 SESW Sandra Lynn Kaspar, f/k/a Sandra Lynn Memovich, married to Eric Kaspar, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/31/11 Weld CO 6N 60W 21 SWNW Sandra Lynn Kaspar, f/k/a Sandra Lynn Memovich, married to Eric Kaspar, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/31/11 Weld CO 6N 60W 21 SWSW SCHMIDT, DELBERT D. Condor Energy Technology LLC 7/14/13 Morgan CO 7N 59W 8 NWNE (lot 2) SCHMIDT, DELBERT D. Condor Energy Technology LLC 7/14/13 Morgan CO 7N 59W 8 NESE SCHMIDT, DELBERT D. Condor Energy Technology LLC 7/14/13 Morgan CO 7N 59W 8 NWSE SCHMIDT, DELBERT D. Condor Energy Technology LLC 7/14/13 Morgan CO 7N 59W 8 SENE SCHMIDT, DELBERT D. Condor Energy Technology LLC 7/14/13 Morgan CO 7N 59W 8 SESE SCHMIDT, DELBERT D. Condor Energy Technology LLC 7/14/13 Morgan CO 7N 59W 8 SWNE SCHMIDT, DELBERT D. Condor Energy Technology LLC 7/14/13 Morgan CO 7N 59W 8 SWSE SCHMIDT, DELBERT D. Condor Energy Technology LLC 7/14/13 Morgan CO 7N 59W 8 NENE (lot 1) SCHMIDT, DELBERT D. Condor Energy Technology LLC 7/14/13 Morgan CO 7N 59W 8 NWSW except 3.375 ac SCHMIDT, DELBERT D. Condor Energy Technology LLC 7/14/13 Morgan CO 7N 59W 8 NWNW (lot 4) SCHMIDT, DELBERT D. Condor Energy Technology LLC 7/14/13 Morgan CO 7N 59W 8 NENW (lot 3) SCHMIDT, DELBERT D. Condor Energy Technology LLC 7/14/13 Morgan CO 7N 59W 8 NESW SCHMIDT, DELBERT D. Condor Energy Technology LLC 7/14/13 Morgan CO 7N 59W 8 SENW SCHMIDT, DELBERT D. Condor Energy Technology LLC 7/14/13 Morgan CO 7N 60W 12 SESW SCHMIDT, DELBERT D. Condor Energy Technology LLC 7/14/13 Morgan CO 7N 60W 12 SWNW SCHMIDT, DELBERT D. Condor Energy Technology LLC 7/14/13 Morgan CO 7N 60W 12 SWSW SCHMIDT, DELBERT D. Condor Energy Technology LLC 9/16/13 Morgan CO 7N 60W 12 NWSW SCHMIDT, DELBERT D. Condor Energy Technology LLC 9/16/13 Morgan CO 7N 60W 12 SWSW SCHMIDT, DELBERT D. Condor Energy Technology LLC 7/14/13 Morgan CO 7N 60W 12 NENE SCHMIDT, DELBERT D. Condor Energy Technology LLC 7/14/13 Morgan CO 7N 60W 12 NENW SCHMIDT, DELBERT D. Condor Energy Technology LLC 7/14/13 Morgan CO 7N 60W 12 NWNE SCHMIDT, DELBERT D. Condor Energy Technology LLC 7/14/13 Morgan CO 7N 60W 12 NWNW SCHMIDT, DELBERT D. Condor Energy Technology LLC 7/14/13 Morgan CO 7N 60W 12 SENE SCHMIDT, DELBERT D. Condor Energy Technology LLC 7/14/13 Morgan CO 7N 60W 12 SENW SCHMIDT, DELBERT D. Condor Energy Technology LLC 7/14/13 Morgan CO 7N 60W 12 SWNE SCHMIDT, DELBERT D. Condor Energy Technology LLC 7/14/13 Morgan CO 7N 60W 12 SWNW SCHMIDT, RICHARD W. Condor Energy Technology LLC 10/6/10 Morgan CO 7N 60W 12 NESE SCHMIDT, RICHARD W. Condor Energy Technology LLC 10/6/10 Morgan CO 7N 60W 12 SESE SCHMIDT, RICHARD W. Condor Energy Technology LLC 10/6/10 Morgan CO 7N 60W 12 SWSE SCHMIDT, RICHARD W. Condor Energy Technology LLC 10/6/10 Morgan CO 7N 60W 12 NENE SCHMIDT, RICHARD W. Condor Energy Technology LLC 10/6/10 Morgan CO 7N 60W 12 NENW SCHMIDT, RICHARD W. Condor Energy Technology LLC 10/6/10 Morgan CO 7N 60W 12 NWNE SCHMIDT, RICHARD W. Condor Energy Technology LLC 10/6/10 Morgan CO 7N 60W 12 SENE SCHMIDT, RICHARD W. Condor Energy Technology LLC 10/6/10 Morgan CO 7N 60W 12 SWNE SCHMIDT, WILLIAM K. Condor Energy Technology LLC 7/15/10 Morgan CO 7N 60W 12 NESE SCHMIDT, WILLIAM K. Condor Energy Technology LLC 7/15/10 Morgan CO 7N 60W 12 SESE SCHMIDT, WILLIAM K. Condor Energy Technology LLC 7/15/10 Morgan CO 7N 60W 12 SWSE SCHMIDT, WILLIAM K. Condor Energy Technology LLC 7/15/10 Morgan CO 7N 60W 13 NENE SCHMIDT, WILLIAM K. Condor Energy Technology LLC 7/15/10 Morgan CO 7N 60W 13 NENW SCHMIDT, WILLIAM K. Condor Energy Technology LLC 7/15/10 Morgan CO 7N 60W 13 NWNE SCHMIDT, WILLIAM K. Condor Energy Technology LLC 7/15/10 Morgan CO 7N 60W 13 SENE SCHMIDT, WILLIAM K. Condor Energy Technology LLC 7/15/10 Morgan CO 7N 60W 13 SWNE SCHWEITZER, MARJORIE Y. Baseline Minerals, Inc. 7/15/10 Morgan CO 7N 60W 13 NESE SCHWEITZER, MARJORIE Y. Baseline Minerals, Inc. 7/15/10 Morgan CO 7N 60W 13 SESE SCHWEITZER, MARJORIE Y. Baseline Minerals, Inc. 7/15/10 Morgan CO 7N 60W 13 SWSE SCHWEITZER, MARJORIE Y. Baseline Minerals, Inc. 7/15/10 Morgan CO 7N 60W 13 NENE SCHWEITZER, MARJORIE Y. Baseline Minerals, Inc. 7/15/10 Morgan CO 7N 60W 13 NENW SCHWEITZER, MARJORIE Y. Baseline Minerals, Inc. 7/15/10 Morgan CO 7N 60W 13 NWNE SCHWEITZER, MARJORIE Y. Baseline Minerals, Inc. 7/15/10 Morgan CO 7N 60W 13 SENE SCHWEITZER, MARJORIE Y. Baseline Minerals, Inc. 7/15/10 Morgan CO 7N 60W 13 SWNE Scott Lee Michalov, a single man Baseline Minerals, Inc. 8/30/11 Weld CO 6N 60W 21 NENW Scott Lee Michalov, a single man Baseline Minerals, Inc. 8/30/11 Weld CO 6N 60W 21 NESW Scott Lee Michalov, a single man Baseline Minerals, Inc. 8/30/11 Weld CO 6N 60W 21 NWNW Scott Lee Michalov, a single man Baseline Minerals, Inc. 8/30/11 Weld CO 6N 60W 21 NWSW Scott Lee Michalov, a single man Baseline Minerals, Inc. 8/30/11 Weld CO 6N 60W 21 SENW Scott Lee Michalov, a single man Baseline Minerals, Inc. 8/30/11 Weld CO 6N 60W 21 SESW Scott Lee Michalov, a single man Baseline Minerals, Inc. 8/30/11 Weld CO 6N 60W 21 SWNW Scott Lee Michalov, a single man Baseline Minerals, Inc. 8/30/11 Weld CO 6N 60W 21 SWSW Sharon Colson, a married person, dealing in her sole and separate property Condor Energy Technology LLC 9/4/13 Weld CO 6N 60W 21 NESE Sharon Colson, a married person, dealing in her sole and separate property Condor Energy Technology LLC 9/4/13 Weld CO 6N 60W 21 NESW Sharon Colson, a married person, dealing in her sole and separate property Condor Energy Technology LLC 9/4/13 Weld CO 6N 60W 21 NWSE Sharon Colson, a married person, dealing in her sole and separate property Condor Energy Technology LLC 9/4/13 Weld CO 6N 60W 21 NWSW Sharon Colson, a married person, dealing in her sole and separate property Condor Energy Technology LLC 9/4/13 Weld CO 6N 60W 21 SESE Sharon Colson, a married person, dealing in her sole and separate property Condor Energy Technology LLC 9/4/13 Weld CO 6N 60W 21 SESW Sharon Colson, a married person, dealing in her sole and separate property Condor Energy Technology LLC 9/4/13 Weld CO 6N 60W 21 SWSE Sharon Colson, a married person, dealing in her sole and separate property Condor Energy Technology LLC 9/4/13 Weld CO 6N 60W 21 SWSW SHOEMAKER, ANITA L. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 60W 13 NENE SHOEMAKER, ANITA L. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 60W 14 NENW SHOEMAKER, ANITA L. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 60W 14 NESE SHOEMAKER, ANITA L. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 60W 14 NESW SHOEMAKER, ANITA L. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 60W 14 NWNE SHOEMAKER, ANITA L. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 60W 14 NWNW SHOEMAKER, ANITA L. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 60W 14 NWSE SHOEMAKER, ANITA L. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 60W 14 NWSW SHOEMAKER, ANITA L. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 60W 14 SENE SHOEMAKER, ANITA L. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 60W 14 SENW SHOEMAKER, ANITA L. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 60W 14 SESE SHOEMAKER, ANITA L. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 60W 14 SESW SHOEMAKER, ANITA L. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 60W 14 SWNE SHOEMAKER, ANITA L. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 60W 15 SWNW SHOEMAKER, ANITA L. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 60W 15 SWSE SHOEMAKER, ANITA L. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 60W 15 SWSW SHOEMAKER, ANITA L. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 60W 15 NENW SHOEMAKER, ANITA L. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 60W 15 NESW SHOEMAKER, ANITA L. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 60W 15 NWNW SHOEMAKER, ANITA L. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 60W 15 NWSW SHOEMAKER, ANITA L. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 60W 15 SENW SHOEMAKER, ANITA L. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 60W 15 SESW SHOEMAKER, ANITA L. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 60W 25 SWNW SHOEMAKER, ANITA L. Condor Energy Technology LLC 9/10/13 Morgan CO 7N 60W 25 SWSW SPARKS, CARYL L. Baseline Minerals, Inc. 10/7/10 Morgan CO 7N 60W 25 NESE SPARKS, CARYL L. Baseline Minerals, Inc. 10/7/10 Morgan CO 7N 60W 25 SESE SPARKS, CARYL L. Baseline Minerals, Inc. 10/7/10 Morgan CO 7N 60W 25 SWSE SPARKS, CARYL L. Baseline Minerals, Inc. 10/7/10 Morgan CO 7N 60W 25 NENE SPARKS, CARYL L. Baseline Minerals, Inc. 10/7/10 Morgan CO 7N 60W 25 NENW SPARKS, CARYL L. Baseline Minerals, Inc. 10/7/10 Morgan CO 7N 60W 25 NWNE SPARKS, CARYL L. Baseline Minerals, Inc. 10/7/10 Morgan CO 7N 60W 32 SENE SPARKS, CARYL L. Baseline Minerals, Inc. 10/7/10 Morgan CO 7N 60W 32 SWNE Steven Arthur Memovich, a widower, represented herein by Mary R. Thompson, his Attorney-in-Fact Baseline Minerals, Inc. 8/30/11 Weld CO 6N 60W 21 NENW Steven Arthur Memovich, a widower, represented herein by Mary R. Thompson, his Attorney-in-Fact Baseline Minerals, Inc. 8/30/11 Weld CO 6N 60W 21 NESW Steven Arthur Memovich, a widower, represented herein by Mary R. Thompson, his Attorney-in-Fact Baseline Minerals, Inc. 8/30/11 Weld CO 6N 60W 21 NWNW Steven Arthur Memovich, a widower, represented herein by Mary R. Thompson, his Attorney-in-Fact Baseline Minerals, Inc. 8/30/11 Weld CO 6N 60W 21 NWSW Steven Arthur Memovich, a widower, represented herein by Mary R. Thompson, his Attorney-in-Fact Baseline Minerals, Inc. 8/30/11 Weld CO 6N 60W 21 SENW Steven Arthur Memovich, a widower, represented herein by Mary R. Thompson, his Attorney-in-Fact Baseline Minerals, Inc. 8/30/11 Weld CO 6N 60W 21 SESW Steven Arthur Memovich, a widower, represented herein by Mary R. Thompson, his Attorney-in-Fact Baseline Minerals, Inc. 8/30/11 Weld CO 6N 60W 4 SWNW Steven Arthur Memovich, a widower, represented herein by Mary R. Thompson, his Attorney-in-Fact Baseline Minerals, Inc. 8/30/11 Weld CO 6N 60W 4 SWSW Steven James Memovich, married to Patricia Memovich, dealing herein with his sole and separate property Baseline Minerals, Inc. 8/31/11 Weld CO 6N 60W 4 NENW Steven James Memovich, married to Patricia Memovich, dealing herein with his sole and separate property Baseline Minerals, Inc. 8/31/11 Weld CO 6N 60W 4 NESW Steven James Memovich, married to Patricia Memovich, dealing herein with his sole and separate property Baseline Minerals, Inc. 8/31/11 Weld CO 6N 60W 4 NWNW Steven James Memovich, married to Patricia Memovich, dealing herein with his sole and separate property Baseline Minerals, Inc. 8/31/11 Weld CO 6N 60W 4 NWSW Steven James Memovich, married to Patricia Memovich, dealing herein with his sole and separate property Baseline Minerals, Inc. 8/31/11 Weld CO 6N 60W 4 SENW Steven James Memovich, married to Patricia Memovich, dealing herein with his sole and separate property Baseline Minerals, Inc. 8/31/11 Weld CO 6N 60W 4 SESW Steven James Memovich, married to Patricia Memovich, dealing herein with his sole and separate property Baseline Minerals, Inc. 8/31/11 Weld CO 6N 60W 4 SWNW Steven James Memovich, married to Patricia Memovich, dealing herein with his sole and separate property Baseline Minerals, Inc. 8/31/11 Weld CO 6N 60W 4 SWSW Terri Root, a single woman Contex Energy Company 2/14/08 Weld CO 6N 60W 4 NWNE Terri Root, a single woman Contex Energy Company 2/14/08 Weld CO 6N 60W 4 NENE Terri Root, a single woman Contex Energy Company 2/14/08 Weld CO 6N 60W 4 SENE Terri Root, a single woman Contex Energy Company 2/14/08 Weld CO 6N 60W 4 SWNE Terri Root, a single woman Contex Energy Company 2/14/08 Weld CO 6N 60W 4 NWSE Terri Root, a single woman Contex Energy Company 2/14/08 Weld CO 6N 60W 4 NESE Terri Root, a single woman Contex Energy Company 2/14/08 Weld CO 6N 60W 4 SWSE Terri Root, a single woman Contex Energy Company 2/14/08 Weld CO 6N 60W 4 SESE The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of the trust Baseline Minerals, Inc. 12/10/10 Weld CO 6N 60W 4 NENW The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of the trust Baseline Minerals, Inc. 12/10/10 Weld CO 6N 60W 4 NESW The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of the trust Baseline Minerals, Inc. 12/10/10 Weld CO 6N 60W 4 SENW The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of the trust Baseline Minerals, Inc. 12/10/10 Weld CO 6N 60W 4 SESW The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of the trust Baseline Minerals, Inc. 12/10/10 Weld CO 6N 60W 4 SWSW lot 4 The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of the trust Baseline Minerals, Inc. 12/10/10 Weld CO 6N 60W 4 NWSW lot 3 The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of the trust Baseline Minerals, Inc. 12/10/10 Weld CO 6N 60W 4 SWNW lot 2 The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of the trust Baseline Minerals, Inc. 12/10/10 Weld CO 6N 60W 4 NWNW lot 1 The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of the trust Baseline Minerals, Inc. 12/10/10 Weld CO 6N 60W 6 NESE The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of the trust Baseline Minerals, Inc. 12/10/10 Weld CO 6N 60W 6 SESE The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of the trust Baseline Minerals, Inc. 12/10/10 Weld CO 6N 60W 6 NENE The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of the trust Baseline Minerals, Inc. 12/10/10 Weld CO 6N 60W 6 NESE The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of the trust Baseline Minerals, Inc. 12/10/10 Weld CO 6N 60W 6 NWSE The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of the trust Baseline Minerals, Inc. 12/10/10 Weld CO 6N 60W 6 SENE The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of the trust Baseline Minerals, Inc. 12/10/10 Weld CO 6N 60W 6 SESE The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of the trust Baseline Minerals, Inc. 12/10/10 Weld CO 6N 60W 6 SWNE The Irene M. Kosch Living Trust, dated January 31, 2006, represented herein by Christina A. Sawyer, Trustee Baseline Minerals, Inc. 11/3/10 Weld CO 6N 60W 6 NESE The Irene M. Kosch Living Trust, dated January 31, 2006, represented herein by Christina A. Sawyer, Trustee Baseline Minerals, Inc. 11/3/10 Weld CO 6N 60W 6 NWSW The Irene M. Kosch Living Trust, dated January 31, 2006, represented herein by Christina A. Sawyer, Trustee Baseline Minerals, Inc. 11/3/10 Weld CO 6N 60W 6 NESW The Irene M. Kosch Living Trust, dated January 31, 2006, represented herein by Christina A. Sawyer, Trustee Baseline Minerals, Inc. 11/3/10 Weld CO 6N 60W 6 SESW The Irene M. Kosch Living Trust, dated January 31, 2006, represented herein by Christina A. Sawyer, Trustee Baseline Minerals, Inc. 11/3/10 Weld CO 6N 60W 7 NWSE The Irene M. Kosch Living Trust, dated January 31, 2006, represented herein by Christina A. Sawyer, Trustee Baseline Minerals, Inc. 11/3/10 Weld CO 6N 60W 7 SESE The Irene M. Kosch Living Trust, dated January 31, 2006, represented herein by Christina A. Sawyer, Trustee Baseline Minerals, Inc. 11/3/10 Weld CO 6N 60W 7 SWSE The Irene M. Kosch Living Trust, dated January 31, 2006, represented herein by Christina A. Sawyer, Trustee Baseline Minerals, Inc. 11/3/10 Weld CO 6N 60W 7 SWSW The United Methodist Church of Wray, a Colorado non-profit corporation in trust, represented herein by Robert L. Schneider, Trustee Baseline Minerals, Inc. 12/1/10 Weld CO 6N 60W 7 NENW The United Methodist Church of Wray, a Colorado non-profit corporation in trust, represented herein by Robert L. Schneider, Trustee Baseline Minerals, Inc. 12/1/10 Weld CO 6N 60W 7 NESW The United Methodist Church of Wray, a Colorado non-profit corporation in trust, represented herein by Robert L. Schneider, Trustee Baseline Minerals, Inc. 12/1/10 Weld CO 6N 60W 7 NWNW The United Methodist Church of Wray, a Colorado non-profit corporation in trust, represented herein by Robert L. Schneider, Trustee Baseline Minerals, Inc. 12/1/10 Weld CO 6N 60W 7 NWSW The United Methodist Church of Wray, a Colorado non-profit corporation in trust, represented herein by Robert L. Schneider, Trustee Baseline Minerals, Inc. 12/1/10 Weld CO 6N 60W 7 SENW The United Methodist Church of Wray, a Colorado non-profit corporation in trust, represented herein by Robert L. Schneider, Trustee Baseline Minerals, Inc. 12/1/10 Weld CO 6N 60W 8 SESW The United Methodist Church of Wray, a Colorado non-profit corporation in trust, represented herein by Robert L. Schneider, Trustee Baseline Minerals, Inc. 12/1/10 Weld CO 6N 60W 8 SWNW The United Methodist Church of Wray, a Colorado non-profit corporation in trust, represented herein by Robert L. Schneider, Trustee Baseline Minerals, Inc. 12/1/10 Weld CO 6N 60W 8 SWSW The United Methodist Church of Wray, a Colorado non-profit corporation in trust, represented herein by Robert L. Schneider, Trustee Baseline Minerals, Inc. 12/1/10 Weld CO 6N 60W 8 NESE The United Methodist Church of Wray, a Colorado non-profit corporation in trust, represented herein by Robert L. Schneider, Trustee Baseline Minerals, Inc. 12/1/10 Weld CO 6N 60W 8 NESW The United Methodist Church of Wray, a Colorado non-profit corporation in trust, represented herein by Robert L. Schneider, Trustee Baseline Minerals, Inc. 12/1/10 Weld CO 6N 60W 8 NWSE The United Methodist Church of Wray, a Colorado non-profit corporation in trust, represented herein by Robert L. Schneider, Trustee Baseline Minerals, Inc. 12/1/10 Weld CO 6N 60W 8 NWSW The United Methodist Church of Wray, a Colorado non-profit corporation in trust, represented herein by Robert L. Schneider, Trustee Baseline Minerals, Inc. 12/1/10 Weld CO 6N 60W 8 SESE The United Methodist Church of Wray, a Colorado non-profit corporation in trust, represented herein by Robert L. Schneider, Trustee Baseline Minerals, Inc. 12/1/10 Weld CO 6N 60W 9 SESW The United Methodist Church of Wray, a Colorado non-profit corporation in trust, represented herein by Robert L. Schneider, Trustee Baseline Minerals, Inc. 12/1/10 Weld CO 6N 60W 9 SWSE The United Methodist Church of Wray, a Colorado non-profit corporation in trust, represented herein by Robert L. Schneider, Trustee Baseline Minerals, Inc. 12/1/10 Weld CO 6N 60W 9 SWSW The United Methodist Church of Wray, a Colorado non-profit corporation in trust, represented herein by Robert L. Schneider, Trustee Baseline Minerals, Inc. 12/1/10 Weld CO 6N 60W 9 NESE The United Methodist Church of Wray, a Colorado non-profit corporation in trust, represented herein by Robert L. Schneider, Trustee Baseline Minerals, Inc. 12/1/10 Weld CO 6N 60W 9 NESW The United Methodist Church of Wray, a Colorado non-profit corporation in trust, represented herein by Robert L. Schneider, Trustee Baseline Minerals, Inc. 12/1/10 Weld CO 6N 60W 9 NWSE The United Methodist Church of Wray, a Colorado non-profit corporation in trust, represented herein by Robert L. Schneider, Trustee Baseline Minerals, Inc. 12/1/10 Weld CO 6N 60W 9 SENW The United Methodist Church of Wray, a Colorado non-profit corporation in trust, represented herein by Robert L. Schneider, Trustee Baseline Minerals, Inc. 12/1/10 Weld CO 6N 60W 9 SESE The United Methodist Church of Wray, a Colorado non-profit corporation in trust, represented herein by Robert L. Schneider, Trustee Baseline Minerals, Inc. 12/1/10 Weld CO 6N 60W 9 SESW The United Methodist Church of Wray, a Colorado non-profit corporation in trust, represented herein by Robert L. Schneider, Trustee Baseline Minerals, Inc. 12/1/10 Weld CO 6N 60W 9 SWSE The United Methodist Church of Wray, a Colorado non-profit corporation in trust, represented herein by Robert L. Schneider, Trustee Baseline Minerals, Inc. 12/1/10 Weld CO 6N 60W 9 SWSW lot 4 The United Methodist Church of Wray, a Colorado non-profit corporation in trust, represented herein by Robert L. Schneider, Trustee Baseline Minerals, Inc. 12/1/10 Weld CO 6N 60W 9 NWSW lot 3 The United Methodist Church of Wray, a Colorado non-profit corporation in trust, represented herein by Robert L. Schneider, Trustee Baseline Minerals, Inc. 12/1/10 Weld CO 6N 60W 9 SWNW lot 2 The United Methodist Church of Wray, a Colorado non-profit corporation in trust, represented herein by Robert L. Schneider, Trustee Baseline Minerals, Inc. 12/1/10 Weld CO 6N 60W 9 NWNW lot 1 The United Methodist Church of Wray, a Colorado non-profit corporation in trust, represented herein by Robert L. Schneider, Trustee Baseline Minerals, Inc. 12/1/10 Weld CO 6N 60W 9 NENE The United Methodist Church of Wray, a Colorado non-profit corporation in trust, represented herein by Robert L. Schneider, Trustee Baseline Minerals, Inc. 12/1/10 Weld CO 6N 60W 9 NWNE The United Methodist Church of Wray, a Colorado non-profit corporation in trust, represented herein by Robert L. Schneider, Trustee Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 15 SENE Todd R. Ullman, A Single Man HOP Energies, LLC 10/20/10 Weld CO 7N 59W 18 S/2, S/2NW/4, NW/4NW/4 Todd R. Ullman, A Single Man HOP Energies, LLC 10/20/10 Weld CO 7N 59W 17 S/2 U.S. AgBank FCB fka Farm Credit Bank of Wichita, 08-123-11-016 Baseline Minerals, Inc. 4/18/11 Weld CO 7N 59W 15 NESW U.S. AgBank FCB fka Farm Credit Bank of Wichita, 08-123-11-016 Baseline Minerals, Inc. 4/18/11 Weld CO 7N 59W 15 SESW U.S. AgBank FCB fka Farm Credit Bank of Wichita, 08-123-11-016 Baseline Minerals, Inc. 4/18/11 Weld CO 7N 59W 15 SWSW lot 4 U.S. AgBank FCB fka Farm Credit Bank of Wichita, 08-123-11-016 Baseline Minerals, Inc. 4/18/11 Weld CO 7N 59W 16 NWSW lot 3 U.S. AgBank FCB fka Farm Credit Bank of Wichita, 08-123-11-017 Baseline Minerals, Inc. 4/18/11 Weld CO 7N 59W 16 NWSE U.S. AgBank FCB fka Farm Credit Bank of Wichita, 08-123-11-017 Baseline Minerals, Inc. 4/18/11 Weld CO 7N 59W 16 NESE U.S. AgBank FCB fka Farm Credit Bank of Wichita, 08-123-11-017 Baseline Minerals, Inc. 4/18/11 Weld CO 7N 59W 16 SESE U.S. AgBank FCB fka Farm Credit Bank of Wichita, 08-123-11-017 Baseline Minerals, Inc. 4/18/11 Weld CO 7N 59W 16 SWSE Ullmanns 8/28/85 Weld CO 7N 60W 32 SESE Ullmanns 8/28/85 Weld CO 7N 60W 32 SWSE Ullmanns 8/28/85 Weld CO 7N 60W 32 NWSE Ullmanns 8/28/85 Weld CO 7N 60W 32 NESE Ullmanns 8/28/85 Weld CO 7N 60W 32 NWNW LOT 1 UNITED METHODIST CHURCH OF WRAY Baseline Minerals, Inc. 12/1/10 Weld CO 7N 60W 32 NENW UNITED METHODIST CHURCH OF WRAY Baseline Minerals, Inc. 12/1/10 Weld CO 7N 60W 32 NESW UNITED METHODIST CHURCH OF WRAY Baseline Minerals, Inc. 12/1/10 Weld CO 7N 60W 32 NWNW UNITED METHODIST CHURCH OF WRAY Baseline Minerals, Inc. 12/1/10 Weld CO 7N 60W 32 NWSW UNITED METHODIST CHURCH OF WRAY Baseline Minerals, Inc. 12/1/10 Weld CO 7N 60W 32 SENW UNITED METHODIST CHURCH OF WRAY Baseline Minerals, Inc. 12/1/10 Weld CO 7N 60W 32 SESW UNITED METHODIST CHURCH OF WRAY Baseline Minerals, Inc. 12/1/10 Weld CO 7N 60W 32 SWNW UNITED METHODIST CHURCH OF WRAY Baseline Minerals, Inc. 12/1/10 Weld CO 7N 60W 32 SWSW UNITED METHODIST CHURCH OF WRAY Baseline Minerals, Inc. 12/1/10 Weld CO 7N 60W 32 NESE UNITED METHODIST CHURCH OF WRAY Baseline Minerals, Inc. 12/1/10 Weld CO 7N 60W 32 SESE UNITED METHODIST CHURCH OF WRAY Baseline Minerals, Inc. 12/1/10 Weld CO 7N 60W 32 NWSE UNITED METHODIST CHURCH OF WRAY Baseline Minerals, Inc. 12/1/10 Weld CO 7N 60W 32 SWSE UNITED METHODIST CHURCH OF WRAY Baseline Minerals, Inc. 12/1/10 Weld CO 7N 60W 32 NWNW UNITED METHODIST CHURCH OF WRAY Baseline Minerals, Inc. 12/1/10 Weld CO 7N 60W 32 NWSW UNITED METHODIST CHURCH OF WRAY Baseline Minerals, Inc. 12/1/10 Weld CO 7N 60W 32 SWNW Victoria Lee Mosher Sutphin, married to Michael Allen Sutphin, as sole heir of Helen Chura Mosher, dealing herein with her sold and separate property Baseline Minerals, Inc. 8/4/11 Weld CO 7N 59W 16 NENW Victoria Lee Mosher Sutphin, married to Michael Allen Sutphin, as sole heir of Helen Chura Mosher, dealing herein with her sold and separate property Baseline Minerals, Inc. 8/4/11 Weld CO 7N 59W 16 NESW Victoria Lee Mosher Sutphin, married to Michael Allen Sutphin, as sole heir of Helen Chura Mosher, dealing herein with her sold and separate property Baseline Minerals, Inc. 8/4/11 Weld CO 7N 59W 16 NWNW Victoria Lee Mosher Sutphin, married to Michael Allen Sutphin, as sole heir of Helen Chura Mosher, dealing herein with her sold and separate property Baseline Minerals, Inc. 8/4/11 Weld CO 7N 59W 16 NWSW Victoria Lee Mosher Sutphin, married to Michael Allen Sutphin, as sole heir of Helen Chura Mosher, dealing herein with her sold and separate property Baseline Minerals, Inc. 8/4/11 Weld CO 7N 59W 16 SENW Victoria Lee Mosher Sutphin, married to Michael Allen Sutphin, as sole heir of Helen Chura Mosher, dealing herein with her sold and separate property Baseline Minerals, Inc. 8/4/11 Weld CO 7N 59W 16 SESW Victoria Lee Mosher Sutphin, married to Michael Allen Sutphin, as sole heir of Helen Chura Mosher, dealing herein with her sold and separate property Baseline Minerals, Inc. 8/4/11 Weld CO 7N 59W 16 SWNW Victoria Lee Mosher Sutphin, married to Michael Allen Sutphin, as sole heir of Helen Chura Mosher, dealing herein with her sold and separate property Baseline Minerals, Inc. 8/4/11 Weld CO 7N 59W 16 SWSW Virginia M. Rosandick, personal representative of the Estate of Virginia Dean Gabbard, deceased Baseline Minerals, Inc. 6/27/11 Weld CO 7N 59W 16 NENE Virginia M. Rosandick, personal representative of the Estate of Virginia Dean Gabbard, deceased Baseline Minerals, Inc. 6/27/11 Weld CO 7N 59W 16 NENW Virginia M. Rosandick, personal representative of the Estate of Virginia Dean Gabbard, deceased Baseline Minerals, Inc. 6/27/11 Weld CO 7N 59W 16 NWNE Virginia M. Rosandick, personal representative of the Estate of Virginia Dean Gabbard, deceased Baseline Minerals, Inc. 6/27/11 Weld CO 7N 59W 17 SENE Virginia M. Rosandick, personal representative of the Estate of Virginia Dean Gabbard, deceased Baseline Minerals, Inc. 6/27/11 Weld CO 7N 59W 17 SENW Virginia M. Rosandick, personal representative of the Estate of Virginia Dean Gabbard, deceased Baseline Minerals, Inc. 6/27/11 Weld CO 7N 59W 17 SWNE Virginia M. Rosandick, personal representative of the Estate of Virginia Dean Gabbard, deceased Baseline Minerals, Inc. 6/27/11 Weld CO 7N 59W 17 SWNW lot 2 Virginia M. Rosandick, personal representative of the Estate of Virginia Dean Gabbard, deceased Baseline Minerals, Inc. 6/27/11 Weld CO 7N 59W 17 NWNW lot 1 Virginia R. Potter, a single person Condor Energy Technology LLC 9/4/13 Weld CO 7N 59W 17 NESE Virginia R. Potter, a single person Condor Energy Technology LLC 9/4/13 Weld CO 7N 59W 17 NESW Virginia R. Potter, a single person Condor Energy Technology LLC 9/4/13 Weld CO 7N 59W 17 NWSE Virginia R. Potter, a single person Condor Energy Technology LLC 9/4/13 Weld CO 7N 59W 17 NWSW Virginia R. Potter, a single person Condor Energy Technology LLC 9/4/13 Weld CO 7N 59W 17 SESE Virginia R. Potter, a single person Condor Energy Technology LLC 9/4/13 Weld CO 7N 59W 17 SESW Virginia R. Potter, a single person Condor Energy Technology LLC 9/4/13 Weld CO 7N 59W 17 SWSE Virginia R. Potter, a single person Condor Energy Technology LLC 9/4/13 Weld CO 7N 59W 17 SWSW WHITERIVER ROYALTIES Condor Energy Technology LLC 4/19/13 Morgan CO 7N 60W 32 William Anthony Linscott, married to Cynthia Linscott, dealing herein with his sole and separate property Baseline Minerals, Inc. 8/10/11 Weld CO 7N 59W 17 NENW William Anthony Linscott, married to Cynthia Linscott, dealing herein with his sole and separate property Baseline Minerals, Inc. 8/10/11 Weld CO 7N 59W 17 NESW William Anthony Linscott, married to Cynthia Linscott, dealing herein with his sole and separate property Baseline Minerals, Inc. 8/10/11 Weld CO 7N 59W 17 NWNW William Anthony Linscott, married to Cynthia Linscott, dealing herein with his sole and separate property Baseline Minerals, Inc. 8/10/11 Weld CO 7N 59W 17 NWSW William Anthony Linscott, married to Cynthia Linscott, dealing herein with his sole and separate property Baseline Minerals, Inc. 8/10/11 Weld CO 7N 59W 17 SENW William Anthony Linscott, married to Cynthia Linscott, dealing herein with his sole and separate property Baseline Minerals, Inc. 8/10/11 Weld CO 7N 59W 17 SESW William Anthony Linscott, married to Cynthia Linscott, dealing herein with his sole and separate property Baseline Minerals, Inc. 8/10/11 Weld CO 7N 59W 17 SWNW William Anthony Linscott, married to Cynthia Linscott, dealing herein with his sole and separate property Baseline Minerals, Inc. 8/10/11 Weld CO 7N 59W 17 SWSW William B. Kozak, a widower Baseline Minerals, Inc. 8/11/11 Weld CO 7N 59W 17 NENW William B. Kozak, a widower Baseline Minerals, Inc. 8/11/11 Weld CO 7N 59W 17 NESW William B. Kozak, a widower Baseline Minerals, Inc. 8/11/11 Weld CO 7N 59W 17 NWNW William B. Kozak, a widower Baseline Minerals, Inc. 8/11/11 Weld CO 7N 59W 17 NWSW William B. Kozak, a widower Baseline Minerals, Inc. 8/11/11 Weld CO 7N 59W 17 SENW William B. Kozak, a widower Baseline Minerals, Inc. 8/11/11 Weld CO 7N 59W 17 SESW William B. Kozak, a widower Baseline Minerals, Inc. 8/11/11 Weld CO 7N 59W 17 SWNW William B. Kozak, a widower Baseline Minerals, Inc. 8/11/11 Weld CO 7N 59W 17 SWSW William J. Grivna, a single man Baseline Minerals, Inc. 8/22/11 Weld CO 7N 59W 17 NENW William J. Grivna, a single man Baseline Minerals, Inc. 8/22/11 Weld CO 7N 59W 17 NESW William J. Grivna, a single man Baseline Minerals, Inc. 8/22/11 Weld CO 7N 59W 17 NWNW William J. Grivna, a single man Baseline Minerals, Inc. 8/22/11 Weld CO 7N 59W 17 NWSW William J. Grivna, a single man Baseline Minerals, Inc. 8/22/11 Weld CO 7N 59W 17 SENW William J. Grivna, a single man Baseline Minerals, Inc. 8/22/11 Weld CO 7N 59W 17 SESW William J. Grivna, a single man Baseline Minerals, Inc. 8/22/11 Weld CO 7N 59W 17 SWNW William J. Grivna, a single man Baseline Minerals, Inc. 8/22/11 Weld CO 7N 59W 17 SWSW WILLIAM K. WARREN FOUNDATION Condor Energy Technology LLC 4/13/13 Morgan CO 7N 60W 32 NWSW WILSON, ALLEN A. Baseline Minerals, Inc. 6/13/08 Morgan CO 7N 60W 32 NWSW lot 3 WRAY AREA FOUNDATION, INC., A COLORADO, NON-PROFIT Baseline Minerals, Inc. 12/1/10 Weld CO 7N 60W 32 NENW WRAY AREA FOUNDATION, INC., A COLORADO, NON-PROFIT Baseline Minerals, Inc. 12/1/10 Weld CO 7N 60W 32 NESW WRAY AREA FOUNDATION, INC., A COLORADO, NON-PROFIT Baseline Minerals, Inc. 12/1/10 Weld CO 7N 60W 32 NWNW WRAY AREA FOUNDATION, INC., A COLORADO, NON-PROFIT Baseline Minerals, Inc. 12/1/10 Weld CO 7N 60W 32 NWSW WRAY AREA FOUNDATION, INC., A COLORADO, NON-PROFIT Baseline Minerals, Inc. 12/1/10 Weld CO 7N 60W 32 SENW WRAY AREA FOUNDATION, INC., A COLORADO, NON-PROFIT Baseline Minerals, Inc. 12/1/10 Weld CO 7N 60W 32 SESW WRAY AREA FOUNDATION, INC., A COLORADO, NON-PROFIT Baseline Minerals, Inc. 12/1/10 Weld CO 7N 60W 32 SWNW WRAY AREA FOUNDATION, INC., A COLORADO, NON-PROFIT Baseline Minerals, Inc. 12/1/10 Weld CO 7N 60W 32 SWSW WRAY AREA FOUNDATION, INC., A COLORADO, NON-PROFIT Baseline Minerals, Inc. 12/1/10 Weld CO 7N 60W 32 NESE WRAY AREA FOUNDATION, INC., A COLORADO, NON-PROFIT Baseline Minerals, Inc. 12/1/10 Weld CO 7N 60W 32 SESE WRAY AREA FOUNDATION, INC., A COLORADO, NON-PROFIT Baseline Minerals, Inc. 12/1/10 Weld CO 7N 60W 32 NWSE WRAY AREA FOUNDATION, INC., A COLORADO, NON-PROFIT Baseline Minerals, Inc. 12/1/10 Weld CO 7N 60W 32 SWSE WRAY AREA FOUNDATION, INC., A COLORADO, NON-PROFIT Baseline Minerals, Inc. 12/1/10 Weld CO 7N 60W 32 NWNW WRAY AREA FOUNDATION, INC., A COLORADO, NON-PROFIT Baseline Minerals, Inc. 12/1/10 Weld CO 7N 60W 32 NWSW WRAY AREA FOUNDATION, INC., A COLORADO, NON-PROFIT Baseline Minerals, Inc. 12/1/10 Weld CO 7N 60W 32 SWNW Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented herein by Lance Bohall Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 17 NENW Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented herein by Lance Bohall Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 17 NESW Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented herein by Lance Bohall Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 17 NWNW Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented herein by Lance Bohall Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 17 NWSW Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented herein by Lance Bohall Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 17 SENW Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented herein by Lance Bohall Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 17 SESW Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented herein by Lance Bohall Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 17 SWNW Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented herein by Lance Bohall Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 17 SWSW Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented herein by Lance Bohall Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 17 NESE Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented herein by Lance Bohall Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 17 NESW Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented herein by Lance Bohall Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 17 NWSE Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented herein by Lance Bohall Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 17 NWSW Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented herein by Lance Bohall Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 17 SESE Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented herein by Lance Bohall Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 17 SESW Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented herein by Lance Bohall Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 17 SWSE Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented herein by Lance Bohall Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 17 SWSW Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented herein by Lance Bohall Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 17 NESE Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented herein by Lance Bohall Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 17 NESW Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented herein by Lance Bohall Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 17 NWSE Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented herein by Lance Bohall Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 17 SENW Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented herein by Lance Bohall Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 17 SESE Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented herein by Lance Bohall Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 17 SESW Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented herein by Lance Bohall Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 17 SWSE Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented herein by Lance Bohall Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 17 SWSW Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented herein by Lance Bohall Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 17 NWSW Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented herein by Lance Bohall Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 17 SWNW Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented herein by Lance Bohall Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 17 NWNW Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented herein by Lance Bohall Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 17 NENE Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented herein by Lance Bohall Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 17 NWNE Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented herein by Lance Bohall Baseline Minerals, Inc. 12/1/10 Weld CO 7N 59W 17 SENE EXHIBIT "B" Pacific Energy Development Corp. - Wells - Weld County, Colorado API Operator Well Sec TWP RNG County ST PEDCO WI BPO PEDCO NRI BPO PEDCO WI APO PEDCO NRI APO 1 05-123-35357 Condor Energy Technology Ford Family Trust 2H 31 7N 59W Weld CO 2 05-123-36316 Condor Energy Technology Logan 2H 19&20 7N 59W Weld CO 3 05-123-36243 Condor Energy Technology Waves 1H 23 7N 60W Weld CO
